Exhibit 10.1
AMENDED AND RESTATED FIVE YEAR CREDIT AGREEMENT
Dated as of December 7, 2010
          JABIL CIRCUIT, INC., a Delaware corporation (the “Company”), the
banks, financial institutions and other institutional lenders (the “Initial
Lenders”) and issuers of letters of credit (“Initial Issuing Banks”) listed on
Schedule I hereto, JPMORGAN CHASE BANK, N.A., as syndication agent, THE ROYAL
BANK OF SCOTLAND PLC and BANK OF AMERICA, N.A., as documentation agents, and
CITIBANK, N.A. (“Citibank”), as administrative agent (the “Agent”) for the
Lenders (as hereinafter defined), agree as follows:
          PRELIMINARY STATEMENT.
          The Company, the lenders parties thereto and Citicorp USA, Inc., as
agent, were parties to that certain Five Year Credit Agreement dated as of
May 11, 2005, amended and restated as of July 19, 2007, as amended to the date
hereof (the “Existing Credit Agreement”). Subject to the satisfaction of the
conditions set forth in Section 3.01, the Company, the parties hereto and
Citibank, as Agent, desire to amend and restate the Existing Credit Agreement as
herein set forth and in connection with such amendment and restatement, to
appoint Citibank as successor administrative agent to Citicorp USA, Inc.
ARTICLE I

DEFINITIONS AND ACCOUNTING TERMS
          SECTION 1.01. Certain Defined Terms. As used in this Agreement, the
following terms shall have the following meanings (such meanings to be equally
applicable to both the singular and plural forms of the terms defined):
     “Advance” means a Revolving Credit Advance or a Swing Line Advance.
     “Affiliate” means, as to any Person, any other Person that, directly or
indirectly, controls, is controlled by or is under common control with such
Person or is a director or officer of such Person. For purposes of this
definition, the term “control” (including the terms “controlling”, “controlled
by” and “under common control with”) of a Person means the possession, direct or
indirect, of the power to direct or cause the direction of the management and
policies of such Person, whether through the ownership of Voting Stock, by
contract or otherwise.
     “Agent’s Account” means (a) in the case of Advances denominated in Dollars,
the account of the Agent maintained by the Agent at Citibank at its office at
1615 Brett Road, Building #3, New Castle, Delaware 19720, Account No. 36852248,
Attention: Bank Loan Syndications, (b) in the case of Advances denominated in
any Committed Currency, the account of the Agent or the Sub-Agent designated in
writing from time to time by the Agent to the Company and the Lenders for such
purpose and (c) in any such case, such other account of the Agent as is
designated in writing from time to time by the Agent to the Company and the
Lenders for such purpose.
     “Applicable Lending Office” means, with respect to each Lender, such
Lender’s Domestic Lending Office in the case of a Base Rate Advance and such
Lender’s Eurocurrency Lending Office in the case of a Eurocurrency Rate Advance.
     “Applicable Margin” means as of any date, a percentage per annum determined
by reference to the Public Debt Rating in effect on such date as set forth
below:

 



--------------------------------------------------------------------------------



 



                  Public Debt Rating   Applicable Margin for   Applicable Margin
for S&P/Moody’s   Eurocurrency Rate Advances   Base Rate Advances
Level 1
BBB or Baa2 or above
    1.400 %     0.400 %
Level 2
BBB- or Baa3
    1.625 %     0.625 %
Level 3
BB+ or Ba1
    1.850 %     0.850 %
Level 4
BB or Ba2
    2.050 %     1.050 %
Level 5
Lower than Level 4
    2.500 %     1.500 %

     “Applicable Percentage” means, as of any date a percentage per annum
determined by reference to the Public Debt Rating in effect on such date as set
forth below:

          Public Debt Rating   Applicable S&P/Moody’s   Percentage
Level 1
BBB or Baa2 or above
    0.350 %
Level 2
BBB- or Baa3
    0.375 %
Level 3
BB+ or Ba1
    0.400 %
Level 4
BB or Ba2
    0.450 %
Level 5
Lower than Level 4
    0.500 %

     “Assignment and Acceptance” means an assignment and acceptance entered into
by a Lender and an Eligible Assignee, and accepted by the Agent, in
substantially the form of Exhibit C hereto.
     “Assuming Lender” has the meaning specified in Section 2.18(d).
     “Assumption Agreement” has the meaning specified in Section 2.18(d)(ii).
     “Available Amount” of any Letter of Credit means, at any time, the maximum
amount available to be drawn under such Letter of Credit at such time (assuming
compliance at such time with all conditions to drawing).
     “Bankruptcy Law” means any law or proceeding of the type referred to in
Section 6.01(e) or Title 11, U.S. Code, or any similar foreign, federal, state
or provincial law for the relief of debtors.
     “Base Rate” means a fluctuating interest rate per annum in effect from time
to time, which rate per annum shall at all times be equal to the highest of:
     (a) the rate of interest announced publicly by Citibank in New York, New
York, from time to time, as Citibank’s base rate;
     (b) 1/2 of one percent per annum above the Federal Funds Rate; and
     (c) the British Bankers Association Interest Settlement Rate applicable to
Dollars for a period of one month (“One Month LIBOR”) plus 1.00% (for the
avoidance of doubt, the One Month LIBOR for any day shall be based on the rate
appearing on Reuters LIBOR01 Page (or other commercially available source
providing such quotations as designated by the Agent from time to time) at
approximately 11:00 a.m. London time on such day).
Jabil Credit Agreement

2



--------------------------------------------------------------------------------



 



     “Base Rate Advance” means an Advance denominated in Dollars that bears
interest as provided in Section 2.07(a)(i).
     “Borrowers” means, collectively, the Company and the Designated
Subsidiaries from time to time.
     “Borrowing” means a Revolving Credit Borrowing or a Swing Line Borrowing.
     “Business Day” means a day of the year on which banks are not required or
authorized by law to close in New York City and, if the applicable Business Day
relates to any Eurocurrency Rate Advances, on which dealings are carried on in
the London interbank market and banks are open for business in London and in the
country of issue of the currency of such Eurocurrency Rate Advance (or, in the
case of an Advance denominated in Euro, on which the Trans-European Automated
Real-Time Gross Settlement Express Transfer (TARGET) System is open).
     “Commitment” means a Revolving Credit Commitment, a Letter of Credit
Commitment or a Swing Line Commitment.
     “Commitment Date” has the meaning specified in Section 2.18(b).
     “Commitment Increase” has the meaning specified in Section 2.18(a).
     “Committed Currencies” means lawful currency of the United Kingdom of Great
Britain and Northern Ireland, lawful currency of Japan, Euros, the lawful
currency of Canada and the lawful currency of Switzerland.
     “Company Information” has the meaning specified in Section 9.08.
     “Consolidated” refers to the consolidation of accounts in accordance with
GAAP.
     “Convert”, “Conversion” and “Converted” each refers to a conversion of
Revolving Credit Advances of one Type into Revolving Credit Advances of the
other Type pursuant to Section 2.08 or 2.09.
     “Debt” of any Person means, without duplication, (a) all indebtedness of
such Person for borrowed money, (b) all obligations of such Person for the
deferred purchase price of property or services (other than trade payables
incurred in the ordinary course of such Person’s business and monetary
obligations arising under supply or consignment agreements, in each case not
overdue by more than 90 days or are being contested in good faith by appropriate
proceedings and for which reasonable reserves are being maintained), (c) all
obligations of such Person evidenced by notes, bonds, debentures or other
similar instruments (excluding undrawn amounts), (d) all obligations of such
Person created or arising under any conditional sale or other title retention
agreement with respect to property acquired by such Person (even though the
rights and remedies of the seller or lender under such agreement in the event of
default are limited to repossession or sale of such property), (e) all
obligations of such Person as lessee under leases that have been or should be,
in accordance with GAAP as in effect on the date hereof, recorded as capital
leases, (f) all obligations, contingent or otherwise, of such Person in respect
of acceptances, letters of credit, bank guarantees, surety bonds or similar
extensions of credit, (g) obligations of such Person in respect of Hedge
Agreements, (h) all Invested Amounts, (i) all liability under any synthetic
lease or tax ownership operating lease, (j) all Debt of others referred to in
clauses (a) through (i) above or clause (k) below (collectively, “Guaranteed
Debt”) guaranteed directly or indirectly in any manner by such Person, or in
effect guaranteed directly or indirectly by such Person through an agreement
(1) to pay or purchase such Guaranteed Debt or to advance or supply funds for
the payment or purchase of such Guaranteed Debt, (2) to purchase, sell or lease
(as lessee or lessor) property, or to purchase or sell services, primarily for
the purpose of enabling the debtor to make payment of such Guaranteed Debt or to
assure the holder of such Guaranteed Debt against loss, (3) to supply funds to
or in any other manner invest in the debtor (including any agreement to pay for
property or services irrespective of whether such property is received or such
services are rendered) or (4) otherwise to assure a creditor against loss, and
(k) all Debt referred to in clauses (a) through (j) above (including Guaranteed
Debt) secured by (or for which the holder of such Debt
Jabil Credit Agreement

3



--------------------------------------------------------------------------------



 



has an existing right, contingent or otherwise, to be secured by) any Lien on
property (including, without limitation, accounts and contract rights) owned by
such Person, even though such Person has not assumed or become liable for the
payment of such Debt.
     “Default” means any Event of Default or any event that would constitute an
Event of Default but for the requirement that notice be given or time elapse or
both.
     “Defaulting Lender” means, subject to Section 2.19(d), at any time, any
Lender that, at such time (a) has failed to perform any of its funding
obligations hereunder, including in respect of its Advances or participations in
respect of Letters of Credit, within two Business Days of the date required to
be funded by it hereunder, (b) has notified the Company or the Agent that it
does not intend to comply with its funding obligations or has made a public
statement to that effect with respect to its funding obligations hereunder or
generally under other agreements in which it commits to extend credit, (c) has
failed, within three Business Days after written request by the Agent (based on
its reasonable belief that such Lender may not fulfill its funding obligations
hereunder), to confirm in a manner reasonably satisfactory to the Agent that it
will comply with its funding obligations hereunder, provided that a Lender shall
cease to be a Defaulting Lender upon the Agent’s receipt of such confirmation,
or (d) has, or has a direct or indirect parent company that has, (i) become the
subject of a proceeding under any debtor relief law, (ii) had a receiver,
conservator, trustee, administrator, assignee for the benefit of creditors or
similar Person charged with reorganization or liquidation of its business or a
custodian appointed for it, or (iii) taken any action in furtherance of, or
indicated its consent to, approval of or acquiescence in any such proceeding or
appointment; provided that a Lender shall not be a Defaulting Lender solely by
virtue of the control, ownership or acquisition of any equity interest in that
Lender or any direct or indirect parent company thereof by a governmental
authority or the exercise of control over such Lender or any direct or indirect
parent company thereof by a governmental authority.
     “Designated Subsidiary” means any direct or indirect wholly-owned
Subsidiary of the Company designated for borrowing privileges under this
Agreement pursuant to Section 9.09.
     “Designation Agreement” means, with respect to any Designated Subsidiary,
an agreement in the form of Exhibit E hereto signed by such Designated
Subsidiary and the Company.
     “Disclosed Litigation” has the meaning specified in Section 3.01(b).
     “Dollars” and the “$” sign each means lawful currency of the United States
of America.
     “Domestic Lending Office” means, with respect to any Lender, the office of
such Lender specified as its “Domestic Lending Office” opposite its name on
Schedule I hereto or in the Assumption Agreement or the Assignment and
Acceptance pursuant to which it became a Lender, or such other office of such
Lender as such Lender may from time to time specify to the Company and the
Agent.
     “EBITDA” means, for any period, net income (or net loss) plus the sum
(without duplication) of (a) interest expense, (b) income tax expense,
(c) depreciation expense, (d) amortization expense, (e) to the extent included
in net income, non-cash, non-recurring charges, (f) to the extent included in
net income, non-cash, recurring charges related to equity compensation and
(g) to the extent included in net income, loss on sale of accounts receivable
pursuant to any receivables securitization program of the Company or any of its
Subsidiaries, in each case determined in accordance with GAAP for such period;
provided, that for purposes of calculating EBITDA for the Company and its
Subsidiaries for any period, the EBITDA of any Person (or assets or division of
such Person) acquired by the Company or any of its Subsidiaries during such
period shall be included on a pro forma basis for such period (assuming the
consummation of such acquisition occurred on the first day of such period).
     “Effective Date” has the meaning specified in Section 3.01.
     “Eligible Assignee” means (i) a Lender; (ii) an Affiliate of a Lender;
(iii) any other financial institution approved by the Agent, each Issuing Bank,
each Swing Line Bank and, unless an Event of
Jabil Credit Agreement

4



--------------------------------------------------------------------------------



 



Default has occurred and is continuing at the time any assignment is effected in
accordance with Section 9.07, the Company, such approvals not to be unreasonably
withheld or delayed; and (iv) any other Person approved by the Agent, each
Issuing Bank and the Company, such approvals not to be unreasonably withheld or
delayed; provided, however, that none of the Company, any Affiliate of the
Company or a natural person shall qualify as an Eligible Assignee.
     “Environmental Action” means (a) any notice of non-compliance or violation,
notice of liability or potential liability, proceeding, consent order or consent
agreement by any governmental or regulatory authority with jurisdiction or
(b) any litigation, case, suit, demand, demand letter or claim by any
governmental or regulatory authority or any third party relating in any way to
any Environmental Law, Environmental Permit or Hazardous Materials, including,
without limitation, (x) by any governmental or regulatory authority for
enforcement, cleanup, removal, response, remedial or other actions or damages
and (y) by any governmental or regulatory authority or any such third party for
damages, contribution, indemnification, cost recovery, compensation or
injunctive relief.
     “Environmental Law” means any federal, state, local or foreign statute,
law, ordinance, rule, regulation, code, order, judgment, decree or judicial or
agency interpretation, policy or guidance relating to pollution or protection of
the environment or natural resources, including, without limitation, those
relating to the use, handling, transportation, treatment, storage, disposal,
release or discharge of Hazardous Materials, to the extent applicable to the
operations of the Company or any of its Subsidiaries.
     “Environmental Permit” means any permit, approval, identification number,
license or other authorization required under any Environmental Law for the
operations of the Company or any of its Subsidiaries.
     “Equivalent” in Dollars of any Committed Currency on any date means the
equivalent in Dollars of such Committed Currency determined by using the quoted
spot rate at which the Agent’s principal office in London offers to exchange
Dollars for such Committed Currency in London prior to 4:00 P.M. (London time)
(unless otherwise indicated by the terms of this Agreement) on such date as is
required pursuant to the terms of this Agreement, and the “Equivalent” in any
Committed Currency of Dollars means the equivalent in such Committed Currency of
Dollars determined by using the quoted spot rate at which the Agent’s principal
office in London offers to exchange such Committed Currency for Dollars in
London prior to 4:00 P.M. (London time) (unless otherwise indicated by the terms
of this Agreement) on such date as is required pursuant to the terms of this
Agreement.
     “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended from time to time, and the regulations promulgated and rulings issued
thereunder.
     “ERISA Affiliate” means any Person that for purposes of Title IV of ERISA
is a member of the Company’s controlled group, or under common control with the
Company, within the meaning of Section 414 of the Internal Revenue Code.
     “ERISA Event” means (a) (i) the occurrence of a reportable event, within
the meaning of Section 4043 of ERISA, with respect to any Plan unless the 30-day
notice requirement with respect to such event has been waived by the PBGC, or
(ii) the requirements of subsection (1) of Section 4043(b) of ERISA (without
regard to subsection (2) of such Section) are met with respect to a contributing
sponsor, as defined in Section 4001(a)(13) of ERISA, of a Plan, and an event
described in paragraph (9), (10), (11), (12) or (13) of Section 4043(c) of ERISA
is reasonably expected to occur with respect to such Plan within the following
30 days; (b) the application for a minimum funding waiver with respect to a
Plan; (c) the provision by the administrator of any Plan of a notice of intent
to terminate such Plan pursuant to Section 4041(a)(2) of ERISA (including any
such notice with respect to a plan amendment referred to in Section 4041(e) of
ERISA); (d) the cessation of operations at a facility of the Company or any
ERISA Affiliate in the circumstances described in Section 4062(e) of ERISA;
(e) the withdrawal by the Company or any ERISA Affiliate from a Multiple
Employer Plan during a plan year for which it was a substantial employer, as
defined in Section 4001(a)(2) of ERISA; (f) the conditions for the imposition of
a lien under Section 303(k) of ERISA shall have been met with respect to any
Plan; or (g) the institution by the PBGC
Jabil Credit Agreement

5



--------------------------------------------------------------------------------



 



of proceedings to terminate a Plan pursuant to Section 4042 of ERISA, or the
occurrence of any event or condition described in Section 4042 of ERISA that
constitutes grounds for the termination of, or the appointment of a trustee to
administer, a Plan.
     “Euro” means the lawful currency of the European Union as constituted by
the Treaty of Rome which established the European Community, as such treaty may
be amended from time to time and as referred to in the EMU legislation.
     “Eurocurrency Lending Office” means, with respect to any Lender, the office
of such Lender specified as its “Eurocurrency Lending Office” opposite its name
on Schedule I hereto or in the Assumption Agreement or the Assignment and
Acceptance pursuant to which it became a Lender (or, if no such office is
specified, its Domestic Lending Office), or such other office of such Lender as
such Lender may from time to time specify to the Company and the Agent.
     “Eurocurrency Liabilities” has the meaning assigned to that term in
Regulation D of the Board of Governors of the Federal Reserve System, as in
effect from time to time.
     “Eurocurrency Rate” means, for any Interest Period for each Eurocurrency
Rate Advance comprising part of the same Borrowing, an interest rate per annum
equal to the rate per annum obtained by dividing (a) the rate per annum (rounded
upward to the nearest whole multiple of 1/100 of 1% per annum) appearing on
Reuters LIBOR01 Page (or any successor page) as the London interbank offered
rate for deposits in Dollars or the applicable Committed Currency at
approximately 11:00 A.M. (London time) two Business Days prior to the first day
of such Interest Period for a term comparable to such Interest Period or, if for
any reason such rate is not available, the average (rounded upward to the
nearest whole multiple of 1/100 of 1% per annum, if such average is not such a
multiple) of the rate per annum at which deposits in Dollars or the applicable
Committed Currency is offered by the principal office of each of the Reference
Banks in London, England to prime banks in the London interbank market at
11:00 A.M. (London time) two Business Days before the first day of such Interest
Period in an amount substantially equal to such Reference Bank’s Eurocurrency
Rate Advance comprising part of such Borrowing to be outstanding during such
Interest Period and for a period equal to such Interest Period by (b) a
percentage equal to 100% minus the Eurocurrency Rate Reserve Percentage for such
Interest Period. If the Reuters LIBOR01 Page (or any successor page) is
unavailable, the Eurocurrency Rate for any Interest Period for each Eurocurrency
Rate Advance comprising part of the same Borrowing shall be determined by the
Agent on the basis of applicable rates furnished to and received by the Agent
from the Reference Banks two Business Days before the first day of such Interest
Period, subject, however, to the provisions of Section 2.08.
     “Eurocurrency Rate Advance” means a Revolving Credit Advance denominated in
Dollars or a Committed Currency that bears interest as provided in
Section 2.07(a)(ii).
     “Eurocurrency Rate Reserve Percentage” for any Interest Period for all
Eurocurrency Rate Advances comprising part of the same Borrowing means the
reserve percentage applicable two Business Days before the first day of such
Interest Period under regulations issued from time to time by the Board of
Governors of the Federal Reserve System (or any successor) for determining the
maximum reserve requirement (including, without limitation, any emergency,
supplemental or other marginal reserve requirement) for a member bank of the
Federal Reserve System in New York City with respect to liabilities or assets
consisting of or including Eurocurrency Liabilities (or with respect to any
other category of liabilities that includes deposits by reference to which the
interest rate on Eurocurrency Rate Advances is determined) having a term equal
to such Interest Period.
     “Events of Default” has the meaning specified in Section 6.01.
     “Existing Debt” has the meaning specified in Section 5.02(d)(ii).
     “Facility” means the Revolving Credit Facility, the Letter of Credit
Facility or the Swing Line Facility.
Jabil Credit Agreement

6



--------------------------------------------------------------------------------



 



     “FATCA” means Sections 1471 though 1474 of the Internal Revenue Code, as in
effect on the date hereof.
     “Federal Funds Rate” means, for any period, a fluctuating interest rate per
annum equal for each day during such period to the weighted average of the rates
on overnight Federal funds transactions with members of the Federal Reserve
System arranged by Federal funds brokers, as published for such day (or, if such
day is not a Business Day, for the next preceding Business Day) by the Federal
Reserve Bank of New York, or, if such rate is not so published for any day that
is a Business Day, the average of the quotations for such day on such
transactions received by the Agent from three Federal funds brokers of
recognized standing selected by it.
     “GAAP” has the meaning specified in Section 1.03.
     “Guaranteed Obligations” has the meaning specified in Section 7.01.
     “Hazardous Materials” means (a) petroleum and petroleum products,
byproducts or breakdown products, radioactive materials, asbestos-containing
materials, polychlorinated biphenyls and radon gas and (b) any other chemicals,
materials or substances designated, classified or regulated as hazardous or
toxic under any Environmental Law, located on or under or emanating from real
property owned or operated by the Company or any of its Subsidiaries.
     “Hedge Agreements” means interest rate swap, cap or collar agreements,
interest rate future or option contracts and other similar agreements (for the
avoidance of doubt, Hedge Agreements do not include currency swap agreements and
currency future or option contracts).
     “Increase Date” has the meaning specified in Section 2.18(a).
     “Increasing Lender” has the meaning specified in Section 2.18(b).
     “Information Memorandum” means the information memorandum dated November 9,
2010 issued by the Agent in connection with the syndication of the Commitments.
     “Initial GAAP” has the meaning specified in Section 1.03.
     “Interest Period” means, for each Eurocurrency Rate Advance comprising part
of the same Borrowing, the period commencing on the date of such Eurocurrency
Rate Advance or the date of the Conversion of any Base Rate Advance into such
Eurocurrency Rate Advance and ending on the last day of the period selected by
the Borrower requesting such Borrowing pursuant to the provisions below and,
thereafter, each subsequent period commencing on the last day of the immediately
preceding Interest Period and ending on the last day of the period selected by
such Borrower pursuant to the provisions below. The duration of each such
Interest Period shall be one or two weeks, or one, two, three or six months, and
subject to clause (c) of this definition, nine or twelve months, as the
applicable Borrower may, upon notice received by the Agent not later than
11:00 A.M. (New York City time) on the third Business Day prior to the first day
of such Interest Period, select; provided, however, that:
     (a) the Borrowers may not select any Interest Period with respect to any
Eurocurrency Rate Borrowing that ends after the Termination Date;
     (b) Interest Periods commencing on the same date for Eurocurrency Rate
Advances comprising part of the same Borrowing shall be of the same duration;
     (c) the Borrowers shall not be entitled to select an Interest Period having
a duration of nine or twelve months unless, by 2:00 P.M. (New York City time) on
the third Business Day prior to the first day of such Interest Period, each
Lender notifies the Agent that such Lender will be providing funding for such
Borrowing with such Interest Period (the failure of any Lender to so respond by
such time being deemed for all purposes of this Agreement as an objection by
such
     Jabil Credit Agreement

7



--------------------------------------------------------------------------------



 



Lender to the requested duration of such Interest Period); provided that, if any
or all of the Lenders object to the requested duration of such Interest Period,
the duration of the Interest Period for such Borrowing shall be two weeks or
one, two, three or six months, as specified by the Borrower requesting such
Borrowing in the applicable Notice of Revolving Credit Borrowing as the desired
alternative to an Interest Period of nine or twelve months;
     (d) whenever the last day of any Interest Period would otherwise occur on a
day other than a Business Day, the last day of such Interest Period shall be
extended to occur on the next succeeding Business Day, provided, however, that,
if such extension would cause the last day of such Interest Period of one, two,
three, six, nine or twelve months to occur in the next following calendar month,
the last day of such Interest Period shall occur on the next preceding Business
Day; and
     (e) whenever the first day of any Interest Period of one, two, three, six,
nine or twelve months occurs on a day of an initial calendar month for which
there is no numerically corresponding day in the calendar month that succeeds
such initial calendar month by the number of months equal to the number of
months in such Interest Period, such Interest Period shall end on the last
Business Day of such succeeding calendar month.
     “Internal Revenue Code” means the Internal Revenue Code of 1986, as amended
from time to time, and the regulations promulgated and rulings issued
thereunder.
     “Invested Amounts” means the amounts invested by investors that are not
Affiliates of the Company in connection with any receivables securitization
program and paid to the Company or its Subsidiaries, as reduced by the aggregate
amounts received by such investors from the payment of receivables and applied
to reduce such invested amounts.
     “Issuance” with respect to any Letter of Credit means the issuance,
amendment, renewal or extension of such Letter of Credit.
     “Issuing Bank” means an Initial Issuing Bank or any other Lender that
expressly agrees to perform in accordance with their terms all of the
obligations that by the terms of this Agreement are required to be performed by
it as an Issuing Bank.
     “L/C Cash Deposit Account” means an interest bearing cash deposit account
to be established and maintained by the Agent, over which the Agent shall have
sole dominion and control, upon terms as may be satisfactory to the Agent and
the Issuing Banks.
     “L/C Related Documents” has the meaning specified in Section 2.06(b)(i).
     “Lenders” means each Initial Lender, each Issuing Bank, each Assuming
Lender that shall become a party hereto pursuant to Section 2.18 and each Person
that shall become a party hereto pursuant to Section 9.07, and, as the context
may require, each Swing Line Bank.
     “Letter of Credit” has the meaning specified in Section 2.01(b).
     “Letter of Credit Agreement” has the meaning specified in Section 2.03(a).
     “Letter of Credit Commitment” means as to any Lender (a) the Dollar amount
set forth opposite such Lender’s name on Schedule I hereto as such Lender’s
“Letter of Credit Commitment” or (b) if such Lender has entered into an
Assignment and Acceptance, the Dollar amount set forth for such Lender in the
Register maintained by the Agent pursuant to Section 9.07(d) as such Lender’s
“Letter of Credit Commitment”, as such amount may be reduced pursuant to
Section 2.05.
     “Letter of Credit Facility” means, at any time, an amount equal to the
lesser of (a) $75,000,000 and (b) the aggregate amount of the Revolving Credit
Commitments.
Jabil Credit Agreement

8



--------------------------------------------------------------------------------



 



     “Lien” means any lien, security interest or other charge or encumbrance of
any kind, or any other type of preferential arrangement, including, without
limitation, the lien or retained security title of a conditional vendor and any
easement, right of way or other encumbrance on title to real property.
     “Material Adverse Change” means any material adverse change in the
business, financial condition or operations of the Company and its Subsidiaries
taken as a whole.
     “Material Adverse Effect” means (a) a material adverse effect on the
business, financial condition or operations of the Company and its Subsidiaries
taken as a whole, (b) a material impairment of the ability of the Agent or any
Lender to enforce or collect any obligations of any Borrower under this
Agreement or any Note or (c) a material impairment of the ability of any
Borrower to perform its obligations under this Agreement or any other Loan
Document.
     “Moody’s” means Moody’s Investors Service, Inc.
     “Morean Group” means (a) William D. Morean, his spouse, and any of his
parents and lineal descendants, their spouses and the children of any such
spouses born of a prior union, and their lineal descendants, and the estates,
executors and administrators of any of such Persons, (b) any trustee under any
inter vivos or testamentary trust for the benefit of any of the Persons
specified in clause (a) or the beneficiaries thereunder, and (c) any
corporation, partnership, limited liability company, trust or other entity in
which the Persons referred to in clauses (a) or (b) in the aggregate have either
a direct or indirect beneficial interest or voting control of greater than 50%.
     “Multiemployer Plan” means a multiemployer plan, as defined in Section
4001(a)(3) of ERISA, to which the Company or any ERISA Affiliate is making or
accruing an obligation to make contributions, or has within any of the preceding
five plan years made or accrued an obligation to make contributions.
     “Multiple Employer Plan” means a single employer plan, as defined in
Section 4001(a)(15) of ERISA, that (a) is maintained for employees of the
Company or any ERISA Affiliate and at least one Person other than the Company
and the ERISA Affiliates or (b) was so maintained and in respect of which the
Company or any ERISA Affiliate could have liability under Section 4064 or 4069
of ERISA in the event such plan has been or were to be terminated.
     “Note” means a promissory note of a Borrower payable to the order of a
Lender, delivered pursuant to a request made under Section 2.16 in substantially
the form of Exhibit A hereto, evidencing the aggregate indebtedness of such
Borrower to such Lender resulting from the Advances made by such Lender.
     “Notice of Issuance” has the meaning specified in Section 2.03(a).
     “Notice of Revolving Credit Borrowing” has the meaning specified in Section
2.02(a).
     “Notice of Swing Line Borrowing” has the meaning specified in
Section 2.02(b).
     “Patriot Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001, Pub.
L. 107-56, signed into law October 26, 2001.
     “Payment Office” means, for any Committed Currency, such office of Citibank
as shall be from time to time selected by the Agent and notified by the Agent to
the Company and the Lenders.
     “PBGC” means the Pension Benefit Guaranty Corporation (or any successor).
     “Permitted Liens” means such of the following as to which no enforcement,
collection, execution, levy or foreclosure proceeding shall have been commenced:
(a) Liens for taxes, assessments and governmental charges or levies to the
extent not required to be paid under Section 5.01(b) hereof; (b) Liens
Jabil Credit Agreement

9



--------------------------------------------------------------------------------



 



imposed by law (and ordinary course of business contractual Liens in respect of
such Liens), such as materialmen’s, mechanics’, carriers’, workmen’s,
repairmen’s and landlord’s Liens and other similar Liens arising in the ordinary
course of business securing obligations that are not overdue for a period of
more than 90 days or are being contested in good faith by appropriate
proceedings and for which reasonable reserves are being maintained; (c) pledges
or deposits to directly or indirectly secure obligations under workers’
compensation laws, unemployment insurance laws or similar legislation or to
directly or indirectly secure public or statutory obligations, including
obligations to governmental entities in respect of value added taxes, duties,
customs, excise taxes, franchises, licenses, rents and the like, or surety,
customs or appeal bonds; (d) good faith deposits (or security for obligations in
lieu of good faith deposits) to directly or indirectly secure bids, tenders,
contracts or leases for a purpose other than borrowing money or obtaining
credit, including rent or equipment lease security deposits, (e) easements,
rights of way and other encumbrances on title to real property that do not
render title to the property encumbered thereby unmarketable or materially
adversely affect the use of such property for its present purposes,
(f) contractual rights of setoff against (which may include grants of Liens) or
contractual Liens on, accounts or other property in transit to or in the
possession of or maintained by the lienor, in the absence of any agreement to
maintain a balance or deliver property against which such right may be
exercised, and contractual rights of set-off against claims against the lienor
and (g) Liens pursuant to supply or consignment contracts or otherwise for the
receipt of goods or services, encumbering only the goods covered thereby, where
the contracts are not overdue by more than 90 days or are being contested in
good faith by appropriate proceedings and for which reasonable reserves are
being maintained.
     “Person” means an individual, partnership, corporation (including a
business trust), joint stock company, trust, unincorporated association, joint
venture, limited liability company or other entity, or a government or any
political subdivision or agency thereof.
     “Plan” means a Single Employer Plan or a Multiple Employer Plan.
     “Post-Petition Interest” has the meaning specified in Section 7.05.
     “Public Debt Rating” means, as of any date, the rating that has been most
recently announced by either S&P or Moody’s, as the case may be, for any class
of non-credit enhanced long-term senior unsecured debt issued by the Company or,
if no such Debt of the Company is then outstanding, the corporate credit rating
most recently announced by either S&P or Moody’s, as the case may be, provided,
if any such rating agency shall have issued more than one such rating, the
lowest such rating issued by such rating agency. For purposes of the foregoing,
(a) if only one of S&P and Moody’s shall have in effect a Public Debt Rating,
the Applicable Margin and the Applicable Percentage shall be determined by
reference to the available rating; (b) if neither S&P nor Moody’s shall have in
effect a Public Debt Rating, the Applicable Margin and the Applicable Percentage
will be set in accordance with Level 5 under the definition of “Applicable
Margin” or “Applicable Percentage”, as the case may be; (c) if the ratings
established by S&P and Moody’s shall fall within different levels, the
Applicable Margin and the Applicable Percentage shall be based upon the higher
rating unless the such ratings differ by two or more levels, in which case the
applicable level will be deemed to be one level above the lower of such levels;
(d) if any rating established by S&P or Moody’s shall be changed, such change
shall be effective as of the date on which such change is first announced
publicly by the rating agency making such change; and (e) if S&P or Moody’s
shall change the basis on which ratings are established, each reference to the
Public Debt Rating announced by S&P or Moody’s, as the case may be, shall refer
to the then equivalent rating by S&P or Moody’s, as the case may be.
     “Ratable Share” of any amount means, with respect to any Lender at any
time, the product of such amount times a fraction the numerator of which is the
amount of such Lender’s Revolving Credit Commitment at such time (or, if the
Revolving Credit Commitments shall have been terminated pursuant to Section 2.05
or 6.01, such Lender’s Revolving Credit Commitment as in effect immediately
prior to such termination) and the denominator of which is the aggregate amount
of all Revolving Credit Commitments at such time (or, if the Revolving Credit
Commitments shall have been terminated pursuant to Section 2.05 or 6.01, the
aggregate amount of all Revolving Credit Commitments as in effect immediately
prior to such termination).
Jabil Credit Agreement

10



--------------------------------------------------------------------------------



 



     “Reference Banks” means Citibank, JPMorgan Chase Bank, N.A. and The Royal
Bank of Scotland plc.
     “Register” has the meaning specified in Section 9.07(d).
     “Related Parties” means, with respect to any Person, such Person’s
Affiliates and the partners, directors, officers, employees, agents and advisors
of such Person and of such Person’s Affiliates.
     “Required Lenders” means at any time Lenders owed at least a majority in
interest of the then aggregate unpaid principal amount (based on the Equivalent
in Dollars at such time) of the Revolving Credit Advances, or, if no such
principal amount is then outstanding, Lenders having at least a majority in
interest of the Revolving Credit Commitments, provided that if any Lender shall
be a Defaulting Lender at such time, there shall be excluded from the
determination of Required Lenders at such time the Revolving Credit Commitment
of such Lender at such time.
     “Revolving Credit Advance” means an advance by a Lender to any Borrower as
part of a Revolving Credit Borrowing and refers to a Base Rate Advance or a
Eurocurrency Rate Advance (each of which shall be a “Type” of Revolving Credit
Advance).
     “Revolving Credit Borrowing” means a borrowing consisting of simultaneous
Revolving Credit Advances of the same Type made by each of the Lenders pursuant
to Section 2.01(a).
     “Revolving Credit Borrowing Minimum” means, in respect of Revolving Credit
Advances denominated in Dollars, $10,000,000, in respect of Revolving Credit
Advances denominated in Sterling, £10,000,000, in respect of Revolving Credit
Advances denominated in Yen, ¥1,000,000,000, in respect of Revolving Credit
Advances denominated in Euros, €10,000,000, in respect of Revolving Credit
Advances denominated in Canadian Dollars, CN$10,000,000 and in respect of
Revolving Credit Advances denominated in Swiss Francs, SF10,000,000.
     “Revolving Credit Borrowing Multiple” means, in respect of Revolving Credit
Advances denominated in Dollars, $1,000,000 in respect of Revolving Credit
Advances denominated in Sterling, £1,000,000, in respect of Revolving Credit
Advances denominated in Yen, ¥100,000,000, in respect of Revolving Credit
Advances denominated in Euros, €1,000,000, in respect of Revolving Credit
Advances denominated in Canadian Dollars, CN$1,000,000 and in respect of
Revolving Credit Advances denominated in Swiss Francs, SF1,000,000.
     “Revolving Credit Commitment” means as to any Lender (a) the Dollar amount
set forth opposite such Lender’s name on Schedule I hereto as such Lender’s
“Revolving Credit Commitment”, (b) if such Lender has become a Lender hereunder
pursuant to an Assumption Agreement, the Dollar amount set forth in such
Assumption Agreement or (c) if such Lender has entered into an Assignment and
Acceptance, the Dollar amount set forth for such Lender in the Register
maintained by the Agent pursuant to Section 9.07(d) as such Lender’s “Revolving
Credit Commitment”, as such amount may be reduced pursuant to Section 2.05 or
increased pursuant to Section 2.18.
     “Revolving Credit Facility” means, at any time, the aggregate amount of the
Lenders’ Revolving Credit Commitments at such time.
     “S&P” means Standard & Poor’s Financial Services LLC.
     “Single Employer Plan” means a single employer plan, as defined in Section
4001(a)(15) of ERISA, that (a) is maintained for employees of the Company or any
ERISA Affiliate and no Person other than the Company and the ERISA Affiliates or
(b) was so maintained and in respect of which the Company or any ERISA Affiliate
could have liability under Section 4069 of ERISA in the event such plan has been
or were to be terminated.
     “Sub-Agent” means Citibank International plc.
Jabil Credit Agreement

11



--------------------------------------------------------------------------------



 



     “Subsidiary” of any Person means any corporation, partnership, joint
venture, limited liability company, trust or estate of which (or in which) more
than 50% of (a) the issued and outstanding capital stock having ordinary voting
power to elect a majority of the Board of Directors of such corporation
(irrespective of whether at the time capital stock of any other class or classes
of such corporation shall or might have voting power upon the occurrence of any
contingency), (b) the interest in the capital or profits of such limited
liability company, partnership or joint venture or (c) the beneficial interest
in such trust or estate is at the time directly or indirectly owned or
controlled by such Person, by such Person and one or more of its other
Subsidiaries or by one or more of such Person’s other Subsidiaries.
     “Swing Line Advance” means an advance made by any Swing Line Bank pursuant
to Section 2.01(c) or any Lender pursuant to Section 2.02(b).
     “Swing Line Bank” means each of Citibank, JPMorgan Chase Bank, N.A., The
Royal Bank of Scotland plc and Bank of America, N.A.
     “Swing Line Borrowing” means a borrowing consisting of a Swing Line Advance
made by any Swing Line Bank.
     “Swing Line Commitment” means with respect to any Swing Line Bank at any
time the amount set forth opposite such Swing Line Bank’s name on Schedule I
hereto, as such amount may be reduced pursuant to Section 2.05.
     “Swing Line Facility” means, at any time, an amount equal to the least of
(a) the aggregate amount of the Swing Line Banks’ Swing Line Commitments at such
time, (b) $100,000,000 and (c) the aggregate amount of the Revolving Credit
Commitments.
     “Termination Date” means the earlier of December 7, 2015 and the date of
termination in whole of the Revolving Credit Commitments pursuant to
Section 2.05 or 6.01.
     “Type” has the meaning specified in the definition of “Revolving Credit
Advance.”
     “Unissued Letter of Credit Commitment” means, with respect to any Issuing
Bank, the obligation of such Issuing Bank to issue Letters of Credit for the
account of any Borrower or its specified Subsidiaries in an amount equal to the
excess of (a) the amount of its Letter of Credit Commitment over (b) the
aggregate Available Amount of all Letters of Credit issued by such Issuing Bank.
     “Unused Revolving Credit Commitment” means, with respect to each Lender at
any time, (a) such Lender’s Revolving Credit Commitment at such time minus
(b) the sum of (i) the aggregate principal amount of all Revolving Credit
Advances made by such Lender (in its capacity as a Lender) and outstanding at
such time, plus (ii) such Lender’s Ratable Share of (A) the aggregate Available
Amount of all the Letters of Credit outstanding at such time, (B) the aggregate
principal amount of all Advances outstanding at such time made by each Issuing
Bank pursuant to Section 2.03(c) that have not been funded by such Lender and
(C) the aggregate principal amount of all Swing Line Advances then outstanding.
     “Voting Stock” means capital stock issued by a corporation, or equivalent
interests in any other Person, the holders of which are ordinarily, in the
absence of contingencies, entitled to vote for the election of directors (or
persons performing similar functions) of such Person, even if the right to so
vote has been suspended by the happening of such a contingency.
          SECTION 1.02. Computation of Time Periods. In this Agreement in the
computation of periods of time from a specified date to a later specified date,
the word “from” means “from and including” and the words “to” and “until” each
mean “to but excluding”.
          SECTION 1.03. Accounting Terms. All accounting terms not specifically
defined herein shall be construed in accordance with United States generally
accepted accounting principles as in effect in the United States from time to
time (“GAAP”), provided that (a) if there is any change in GAAP from such
principles applied in the
Jabil Credit Agreement

12



--------------------------------------------------------------------------------



 



preparation of the audited financial statements referred to in Section 4.01(e)
(“Initial GAAP”), that is material in respect of the calculation of compliance
with the covenants set forth in Section 5.02 or 5.03, the Company shall give
prompt notice of such change to the Agent and the Lenders and (b) if the Company
notifies the Agent that the Company requests an amendment of any provision
hereof to eliminate the effect of any change in GAAP (or the application
thereof) from Initial GAAP (or if the Agent or the Required Lenders request an
amendment of any provision hereof for such purpose), regardless of whether such
notice is given before or after such change in GAAP (or the application
thereof), then such provision shall be applied on the basis of such generally
accepted accounting principles as in effect and applied immediately before such
change shall have become effective until such notice shall have been withdrawn
or such provision is amended in accordance herewith.
ARTICLE II
AMOUNTS AND TERMS OF THE ADVANCES AND LETTERS OF CREDIT
          SECTION 2.01. The Advances and Letters of Credit. (a) The Revolving
Credit Advances. Each Lender severally agrees, on the terms and conditions
hereinafter set forth, to make Revolving Credit Advances to any Borrower from
time to time on any Business Day during the period from the Effective Date until
the Termination Date in an amount (based in respect of any Revolving Credit
Advances to be denominated in a Committed Currency by reference to the
Equivalent thereof in Dollars determined on the date of delivery of the
applicable Notice of Revolving Credit Borrowing) not to exceed such Lender’s
Unused Revolving Credit Commitment. Each Revolving Credit Borrowing shall be in
an amount not less than the Revolving Credit Borrowing Minimum or the Revolving
Credit Borrowing Multiple in excess thereof and shall consist of Revolving
Credit Advances of the same Type and in the same currency made on the same day
by the Lenders ratably according to their respective Revolving Credit
Commitments. Within the limits of each Lender’s Revolving Credit Commitment, any
Borrower may borrow under this Section 2.01(a), prepay pursuant to Section 2.10
and reborrow under this Section 2.01(a).
          (b) Letters of Credit. Any Borrower may request any Issuing Bank to
issue, and such Issuing Bank may, if in its reasonable discretion it elects to
do so, on the terms and conditions hereinafter set forth and in reliance upon
the agreements of the other Lenders set forth in this Agreement, to issue
standby letters of credit (each, a “Letter of Credit”) denominated in Dollars
for the account of any Borrower or its specified Subsidiaries from time to time
on any Business Day during the period from the Effective Date until 30 days
before the Termination Date in an aggregate Available Amount (i) for all Letters
of Credit not to exceed at any time the Letter of Credit Facility at such time,
for all Letters of Credit issued by such Issuing Bank not to exceed at any time
the Letter of Credit Commitment of such Issuing Bank and (iii) for each such
Letter of Credit not to exceed an amount equal to the Unused Revolving Credit
Commitments of the Lenders at such time. No Letter of Credit shall have an
expiration date (including all rights of the applicable Borrower or the
beneficiary to require renewal) later than the earlier of one year after the
Issuance thereof (or one year after its renewal or extension) and 10 Business
Days before the Termination Date. Within the limits referred to above, the
Borrowers may from time to time request the Issuance of Letters of Credit under
this Section 2.01(b). Each letter of credit listed on Schedule 2.01(b) shall be
deemed to constitute a Letter of Credit issued hereunder, and each Lender that
is an issuer of such a Letter of Credit shall, for purposes of Section 2.03, be
deemed to be an Issuing Bank for each such letter of credit, provided than any
renewal or replacement of any such letter of credit on or after the date hereof
shall be re-issued by an Issuing Bank pursuant to the terms of this Agreement.
          (c) The Swing Line Advances. Each Swing Line Bank severally agrees, on
the terms and conditions hereinafter set forth, to make Swing Line Advances
denominated in Dollars to any Borrower from time to time on any Business Day
during the period from the date hereof until the Termination Date (i) in an
aggregate amount not to exceed at any time outstanding the Swing Line Facility
and (ii) in an amount for each such Advance not to exceed the Unused Revolving
Credit Commitments of the Lenders on such Business Day. No Swing Line Advance
shall be used for the purpose of funding the payment of principal of any other
Swing Line Advance. Each Swing Line Borrowing shall be in an amount of
$1,000,000 or an integral multiple thereof. Within the limits of the Swing Line
Facility and within the limits referred to in clause (ii) above, the Borrowers
may borrow under this Section 2.01(c), prepay pursuant to Section 2.10 and
reborrow under this Section 2.01(c).
          SECTION 2.02. Making the Advances. (a) Except as otherwise provided in
Section 2.02(b) or Section 2.03(c), each Revolving Credit Borrowing shall be
made on notice, given not later than (x) 11:00 A.M. (New York City time) on the
third Business Day prior to the date of the proposed Borrowing in the case of a
Jabil Credit Agreement

13



--------------------------------------------------------------------------------



 



Borrowing consisting of Eurocurrency Rate Advances denominated in Dollars,
(y) 11:00 A.M. (New York City time) on the fourth Business Day prior to the date
of the proposed Borrowing in the case of a Revolving Credit Borrowing consisting
of Eurocurrency Rate Advances denominated in any Committed Currency, or
(z) 11:00 A.M. (New York City time) on the date of the proposed Borrowing in the
case of a Borrowing consisting of Base Rate Advances, by any Borrower to the
Agent (and, in the case of Revolving Credit Borrowing consisting of Eurocurrency
Rate Advances to be denominated in a Committed Currency, simultaneously to the
Sub-Agent), which shall give to each Lender prompt notice thereof by telecopier.
Each such notice of a Revolving Credit Borrowing (a “Notice of Revolving Credit
Borrowing”) shall be by telephone, confirmed immediately in writing, or
telecopier in substantially the form of Exhibit B hereto, specifying therein the
requested (i) date of such Revolving Credit Borrowing, (ii) Type of Advances
comprising such Revolving Credit Borrowing, (iii) aggregate amount of such
Revolving Credit Borrowing, (iv) in the case of a Revolving Credit Borrowing
consisting of Eurocurrency Rate Advances, initial Interest Period and (v) in the
case of a Revolving Credit Borrowing consisting of Eurocurrency Rate Advances,
currency for each such Revolving Credit Advance. Each Lender shall, before 1:00
P.M. (New York City time) on the date of such Revolving Credit Borrowing, in the
case of a Revolving Credit Borrowing consisting of Advances denominated in
Dollars, and before 11:00 A.M. (London time) on the date of such Revolving
Credit Borrowing, in the case of a Revolving Credit Borrowing consisting of
Eurocurrency Rate Advances denominated in any Committed Currency, make available
for the account of its Applicable Lending Office to the Agent at the applicable
Agent’s Account, in same day funds, such Lender’s ratable portion of such
Revolving Credit Borrowing. After the Agent’s receipt of such funds and upon
fulfillment of the applicable conditions set forth in Article III, the Agent
will make such funds available to the Borrower requesting the Revolving Credit
Borrowing at the account specified in the wiring instructions in the applicable
Notice of Revolving Credit Borrowing or, if no account is so specified, at the
Agent’s address referred to in Section 9.02; provided, however, that, if such
borrowing is a Revolving Credit Borrowing denominated in Dollars, the Agent
shall first make a portion of such funds equal to the aggregate principal amount
of any Swing Line Advances made by the Swing Line Banks and by any other Lender
and outstanding on the date of such Revolving Credit Borrowing, plus interest
accrued and unpaid thereon to and as of such date, available to the Swing Line
Banks and such other Lenders for repayment of such Swing Line Advances.
          (b) Each Swing Line Borrowing shall be made on notice, given not later
than 2:00 P.M. (New York City time) on the date of the proposed Swing Line
Borrowing by any Borrower to each Swing Line Bank and the Agent, of which the
Agent shall give prompt notice to the Lenders, provided that if such notice is
received by the Agent after 2:00 P.M. (New York City time) but before 3:00 P.M.
(New York City time), each Swing Line Bank will use commercially reasonable
efforts to fund its ratable share of the requested Swing Line Borrowing as set
forth in this Section. Each such notice of a Swing Line Borrowing (a “Notice of
Swing Line Borrowing”) shall be by telephone, confirmed at once in writing, or
telecopier, specifying therein the requested (i) date of such Borrowing,
(ii) amount of such Borrowing and (iii) maturity of such Borrowing (which
maturity shall be no later than the tenth Business Day after the requested date
of such Borrowing). Each Swing Line Bank shall, before 5:00 P.M. (New York City
time) on the date of such Swing Line Borrowing, unless any Lender gives prior
notice to such Swing Line Bank or the Agent that the applicable conditions of
Article III would not be satisfied at the time of such Swing Line Borrowing,
make such Swing Line Bank’s ratable portion of such Swing Line Borrowing
available (based on the respective Swing Line Commitments of the Swing Line
Banks) to the Agent at the Agent’s Account, in same day funds. After the Agent’s
receipt of such funds and upon fulfillment of the applicable conditions set
forth in Article III, the Agent will make such funds available to the Borrower
requesting the Swing Line Borrowing at the account specified in the wiring
instructions in the applicable Notice of Swing Line Borrowing or, if no account
is so specified, at the Agent’s address referred to in Section 9.02. Upon
written demand by any Swing Line Bank with a Swing Line Advance, with a copy of
such demand to the Agent, such Swing Line Bank shall sell and assign to each
such other Lender and each other Lender will purchase from such Swing Line Bank,
such other Lender’s Pro Rata Share of such outstanding Swing Line Advance, by
making available for the account of its Applicable Lending Office to the Agent
for the account of such Swing Line Bank, by deposit to the Agent’s Account, in
same day funds, an amount equal to the portion of the outstanding principal
amount of such Swing Line Advance to be purchased by such Lender. The Borrower
hereby agrees to each such sale and assignment. Each Lender agrees to purchase
its Pro Rata Share of an outstanding Swing Line Advance on (i) the Business Day
on which demand therefor is made by the Swing Line Bank which made such Advance,
provided that notice of such demand is given not later than 11:00 A.M. (New York
City time) on such Business Day or (ii) the first Business Day next succeeding
such demand if notice of such demand is given after such time. Upon any such
assignment by Swing Line Bank to any other Lender of a portion of a Swing Line
Advance, such Swing Line Bank represents and warrants to such other Lender that
such Swing Line Bank is the legal and beneficial owner of such interest being
assigned by it and there are no adverse claims thereto, but makes no other
representation or warranty and assumes no responsibility with respect to such
Swing Line Advance, this Agreement, the Notes or any
Jabil Credit Agreement

14



--------------------------------------------------------------------------------



 



Borrower. If and to the extent that any Lender shall not have so made the amount
of such Swing Line Advance available to the Agent, such Lender agrees to pay to
the Agent forthwith on demand such amount together with interest thereon, for
each day from the date such Lender is required to have made such amount
available to the Agent until the date such amount is paid to the Agent, at the
Federal Funds Rate. If such Lender shall pay to the Agent such amount for the
account of such Swing Line Bank on any Business Day, such amount so paid in
respect of principal shall constitute a Swing Line Advance made by such Lender
on such Business Day for purposes of this Agreement, and the outstanding
principal amount of the Swing Line Advance made by such Swing Line Bank shall be
reduced by such amount on such Business Day.
          (c) Anything in subsection (a) above to the contrary notwithstanding,
(i) the Borrowers may not select Eurocurrency Rate Advances for any Revolving
Credit Borrowing if the aggregate amount of such Revolving Credit Borrowing is
less than the Revolving Credit Borrowing Minimum or if the obligation of the
Lenders to make Eurocurrency Rate Advances shall then be suspended pursuant to
Section 2.08 or 2.12 and (ii) the Eurocurrency Rate Advances may not be
outstanding as part of more than 10 separate Borrowings.
          (d) Each Notice of Revolving Credit Borrowing and Notice of Swing Line
Borrowing shall be irrevocable and binding on the Borrower requesting the
Borrowing. In the case of any Revolving Credit Borrowing that the related Notice
of Revolving Credit Borrowing specifies is to be comprised of Eurocurrency Rate
Advances, such Borrower shall indemnify each Lender against any loss, cost or
expense incurred by such Lender as a result of any failure to fulfill on or
before the date specified in such Notice of Revolving Credit Borrowing for such
Revolving Credit Borrowing the applicable conditions set forth in Article III,
including, without limitation, any loss (including loss of anticipated profits),
cost or expense incurred by reason of the liquidation or reemployment of
deposits or other funds acquired by such Lender to fund the Advance to be made
by such Lender as part of such Revolving Credit Borrowing when such Advance, as
a result of such failure, is not made on such date.
          (e) Unless the Agent shall have received notice from a Lender or a
Swing Line Bank, as the case may be, prior to the time of any Borrowing that
such Lender or Swing Line Bank, as the case may be, will not make available to
the Agent such Lender’s or Swing Line Bank’s ratable portion of such Borrowing,
the Agent may assume that such Lender or Swing Line Bank, as the case may be,
has made such portion available to the Agent on the date of such Borrowing in
accordance with subsection (a) or (b) of this Section 2.02, as applicable, and
the Agent may, in reliance upon such assumption, make available to the Borrower
requesting the Borrowing on such date a corresponding amount. If and to the
extent that such Lender or Swing Line Bank, as the case may be, shall not have
so made such ratable portion available to the Agent, such Lender or Swing Line
Bank, as the case may be, and such Borrower severally agree to repay to the
Agent forthwith on demand such corresponding amount together with interest
thereon, for each day from the date such amount is made available to such
Borrower until the date such amount is repaid to the Agent, at (i) in the case
of such Borrower, the higher of (A) the interest rate applicable at the time to
the Advances comprising such Borrowing and (B) the cost of funds incurred by the
Agent in respect of such amount and (ii) in the case of such Lender or Swing
Line Bank, as the case may be, provided that the Agent has given notice to the
applicable Borrower of such obligation as soon as practicable but in any event
not later than the Business Day following such funding by the Agent, (A) the
Federal Funds Rate in the case of Advances denominated in Dollars or (B) the
cost of funds incurred by the Agent in respect of such amount in the case of
Advances denominated in Committed Currencies. If such Lender or Swing Line Bank,
as the case may be, shall repay to the Agent such corresponding amount, such
amount so repaid shall constitute such Lender’s or Swing Line Bank’s Advance as
part of such Borrowing for purposes of this Agreement.
          (f) The failure of any Lender or Swing Line Bank, as the case may be,
to make the Advance to be made by it as part of any Borrowing shall not relieve
any other Lender or Swing Line Bank, as the case may be, of its obligation, if
any, hereunder to make its Advance on the date of such Borrowing, but no Lender
or Swing Line Bank shall be responsible for the failure of any other Lender or
Swing Line Bank to make the Advance to be made by such other Lender or Swing
Line Bank on the date of any Borrowing.
          SECTION 2.03. Issuance of and Drawings and Reimbursement Under Letters
of Credit. (a) Request for Issuance. (i) Each Letter of Credit shall be issued
upon notice, given not later than 11:00 A.M. (New York City time) on the tenth
Business Day prior to the date of the proposed Issuance of such Letter of Credit
(or on such shorter notice as the applicable Issuing Bank may agree), by any
Borrower to any Issuing Bank, and such Issuing Bank shall give the Agent, prompt
notice thereof. Each such notice by a Borrower of Issuance of a Letter of Credit
(a “Notice of Issuance”) shall be by telecopier or telephone, confirmed
immediately in writing, specifying therein the requested (A) date of such
Issuance (which shall be a Business Day), (B) Available Amount
Jabil Credit Agreement

15



--------------------------------------------------------------------------------



 



of such Letter of Credit, (C) expiration date of such Letter of Credit (which
shall not be later than the earlier of (1) one year after the Issuance thereof
(or one year after its renewal or extension) and (2) ten Business Days before
the Termination Date), (D) name and address of the beneficiary of such Letter of
Credit and (E) form of such Letter of Credit, such Letter of Credit shall be
issued pursuant to such application and agreement for letter of credit as such
Issuing Bank and the applicable Borrower shall agree for use in connection with
such requested Letter of Credit (a “Letter of Credit Agreement”). If the
requested form of such Letter of Credit is acceptable to such Issuing Bank in
its reasonable discretion (it being understood that any such form shall have
only explicit documentary conditions to draw and shall not include discretionary
conditions), such Issuing Bank will, if in its reasonable discretion it elects
to do so, and unless any Lender gives prior notice to such Issuing Bank or the
Agent that the applicable conditions of Article III would not be satisfied at
the time of such Issuance, upon fulfillment of the applicable conditions set
forth in Section 3.03, make such Letter of Credit available to the applicable
Borrower at its office referred to in Section 9.02 or as otherwise agreed with
such Borrower in connection with such Issuance. In the event and to the extent
that the provisions of any Letter of Credit Agreement shall conflict with this
Agreement, the provisions of this Agreement shall govern.
          (b) Participations. By the Issuance of a Letter of Credit (or an
amendment to a Letter of Credit increasing or decreasing the amount thereof) and
without any further action on the part of the applicable Issuing Bank or the
Lenders, such Issuing Bank hereby grants to each Lender, and each Lender hereby
acquires from such Issuing Bank, a participation in such Letter of Credit equal
to such Lender’s Ratable Share of the Available Amount of such Letter of Credit.
Each Borrower hereby agrees to each such participation. In consideration and in
furtherance of the foregoing, each Lender hereby absolutely and unconditionally
agrees to pay to the Agent, for the account of such Issuing Bank, in same day
funds, such Lender’s Ratable Share of each drawing made under a Letter of Credit
funded by such Issuing Bank and not reimbursed by the applicable Borrower on the
date made, or of any reimbursement payment required to be refunded to such
Borrower for any reason, which amount will be advanced, and deemed to be a
Revolving Credit Advance to such Borrower hereunder, regardless of the
satisfaction of the conditions set forth in Section 3.03. Each Lender
acknowledges and agrees that its obligation to acquire participations pursuant
to this paragraph in respect of Letters of Credit is absolute and unconditional
and shall not be affected by any circumstance whatsoever, including any
amendment, renewal or extension of any Letter of Credit or the occurrence and
continuance of a Default or reduction or termination of the Revolving Credit
Commitments, and that each such payment shall be made without any offset,
abatement, withholding or reduction whatsoever. Each Lender further acknowledges
and agrees that its participation in each Letter of Credit will be automatically
adjusted to reflect such Lender’s Ratable Share of the Available Amount of such
Letter of Credit at each time such Lender’s Revolving Credit Commitment is
amended pursuant to a Commitment Increase pursuant to Section 2.18, an
assignment in accordance with Section 9.07 or otherwise pursuant to this
Agreement.
          (c) Drawing and Reimbursement. The payment by an Issuing Bank of a
draft drawn under any Letter of Credit which is not reimbursed by the applicable
Borrower on the date made shall constitute for all purposes of this Agreement
the making by any such Issuing Bank of a Revolving Credit Advance, which shall
be a Base Rate Advance, in the amount of such draft, without regard to whether
the making of such an Advance would exceed such Issuing Bank’s Unused Revolving
Credit Commitment. Each Issuing Bank shall give prompt notice of each drawing
under any Letter of Credit issued by it to the applicable Borrower and the
Agent. Upon written demand by such Issuing Bank, with a copy of such demand to
the Agent and the applicable Borrower, each Lender shall pay to the Agent such
Lender’s Ratable Share of such outstanding Revolving Credit Advance pursuant to
Section 2.03(b). Each Lender acknowledges and agrees that its obligation to make
Revolving Credit Advances pursuant to this paragraph in respect of Letters of
Credit is absolute and unconditional and shall not be affected by any
circumstance whatsoever, including any amendment, renewal or extension of any
Letter of Credit or the occurrence and continuance of a Default or reduction or
termination of the Revolving Credit Commitments, and that each such payment
shall be made without any offset, abatement, withholding or reduction
whatsoever. Promptly after receipt thereof, the Agent shall transfer such funds
to such Issuing Bank. Each Lender agrees to fund its Ratable Share of an
outstanding Revolving Credit Advance on (i) the Business Day on which demand
therefor is made by such Issuing Bank, provided that notice of such demand is
given not later than 11:00 A.M. (New York City time) on such Business Day, or
(ii) the first Business Day next succeeding such demand if notice of such demand
is given after such time. If and to the extent that any Lender shall not have so
made the amount of such Revolving Credit Advance available to the Agent, such
Lender agrees to pay to the Agent forthwith on demand such amount together with
interest thereon, for each day from the date of demand by any such Issuing Bank
until the date such amount is paid to the Agent, at the Federal Funds Rate for
its account or the account of such Issuing Bank, as applicable. If such Lender
shall pay to the Agent such amount for the account of any such Issuing Bank on
any Business Day, such amount so paid in respect of principal shall constitute a
Revolving Credit Advance made by
Jabil Credit Agreement

16



--------------------------------------------------------------------------------



 



such Lender on such Business Day for purposes of this Agreement, and the
outstanding principal amount of the Revolving Credit Advance made by such
Issuing Bank shall be reduced by such amount on such Business Day.
          (d) Letter of Credit Reports. Each Issuing Bank shall furnish (A) to
the Agent (with a copy to the Company) on the first Business Day of each month a
written report summarizing Issuance and expiration dates of Letters of Credit
issued by such Issuing Bank during the preceding month and drawings during such
month under all Letters of Credit and (B) to the Agent (with a copy to the
Company) on the first Business Day of each calendar quarter a written report
setting forth the average daily aggregate Available Amount during the preceding
calendar quarter of all Letters of Credit issued by such Issuing Bank.
          (e) Failure to Make Advances. The failure of any Lender to make the
Advance to be made by it on the date specified in Section 2.03(c) shall not
relieve any other Lender of its obligation hereunder to make its Advance on such
date, but no Lender shall be responsible for the failure of any other Lender to
make the Advance to be made by such other Lender on such date.
          SECTION 2.04. Fees. (a) Facility Fee. The Company agrees to pay to the
Agent for the account of each Lender a facility fee on the aggregate amount of
such Lender’s Revolving Credit Commitment from the date hereof in the case of
each Initial Lender and from the effective date specified in the Assumption
Agreement or in the Assignment and Acceptance pursuant to which it became a
Lender in the case of each other Lender until the Termination Date at a rate per
annum equal to the Applicable Percentage in effect from time to time, payable in
arrears quarterly on the last day of each March, June, September and December,
commencing December 31, 2010, and on the later of the Termination Date and the
date all Advances are paid in full; provided that no Defaulting Lender shall be
entitled to receive any facility fee in respect of its Revolving Credit
Commitment for any period during which that Lender is a Defaulting Lender (and
the Company shall not be required to pay such fee that otherwise would have been
required to have been paid to that Defaulting Lender), other than a facility
fee, as described above, on the aggregate principal amount of Advances funded by
such Defaulting Lender outstanding from time to time.
          (b) Letter of Credit Fees. (i) Each Borrower shall pay to the Agent
for the account of each Lender a commission on such Lender’s Ratable Share of
the average daily aggregate Available Amount of all Letters of Credit issued for
the account of such Borrower and outstanding from time to time at a rate per
annum equal to the Applicable Margin for Eurocurrency Rate Advances in effect
from time to time during such calendar quarter, payable in arrears quarterly on
the last day of each March, June, September and December, commencing with the
quarter ended December 31, 2010, and on the Termination Date; provided, that no
Defaulting Lender shall be entitled to receive any commission in respect of
Letters of Credit for any period during which that Lender is a Defaulting Lender
(and the Borrowers shall not be required to pay such commission to that
Defaulting Lender but shall pay such commission as set forth in Section 2.19);
provided, further, that the Applicable Margin shall be 2% above the Applicable
Margin in effect upon the occurrence and during the continuation of an Event of
Default if such Borrower is required to pay default interest pursuant to
Section 2.07(b).
     (ii) Each Borrower shall pay to each Issuing Bank, for its own account, a
fronting fee and such other commissions, issuance fees, transfer fees and other
fees and charges in connection with the Issuance or administration of each
Letter of Credit as such Borrower and such Issuing Bank shall agree.
          (c) Agent’s Fees. The Company shall pay to the Agent for its own
account such fees as may from time to time be agreed between the Company and the
Agent.
          SECTION 2.05. Termination or Reduction of the Commitments. (a)
Optional Ratable Termination or Reduction. The Company shall have the right,
upon at least three Business Days’ notice to the Agent, to terminate in whole or
permanently reduce ratably in part the Unused Revolving Credit Commitments, the
unused Swing Line Commitments or the Unissued Letter of Credit Commitments,
provided that each partial reduction of a Facility (i) shall be in the aggregate
amount of $10,000,000 or an integral multiple of $1,000,000 in excess thereof
and (ii) shall be made ratably among the Lenders (or Swing Line Banks, as the
case may be) in accordance with their Commitments.
          (b) Termination of Defaulting Lender. The Company may terminate the
Unused Revolving Credit Commitment of any Lender that is a Defaulting Lender
(determined after giving effect to any reallocation of participations in Letters
of Credit as provided in Section 2.19) upon prior notice of not less than one
Business Day to
Jabil Credit Agreement

17



--------------------------------------------------------------------------------



 



the Agent (which shall promptly notify the Lenders thereof), and in such event
the provisions of Section 2.19(e) shall apply to all amounts thereafter paid by
any Borrower for the account of such Defaulting Lender under this Agreement
(whether on account of principal, interest, facility fees, Letter of Credit
commissions or other amounts), provided that (i) no Default shall have occurred
and be continuing and (ii) such termination shall not be deemed to be a waiver
or release of any claim any Borrower, the Agent, any Issuing Bank or any Lender
may have against such Defaulting Lender.
          SECTION 2.06. Repayment of Advances and Letter of Credit Drawings. (a)
Revolving Credit Advances. Each Borrower shall repay to the Agent for the
ratable account of the Lenders on the Termination Date the aggregate principal
amount of the Revolving Credit Advances made to it and then outstanding.
          (b) Letter of Credit Drawings. The obligations of each Borrower under
any Letter of Credit Agreement and any other agreement or instrument relating to
any Letter of Credit issued for the account of such Borrower shall be
unconditional and irrevocable, and shall be paid strictly in accordance with the
terms of this Agreement, such Letter of Credit Agreement and such other
agreement or instrument under all circumstances, including, without limitation,
the following circumstances (it being understood that any such payment by such
Borrower is without prejudice to, and does not constitute a waiver of, any
rights such Borrower might have or might acquire as a result of the payment by
any Issuing Bank of any draft or the reimbursement by such Borrower thereof,
including as provided in Section 9.15):
     (i) any lack of validity or enforceability of this Agreement, any Note, any
Letter of Credit Agreement, any Letter of Credit or any other agreement or
instrument relating thereto (all of the foregoing being, collectively, the “L/C
Related Documents”);
     (ii) any change in the time, manner or place of payment of, or in any other
term of, all or any of the obligations of such Borrower in respect of any L/C
Related Document or any other amendment or waiver of or any consent to departure
from all or any of the L/C Related Documents;
     (iii) the existence of any claim, set-off, defense or other right that such
Borrower may have at any time against any beneficiary or any transferee of a
Letter of Credit (or any Persons for which any such beneficiary or any such
transferee may be acting), any Issuing Bank, the Agent, any Lender or any other
Person, whether in connection with the transactions contemplated by the L/C
Related Documents or any unrelated transaction;
     (iv) any statement or any other document presented under a Letter of Credit
proving to be forged, fraudulent, invalid or insufficient in any respect or any
statement therein being untrue or inaccurate in any respect;
     (v) payment by any Issuing Bank under a Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit;
     (vi) any exchange, release or non-perfection of any collateral, or any
release or amendment or waiver of or consent to departure from any guarantee,
for all or any of the obligations of such Borrower in respect of the L/C Related
Documents; or
     (vii) any other circumstance or happening whatsoever, whether or not
similar to any of the foregoing, including, without limitation, any other
circumstance that might otherwise constitute a defense available to, or a
discharge of, such Borrower or a guarantor.
The parties hereto expressly agree that, in the absence of gross negligence or
willful misconduct on the part of an Issuing Bank, such Issuing Bank shall be
deemed to have exercised reasonable care in each such determination. In
furtherance of the foregoing and without limiting the generality thereof, the
parties agree that, with respect to documents presented which appear on their
face to be in substantial compliance with the terms of a Letter of Credit, an
Issuing Bank may, in its sole discretion, either accept and make payment upon
such documents without responsibility for further investigation, regardless of
any notice or information to the contrary, or refuse to accept and make payment
upon such documents if such documents are not in strict compliance with the
terms of such Letter of Credit.
Jabil Credit Agreement

18



--------------------------------------------------------------------------------



 



          (c) Swing Line Advances. Each Borrower shall repay to the Agent for
the ratable account of the Swing Line Banks and each other Lender which has made
a Swing Line Advance the outstanding principal amount of each Swing Line Advance
made to it by each of them on the earlier of the maturity date specified in the
applicable Notice of Swing Line Borrowing (which maturity shall be no later than
ten Business Days after the requested date of such Borrowing) and the
Termination Date.
          SECTION 2.07. Interest on Advances. (a) Scheduled Interest. Each
Borrower shall pay interest on the unpaid principal amount of each Advance made
to it and owing to each Lender from the date of such Advance until such
principal amount shall be paid in full, at the following rates per annum:
     (i) Base Rate Advances. During such periods as such Revolving Credit
Advance is a Base Rate Advance, a rate per annum equal at all times to the sum
of (x) the Base Rate in effect from time to time plus (y) the Applicable Margin
in effect from time to time, payable in arrears quarterly on the last day of
each March, June, September and December during such periods and on the date
such Base Rate Advance shall be Converted or paid in full.
     (ii) Eurocurrency Rate Advances. During such periods as such Revolving
Credit Advance is a Eurocurrency Rate Advance, a rate per annum equal at all
times during each Interest Period for such Eurocurrency Rate Advance to the sum
of (x) the Eurocurrency Rate for such Interest Period for such Eurocurrency Rate
Advance plus (y) the Applicable Margin in effect from time to time, payable in
arrears on the last day of such Interest Period and, if such Interest Period has
a duration of more than three months, on each day that occurs during such
Interest Period every three months from the first day of such Interest Period
and on the date such Eurocurrency Rate Advance shall be Converted or paid in
full.
     (iii) Swing Line Advances. A rate per annum equal at all times to the sum
of (w) the Federal Funds Rate in effect from time to time plus (x) 0.50% per
annum plus (y) the Applicable Margin for Eurocurrency Rate Advances in effect
from time to time, payable in arrears the date such Swing Line Advance shall be
paid in full.
          (b) Default Interest. Upon the occurrence and during the continuance
of an Event of Default under Section 6.01(a), the Agent may, and upon the
request of the Required Lenders shall, require the Borrowers to pay interest
(“Default Interest”) on (i) the unpaid principal amount of each Advance owing to
each Lender, payable in arrears on the dates referred to in clause (a)(i) or
(a)(ii) above, at a rate per annum equal at all times to 2% per annum above the
rate per annum required to be paid on such Advance pursuant to clause (a)(i) or
(a)(ii) above and (ii) to the fullest extent permitted by law, the amount of any
interest, fee or other amount payable hereunder that is not paid when due, from
the date such amount shall be due until such amount shall be paid in full,
payable in arrears on the date such amount shall be paid in full and on demand,
at a rate per annum equal at all times to 2% per annum above the rate per annum
required to be paid on Base Rate Advances pursuant to clause (a)(i) above;
provided, however, that following acceleration of the Advances pursuant to
Section 6.01, Default Interest shall accrue and be payable hereunder whether or
not previously required by the Agent.
          SECTION 2.08. Interest Rate Determination. (a) Each Reference Bank
agrees, if requested by the Agent, to furnish to the Agent timely information
for the purpose of determining each Eurocurrency Rate. If any one or more of the
Reference Banks shall not furnish such timely information to the Agent for the
purpose of determining any such interest rate, the Agent shall determine such
interest rate on the basis of timely information furnished by the remaining
Reference Banks. The Agent shall give prompt notice to the Company and the
Lenders of the applicable interest rate determined by the Agent for purposes of
Section 2.07(a)(i) or (ii), and the rate, if any, furnished by each Reference
Bank for the purpose of determining the interest rate under Section 2.07(a)(ii).
          (b) If, with respect to any Eurocurrency Rate Borrowing, the Lenders
owed at least 51% of the aggregate principal amount thereof notify the Agent
that (i) they are unable to obtain matching deposits in the London inter-bank
market at or about 11:00 A.M. (London time) on the second Business Day before
the making of a Borrowing in sufficient amounts to fund their respective
Eurocurrency Rate Advances as a part of such Borrowing during its Interest
Period or (ii) the Eurocurrency Rate for any Interest Period for such Advances
will not adequately reflect the cost to such Lenders of making, funding or
maintaining their respective Eurocurrency Rate Advances for such Interest
Period, the Agent shall forthwith so notify the Company and the Lenders,
whereupon (A) the Borrower of such Eurocurrency Rate Advances will, on the last
day of the then existing Interest Period therefor, (1) if such Eurocurrency Rate
Advances are denominated in Dollars, either (x) prepay such Advances or
(y) Convert such
Jabil Credit Agreement

19



--------------------------------------------------------------------------------



 



Advances into Base Rate Advances and (2) if such Eurocurrency Rate Advances are
denominated in any Committed Currency, either (x) prepay such Advances or
(y) exchange such Advances into an Equivalent amount of Dollars and Convert such
Advances into Base Rate Advances and (B) the obligation of the Lenders to make,
or to Convert Revolving Credit Advances into, Eurocurrency Rate Advances shall
be suspended until the Agent shall notify the Company and the Lenders that the
circumstances causing such suspension no longer exist.
          (c) If any Borrower shall fail to select the duration of any Interest
Period for any Eurocurrency Rate Advances in accordance with the provisions
contained in the definition of “Interest Period” in Section 1.01, the Agent will
forthwith so notify such Borrower and the Lenders and such Advances will
automatically, on the last day of the then existing Interest Period therefor,
(i) if such Eurocurrency Rate Advances are denominated in Dollars, Convert into
Base Rate Advances and (ii) if such Eurocurrency Rate Advances are denominated
in a Committed Currency, be exchanged for an Equivalent amount of Dollars and
Convert into Base Rate Advances.
          (d) On the date on which the aggregate unpaid principal amount of
Eurocurrency Rate Advances comprising any Revolving Credit Borrowing shall be
reduced, by payment or prepayment or otherwise, to less than the Revolving
Credit Borrowing Minimum, such Advances shall automatically (i) if such
Eurocurrency Rate Advances are denominated in Dollars, Convert into Base Rate
Advances and (ii) if such Eurocurrency Rate Advances are denominated in a
Committed Currency, be exchanged for an Equivalent amount of Dollars and Convert
into Base Rate Advances.
          (e) Upon the occurrence and during the continuance of any Event of
Default, (i) each Eurocurrency Rate Advance will automatically, on the last day
of the then existing Interest Period therefor, (A) if such Eurocurrency Rate
Advances are denominated in Dollars, be Converted into Base Rate Advances and
(B) if such Eurocurrency Rate Advances are denominated in any Committed
Currency, be exchanged for an Equivalent amount of Dollars and be Converted into
Base Rate Advances and (ii) the obligation of the Lenders to make, or to Convert
Advances into, Eurocurrency Rate Advances shall be suspended.
          (f) If Reuters LIBOR01 Page is unavailable and fewer than two
Reference Banks furnish timely information to the Agent for determining the
Eurocurrency Rate for any Eurocurrency Rate Advances after the Agent has
requested such information,
     (i) the Agent shall forthwith notify the applicable Borrower and the
Lenders that the interest rate cannot be determined for such Eurocurrency Rate
Advances,
     (ii) each such Advance will automatically, on the last day of the then
existing Interest Period therefor, (A) if such Eurocurrency Rate Advance is
denominated in Dollars, Convert into a Base Rate Advance and (B) if such
Eurocurrency Rate Advance is denominated in any Committed Currency, be prepaid
by the applicable Borrower or be automatically exchanged for an Equivalent
amount of Dollars and be Converted into a Base Rate Advance (or if such Advance
is then a Base Rate Advance, will continue as a Base Rate Advance), and
     (iii) the obligation of the Lenders to make Eurocurrency Rate Advances or
to Convert Advances comprising a Revolving Credit Borrowing into Eurocurrency
Rate Advances shall be suspended until the Agent shall notify the Company and
the Lenders that the circumstances causing such suspension no longer exist.
          SECTION 2.09. Optional Conversion of Advances. The Borrower of any
Advance made as a part of a Revolving Credit Borrowing may on any Business Day,
upon notice given to the Agent not later than 11:00 A.M. (New York City time) on
the third Business Day prior to the date of the proposed Conversion and subject
to the provisions of Sections 2.08 and 2.12, Convert all or any portion of the
Advances made as a part of a Revolving Credit Borrowing denominated in Dollars
of one Type comprising the same Borrowing into Advances denominated in Dollars
of the other Type; provided, however, that any Conversion of Eurocurrency Rate
Advances into Base Rate Advances shall be made only on the last day of an
Interest Period for such Eurocurrency Rate Advances, any Conversion of Base Rate
Advances into Eurocurrency Rate Advances shall be in an amount not less than the
minimum amount specified in Section 2.02(c), no Conversion of any Advances shall
result in more separate Borrowings than permitted under Section 2.02(c) and each
Conversion of Advances comprising part of the same
Jabil Credit Agreement

20



--------------------------------------------------------------------------------



 



Borrowing shall be made ratably among the Lenders in accordance with their
Commitments. Each such notice of a Conversion shall, within the restrictions
specified above, specify (i) the date of such Conversion, (ii) the Dollar
denominated Advances to be Converted, and (iii) if such Conversion is into
Eurocurrency Rate Advances, the duration of the initial Interest Period for each
such Advance. Each notice of Conversion shall be irrevocable and binding on the
Borrower giving such notice.
          SECTION 2.10. Prepayments of Advances. (a) Optional. Each Borrower
may, upon notice at least two Business Days’ prior to the date of such
prepayment, in the case of Eurocurrency Rate Advances, and not later than
11:00 A.M. (New York City time) on the date of such prepayment, in the case of
Base Rate Advances, to the Agent stating the proposed date and aggregate
principal amount of the prepayment, and if such notice is given such Borrower
shall, prepay the outstanding principal amount of the Advances comprising part
of the same Borrowing in whole or ratably in part, together with accrued
interest to the date of such prepayment on the principal amount prepaid;
provided, however, that (i) each partial prepayment of Revolving Credit Advances
shall be in an aggregate principal amount of not less than the Revolving Credit
Borrowing Minimum or a Revolving Credit Borrowing Multiple in excess thereof,
(ii) each partial prepayment of Swing Line Advances shall be in an aggregate
principal amount of not less than $1,000,000 and (iii) in the event of any such
prepayment of a Eurocurrency Rate Advance, such Borrower shall be obligated to
reimburse the Lenders in respect thereof pursuant to Section 9.04(c).
          (b) Mandatory. (i) If, on any date, the Agent notifies the Company
that, on any interest payment date, the sum of (A) the aggregate principal
amount of all Swing Line Advances plus all Revolving Credit Advances denominated
in Dollars plus the aggregate Available Amount of all Letters of Credit then
outstanding plus (B) the Equivalent in Dollars (determined on the third Business
Day prior to such interest payment date) of the aggregate principal amount of
all Revolving Credit Advances denominated in Committed Currencies then
outstanding exceeds 103% of the aggregate Revolving Credit Commitments on such
date, the Borrowers shall, as soon as practicable and in any event within two
Business Days after receipt of such notice, prepay the outstanding principal
amount of any Advances owing by the Borrowers in an aggregate amount sufficient
to reduce such sum to an amount not to exceed 100% of the aggregate Revolving
Credit Commitments of the Lenders on such date.
          (ii) Each prepayment made pursuant to this Section 2.10(b) shall be
made together with any interest accrued to the date of such prepayment on the
principal amounts prepaid and, in the case of any prepayment of a Eurocurrency
Rate Advance on a date other than the last day of an Interest Period or at its
maturity, any additional amounts which the applicable Borrower shall be
obligated to reimburse to the Lenders in respect thereof pursuant to
Section 9.04(c).
          (iii) The Agent shall calculate on the date of each Notice of
Revolving Credit Borrowing, Notice of Swing Line Borrowing or Notice of Issuance
and on each interest payment date the sum of (A) the aggregate principal amount
of all Swing Line Advances plus all Revolving Credit Advances denominated in
Dollars plus the aggregate Available Amount of all Letters of Credit then
outstanding plus (B) the Equivalent in Dollars (determined on the third Business
Day prior to such interest payment date) of the aggregate principal amount of
all Revolving Credit Advances denominated in Committed Currencies and shall give
prompt notice (and in any event no later than thirty days) of any prepayment
required under this Section 2.10(b) to the Company and the Lenders.
          SECTION 2.11. Increased Costs. (a) If, due to either (i) the
introduction or phase in of or any change in or in the interpretation of any
law, rule, guideline, decision, directive, treaty or regulation or (ii) the
compliance with any guideline or request from any central bank or other
governmental authority including, without limitation, any agency of the European
Union or similar monetary or multinational authority (whether or not having the
force of law), there shall be any increase in the cost to any Lender of agreeing
to make or making, funding or maintaining Eurocurrency Rate Advances or of
agreeing to issue or of issuing or maintaining or participating in Letters of
Credit (excluding for purposes of this Section 2.11 any such increased costs
resulting from (i) Taxes or Other Taxes (as to which Section 2.14 shall govern)
and (ii) changes in the basis of taxation of overall net income or overall gross
income by the United States or by the foreign jurisdiction or state under the
laws of which such Lender is organized or has its Applicable Lending Office or
any political subdivision thereof), then the Company shall from time to time,
upon demand by such Lender (with a copy of such demand to the Agent), pay to the
Agent for the account of such Lender additional amounts sufficient to compensate
such Lender for such increased cost; provided, however, that before making any
such demand, each Lender agrees to use reasonable efforts (consistent with its
internal policy and legal and regulatory restrictions) to designate a different
Applicable Lending Office if the making of such designation would avoid the need
for, or reduce the amount of, such increased cost and would not, in the
reasonable judgment of such Lender, be otherwise disadvantageous to such Lender.
A certificate as to the
Jabil Credit Agreement

21



--------------------------------------------------------------------------------



 



amount of such increased cost, submitted to the Company and the Agent by such
Lender, shall be conclusive and binding for all purposes, absent manifest error.
          (b) If any Lender determines that compliance with any law or
regulation or any guideline or request from any central bank or other
governmental authority (whether or not having the force of law) affects or would
affect the amount of capital required or expected to be maintained by such
Lender or any corporation controlling such Lender and that the amount of such
capital is increased by or based upon the existence of such Lender’s commitment
to lend or to issue or participate in Letters of Credit hereunder and other
commitments of such type or the Issuance or maintenance of or participation in
the Letters of Credit (or similar contingent obligations), then, upon demand by
such Lender (with a copy of such demand to the Agent), the Company shall pay to
the Agent for the account of such Lender, from time to time as specified by such
Lender, additional amounts sufficient to compensate such Lender or such
corporation in the light of such circumstances, to the extent that such Lender
reasonably determines such increase in capital to be allocable to the existence
of such Lender’s commitment to lend or to issue or participate in Letters of
Credit hereunder or to the Issuance or maintenance of or participation in any
Letters of Credit. A certificate as to such amounts submitted to the Company and
the Agent by such Lender shall be conclusive and binding for all purposes,
absent manifest error.
          (c) Notwithstanding anything herein to the contrary, the Dodd-Frank
Wall Street Reform and Consumer Protection Act, and all requests, rules,
guidelines and directives promulgated thereunder, are deemed to have been
introduced or adopted after the date hereof, regardless of the date enacted or
adopted.
          SECTION 2.12. Illegality. Notwithstanding any other provision of this
Agreement, if any Lender shall notify the Agent that the introduction of or any
change in or in the interpretation of any law or regulation makes it unlawful,
or any central bank or other governmental authority asserts that it is unlawful,
for any Lender or its Eurocurrency Lending Office to perform its obligations
hereunder to make Eurocurrency Rate Advances in Dollars or any Committed
Currency or to fund or maintain Eurocurrency Rate Advances in Dollars or any
Committed Currency hereunder, (a) each Eurocurrency Rate Advance will
automatically, upon such demand (i) if such Eurocurrency Rate Advance is
denominated in Dollars, be Converted into a Base Rate Advance and (ii) if such
Eurocurrency Rate Advance is denominated in any Committed Currency, be exchanged
into an Equivalent amount of Dollars and be Converted into a Base Rate Advance
and (b) the obligation of the Lenders to make Eurocurrency Rate Advances or to
Convert Revolving Credit Advances into Eurocurrency Rate Advances shall be
suspended until the Agent shall notify the Company and the Lenders that the
circumstances causing such suspension no longer exist.
          SECTION 2.13. Payments and Computations. (a) Each Borrower shall make
each payment hereunder (except with respect to principal of, interest on, and
other amounts relating to, Advances denominated in a Committed Currency),
irrespective of any right of counterclaim or set-off, not later than 11:00 A.M.
(New York City time) on the day when due in Dollars to the Agent at the
applicable Agent’s Account in same day funds. Each Borrower shall make each
payment hereunder with respect to principal of, interest on, and other amounts
relating to, Advances denominated in a Committed Currency, irrespective of any
right of counterclaim or set-off, not later than 11:00 A.M. (at the Payment
Office for such Committed Currency) on the day when due in such Committed
Currency to the Agent, by deposit of such funds to the applicable Agent’s
Account in same day funds. The Agent will promptly thereafter cause to be
distributed like funds relating to the payment of principal or interest, fees or
commissions ratably (other than amounts payable pursuant to Section 2.03,
2.04(b), 2.11, 2.14 or 9.04(c)) to the Lenders for the account of their
respective Applicable Lending Offices, and like funds relating to the payment of
any other amount payable to any Lender to such Lender for the account of its
Applicable Lending Office, in each case to be applied in accordance with the
terms of this Agreement. Upon any Assuming Lender becoming a Lender hereunder as
a result of a Commitment Increase pursuant to Section 2.18 and upon the Agent’s
receipt of such Lender’s Assumption Agreement and recording of the information
contained therein in the Register, from and after the applicable Increase Date,
the Agent shall make all payments hereunder and under any Notes issued in
connection therewith in respect of the interest assumed thereby to the Assuming
Lender. Upon its acceptance of an Assignment and Acceptance and recording of the
information contained therein in the Register pursuant to Section 9.07(c), from
and after the effective date specified in such Assignment and Acceptance, the
Agent shall make all payments hereunder and under the Notes in respect of the
interest assigned thereby to the Lender assignee thereunder, and the parties to
such Assignment and Acceptance shall make all appropriate adjustments in such
payments for periods prior to such effective date directly between themselves.
          (b) All computations of interest based on the Base Rate shall be made
by the Agent on the basis of a year of 365 or 366 days, as the case may be, and
all computations of interest based on the Eurocurrency
Jabil Credit Agreement

22



--------------------------------------------------------------------------------



 



Rate or the Federal Funds Rate and of fees and Letter of Credit commissions
shall be made by the Agent on the basis of a year of 360 days (or, in each case
of Advances denominated in Committed Currencies where market practice differs,
in accordance with market practice), in each case for the actual number of days
(including the first day but excluding the last day) occurring in the period for
which such interest, fees or commissions are payable. Each determination by the
Agent of an interest rate hereunder shall be conclusive and binding for all
purposes, absent manifest error.
          (c) Whenever any payment hereunder or under the Notes shall be stated
to be due on a day other than a Business Day, such payment shall be made on the
next succeeding Business Day, and such extension of time shall in such case be
included in the computation of payment of interest, fee or commission, as the
case may be; provided, however, that, if such extension would cause payment of
interest on or principal of Eurocurrency Rate Advances to be made in the next
following calendar month, such payment shall be made on the next preceding
Business Day.
          (d) Unless the Agent shall have received notice from any Borrower
prior to the date on which any payment is due to the Lenders hereunder that such
Borrower will not make such payment in full, the Agent may assume that such
Borrower has made such payment in full to the Agent on such date and the Agent
may, in reliance upon such assumption, cause to be distributed to each Lender on
such due date an amount equal to the amount then due such Lender. If and to the
extent such Borrower shall not have so made such payment in full to the Agent,
each Lender shall repay to the Agent forthwith on demand such amount distributed
to such Lender together with interest thereon, for each day from the date such
amount is distributed to such Lender until the date such Lender repays such
amount to the Agent, at (i) the Federal Funds Rate in the case of Advances
denominated in Dollars or (ii) the cost of funds incurred by the Agent in
respect of such amount in the case of Advances denominated in Committed
Currencies.
          (e) To the extent that the Agent receives funds for application to the
amounts owing by any Borrower under or in respect of this Agreement or any Note
in currencies other than the currency or currencies required to enable the Agent
to distribute funds to the Lenders in accordance with the terms of this
Section 2.13, the Agent shall be entitled to convert or exchange such funds into
Dollars or into a Committed Currency or from Dollars to a Committed Currency or
from a Committed Currency to Dollars, as the case may be, to the extent
necessary to enable the Agent to distribute such funds in accordance with the
terms of this Section 2.13; provided that each Borrower and each of the Lenders
hereby agree that the Agent shall not be liable or responsible for any loss,
cost or expense suffered by such Borrower or such Lender as a result of any
conversion or exchange of currencies affected pursuant to this Section 2.13(e)
or as a result of the failure of the Agent to effect any such conversion or
exchange; and provided further that the Borrowers agree to indemnify the Agent
and each Lender, and hold the Agent and each Lender harmless, for any and all
losses, costs and expenses incurred by the Agent or any Lender for any
conversion or exchange of currencies (or the failure to convert or exchange any
currencies) in accordance with this Section 2.13(e), absent gross negligence or
willful misconduct on the part of the Agent or such Lender, respectively.
          SECTION 2.14. Taxes. (a) Any and all payments by each Borrower to or
for the account of any Lender or the Agent hereunder or under the Notes or any
other documents to be delivered hereunder shall be made, in accordance with
Section 2.13 or the applicable provisions of such other documents, free and
clear of and without deduction for any and all present or future taxes, levies,
imposts, deductions, charges or withholdings, and all liabilities with respect
thereto, excluding, in the case of each Lender and the Agent, taxes imposed on
its overall net income (including branch profits taxes), and franchise taxes
imposed on it in lieu of net income taxes, by the jurisdiction under the laws of
which such Lender or the Agent (as the case may be) is organized or any
political subdivision thereof and, in the case of each Lender, taxes imposed on
its overall net income (including branch profits taxes, and franchise taxes
imposed on it in lieu of net income taxes, by the jurisdiction of such Lender’s
Applicable Lending Office or any political subdivision thereof (all such
non-excluded taxes, levies, imposts, deductions, charges, withholdings and
liabilities in respect of payments hereunder or under the Notes being
hereinafter referred to as “Taxes”). If any Borrower shall be required by law to
deduct any Taxes from or in respect of any sum payable hereunder or under any
Note or any other documents to be delivered hereunder to any Lender or the
Agent, (i) the sum payable shall be increased as may be necessary so that after
making all required deductions (including deductions applicable to additional
sums payable under this Section 2.14) such Lender or the Agent (as the case may
be) receives an amount equal to the sum it would have received had no such
deductions been made, (ii) such Borrower shall make such deductions and
(iii) such Borrower shall pay the full amount deducted to the relevant taxation
authority or other authority in accordance with applicable law.
Jabil Credit Agreement

23



--------------------------------------------------------------------------------



 



          (b) In addition, the Company shall pay any present or future stamp or
documentary taxes or any other excise or property taxes, charges or similar
levies that arise from any payment made hereunder or under the Notes any other
documents to be delivered hereunder or from the execution, delivery or
registration of, performing under, or otherwise with respect to, this Agreement
or the Notes or any other documents to be delivered hereunder (hereinafter
referred to as “Other Taxes”).
          (c) Each Borrower shall indemnify each Lender and the Agent for and
hold it harmless against the full amount of Taxes or Other Taxes (including,
without limitation, taxes of any kind imposed or asserted by any jurisdiction on
amounts payable under this Section 2.14) imposed on or paid by such Lender or
the Agent (as the case may be) and any liability (including penalties, interest
and expenses) arising therefrom or with respect thereto other than such
liability (including penalties, interest and expenses) attributable to the acts
of or failure to act by such Lender. This indemnification shall be made within
30 days from the date such Lender or the Agent (as the case may be) makes
written demand therefor. Upon request from a Borrower, the Lender or Agent (as
the case may be) shall provide such Borrower with such information and
documentation as to the calculation of the indemnification payment as such
Borrower may reasonably request.
          (d) Within 30 days after the date of any payment of Taxes, each
Borrower shall furnish to the Agent, at its address referred to in Section 9.02,
the original or a certified copy of a receipt evidencing such payment to the
extent such a receipt is issued therefor, or other written proof of payment
thereof that is reasonably satisfactory to the Agent. In the case of any payment
hereunder or under the Notes or any other documents to be delivered hereunder by
or on behalf of such Borrower through an account or branch outside the United
States or by or on behalf of such Borrower by a payor that is not a United
States person, if such Borrower determines that no Taxes are payable in respect
thereof, such Borrower shall furnish, or shall cause such payor to furnish, to
the Agent, at such address, evidence of substantial authority acceptable to the
Agent stating that such payment is exempt from Taxes. For purposes of this
subsection (d) and subsection (e), the terms “United States” and “United States
person” shall have the meanings specified in Section 7701 of the Internal
Revenue Code.
          (e) (i) Each Lender organized under the laws of a jurisdiction outside
the United States (a “non-U.S. Lender”), on or prior to the date of its
execution and delivery of this Agreement in the case of each Initial Lender and
on the date of the Assumption Agreement or the Assignment and Acceptance
pursuant to which it becomes a Lender in the case of each other Lender, and from
time to time thereafter as reasonably requested in writing by the Company (but
only so long as such Lender remains lawfully able to do so), shall provide each
of the Agent and the Company with two original Internal Revenue Service Forms
W-8BEN or W-8ECI, as appropriate, or any successor or other form prescribed by
the Internal Revenue Service, certifying that such Lender is exempt from or
entitled to a reduced rate of United States withholding tax on payments pursuant
to this Agreement or the Notes. If the form provided by a Lender at the time
such Lender first becomes a party to this Agreement indicates a United States
interest withholding tax rate in excess of zero, withholding tax at such rate
shall be considered excluded from Taxes unless and until such Lender provides
the appropriate forms certifying that a lesser rate applies, whereupon
withholding tax at such lesser rate only shall be considered excluded from Taxes
for periods governed by such form; provided, however, that, if at the date of
the Assignment and Acceptance pursuant to which a Lender assignee becomes a
party to this Agreement, the Lender assignor was entitled to payments under
subsection (a) in respect of United States withholding tax with respect to
interest paid at such date, then, to such extent, the term Taxes shall include
(in addition to withholding taxes that may be imposed in the future or other
amounts otherwise includable in Taxes) United States withholding tax, if any,
applicable with respect to the Lender assignee on such date. If any form or
document referred to in this subsection (e) requires the disclosure of
information, other than information necessary to compute the tax payable and
information required on the date hereof by Internal Revenue Service Form W-8BEN
or W-8ECI, that the Lender reasonably considers to be confidential, the Lender
shall give notice thereof to the Company and shall not be obligated to include
in such form or document such confidential information.
     (ii) If a payment made to a Lender hereunder would be subject to United
States federal withholding tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Internal Revenue Code, as
applicable), such Lender shall deliver to the Company and the Agent, at the time
or times prescribed by law and at such time or times reasonably requested by the
Company or the Agent, such documentation prescribed by applicable law (including
as prescribed by Section 1471(b)(3)(C)(i) of the Internal Revenue Code) and such
additional documentation reasonably requested by the Company or the Agent as may
be necessary for the Company or the Agent to comply with its obligations under
FATCA, to
Jabil Credit Agreement

24



--------------------------------------------------------------------------------



 



determine that such Lender has complied with such Lender’s obligations under
FATCA or to determine the amount to deduct and withhold from such payment. A
Lender shall not be entitled to payment or indemnification under Section 2.14(a)
or (c) with respect to Taxes imposed by the United States by reason of FATCA.
          (f) For any period with respect to which a non-U.S. Lender has failed
to provide the Company with the appropriate form, certificate or other document
described in Section 2.14(e) (other than to the extent such failure is due to a
change in law, or in the interpretation or application thereof, occurring
subsequent to the date on which a form, certificate or other document originally
was required to be provided), such non-U.S. Lender shall not be entitled to
payment or indemnification under Section 2.14(a) or (c) with respect to Taxes
imposed by the United States by reason of such failure; provided, however, that
should a Lender become subject to Taxes because of its failure to deliver a
form, certificate or other document required hereunder, the Company shall take
such steps as the Lender shall reasonably request to assist the Lender to
recover such Taxes.
          (g) In addition, in the case of any Borrower that is organized in a
jurisdiction other that the United States, if a Lender is entitled to an
exemption from or reduction of withholding tax under the law of the jurisdiction
in which the Borrower is organized, or any treaty to which such jurisdiction is
a party with respect to payments under this Agreement or under the Notes, such
Lender shall deliver to the Company (with a copy to the Agent) and, if required,
to any applicable governmental authority, such properly completed and executed
documentation prescribed by applicable law or reasonably requested in writing by
the Company or the Agent as will permit such payments to be made without
withholding or at a reduced rate of withholding. To the extent that such Lender
is legally entitled to provide such a form and fails to satisfy the requirements
of the preceding sentence, such Lender shall not be entitled to payment or
indemnification under Section 2.14(a) or (c) with respect to Taxes imposed by
such jurisdiction in which the applicable Borrower is organized by reason of
such failure; provided, however, that should a Lender become subject to Taxes
because of its failure to deliver a form, certificate or other document required
hereunder, the Company and such Borrower shall take such steps as the Lender
shall reasonably request to assist the Lender to recover such Taxes.
          (h) Any Lender claiming any additional amounts payable pursuant to
this Section 2.14 agrees to use reasonable efforts (consistent with its internal
policy and legal and regulatory restrictions) to change the jurisdiction of its
Eurocurrency Lending Office if the making of such a change would avoid the need
for, or reduce the amount of, any such additional amounts that may thereafter
accrue and would not, in the reasonable judgment of such Lender, be otherwise
disadvantageous to such Lender.
          (i) If an additional payment is made under subsection (a) or (c) above
for the account of any Lender and such Lender, in its sole discretion
(exercising good faith), determines that it has finally and irrevocably received
or been granted a credit against or release or remission for, or repayment of,
any tax paid or payable by it in respect of or calculated with reference to the
deduction or withholding giving rise to such payment, such Lender shall, to the
extent that it determines that it can do so without prejudice to the retention
of the amount of such credit, relief, remission or repayment, pay to the
applicable Borrower such amount as the Lender shall, in its sole discretion
(exercising good faith), have determined to be attributable to such deduction or
withholding and which will leave such Lender (after such payment) in no worse
position than it would have been in if such Borrower had not been required to
make such deduction or withholding. Such Lender shall provide to the applicable
Borrower reasonable information regarding any creditable amounts it expects to
receive, and the expected time for receiving such credit or refund. Nothing
herein contained shall interfere with the right of a Lender to arrange its tax
affairs in whatever manner it thinks fit nor oblige any Lender to claim any tax
credit or to disclose any information relating to its tax affairs or any
computations in respect thereof or require any Lender to do anything that would
prejudice its ability to benefit from any other credits, reliefs, remissions or
repayments to which it may be entitled.
          SECTION 2.15. Sharing of Payments, Etc. If any Lender shall obtain any
payment (whether voluntary, involuntary, through the exercise of any right of
set-off, or otherwise) on account of the Advances owing to it (other than (x) as
payment of an Advance made by an Issuing Bank pursuant to the first sentence of
Section 2.03(c), (y) as a payment of a Swing Line Advance made by a Swing Line
Bank that has not been participated to the other Lenders pursuant to Section
2.02(b) or (z) pursuant to Section 2.11, 2.14, 2.19 or 9.04(c)) in excess of its
pro rata share of payments on account of the Advances obtained by all the
Lenders, such Lender shall forthwith purchase from the other Lenders such
participations in the Advances owing to them as shall be necessary to cause such
purchasing Lender to share the excess payment ratably with each of them;
provided, however, that if all or any portion of such excess payment is
thereafter recovered from such purchasing Lender, such purchase from each
Jabil Credit Agreement

25



--------------------------------------------------------------------------------



 



Lender shall be rescinded and such Lender shall repay to the purchasing Lender
the purchase price to the extent of such recovery together with an amount equal
to such Lender’s ratable share (according to the proportion of (i) the amount of
such Lender’s required repayment to (ii) the total amount so recovered from the
purchasing Lender) of any interest or other amount paid or payable by the
purchasing Lender in respect of the total amount so recovered. Each Borrower
agrees that any Lender so purchasing a participation from another Lender
pursuant to this Section 2.15 may, to the fullest extent permitted by law,
exercise all its rights of payment (including the right of set-off) with respect
to such participation as fully as if such Lender were the direct creditor of
such Borrower in the amount of such participation.
          SECTION 2.16. Evidence of Debt. (a) Each Lender shall maintain in
accordance with its usual practice an account or accounts evidencing the
indebtedness of each Borrower to such Lender resulting from each Advance owing
to such Lender from time to time, including the amounts of principal and
interest payable and paid to such Lender from time to time hereunder in respect
of Advances. Each Borrower agrees that upon notice by any Lender to such
Borrower (with a copy of such notice to the Agent) to the effect that a Note is
required or appropriate in order for such Lender to evidence (whether for
purposes of pledge, enforcement or otherwise) the Advances owing to, or to be
made by, such Lender, such Borrower shall promptly execute and deliver to such
Lender a Note in substantially the form of Exhibit A hereto, payable to the
order of such Lender in a principal amount equal to the Revolving Credit
Commitment of such Lender.
          (b) The Register maintained by the Agent pursuant to Section 9.07(d)
shall include a control account, and a subsidiary account for each Lender, in
which accounts (taken together) shall be recorded (i) the date and amount of
each Borrowing made hereunder, the Type of Advances comprising such Borrowing
and, if appropriate, the Interest Period applicable thereto, (ii) the terms of
each Assumption Agreement and each Assignment and Acceptance delivered to and
accepted by it, (iii) the amount of any principal or interest due and payable or
to become due and payable from each Borrower to each Lender hereunder and
(iv) the amount of any sum received by the Agent from such Borrower hereunder
and each Lender’s share thereof.
          (c) Entries made in good faith by the Agent in the Register pursuant
to subsection (b) above, and by each Lender in its account or accounts pursuant
to subsection (a) above, shall be prima facie evidence of the amount of
principal and interest due and payable or to become due and payable from each
Borrower to, in the case of the Register, each Lender and, in the case of such
account or accounts, such Lender, under this Agreement, absent manifest error;
provided, however, that the failure of the Agent or such Lender to make an
entry, or any finding that an entry is incorrect, in the Register or such
account or accounts shall not limit or otherwise affect the obligations of any
Borrower under this Agreement.
          SECTION 2.17. Use of Proceeds. The proceeds of the Advances shall be
available (and each Borrower agrees that it shall use such proceeds) solely for
general corporate purposes (including acquisitions) of such Borrower and its
Subsidiaries.
          SECTION 2.18. Increase in the Aggregate Revolving Credit Commitments.
(a) The Company may, at any time but in any event not more than once in any
calendar year prior to the Termination Date, by notice to the Agent, request
that the aggregate amount of the Revolving Credit Commitments be increased by an
amount of $50,000,000 or an integral multiple thereof (each a “Commitment
Increase”) to be effective as of a date that is at least 90 days prior to the
scheduled Termination Date (the “Increase Date”) as specified in the related
notice to the Agent; provided, however that (i) in no event shall the aggregate
amount of the Revolving Credit Commitments at any time exceed $1,300,000,000 and
(ii) on the date of any request by the Company for a Commitment Increase and on
the related Increase Date the applicable conditions set forth in Article III
shall be satisfied.
          (b) The Agent shall promptly notify the Lenders of a request by the
Company for a Commitment Increase, which notice shall include (i) the proposed
amount of such requested Commitment Increase, (ii) the proposed Increase Date
and (iii) the date by which Lenders wishing to participate in the Commitment
Increase must commit to an increase in the amount of their respective Revolving
Credit Commitments (the “Commitment Date”). Each Lender that is willing to
participate in such requested Commitment Increase (each an “Increasing Lender”)
shall, in its sole discretion, give written notice to the Agent on or prior to
the Commitment Date of the amount by which it is willing to increase its
Revolving Credit Commitment. If the Lenders notify the Agent that they are
willing to increase the amount of their respective Revolving Credit Commitments
by an aggregate amount that exceeds the amount of the requested Commitment
Increase, the requested Commitment
Jabil Credit Agreement

26



--------------------------------------------------------------------------------



 



Increase shall be allocated among the Lenders willing to participate therein in
such amounts as are agreed between the Company and the Agent.
          (c) Promptly following each Commitment Date, the Agent shall notify
the Company as to the amount, if any, by which the Lenders are willing to
participate in the requested Commitment Increase. If the aggregate amount by
which the Lenders are willing to participate in any requested Commitment
Increase on any such Commitment Date is less than the requested Commitment
Increase, then the Company may extend offers to one or more Eligible Assignees
to participate in any portion of the requested Commitment Increase that has not
been committed to by the Lenders as of the applicable Commitment Date; provided,
however, that the Revolving Credit Commitment of each such Eligible Assignee
shall be in an amount of $10,000,000 or more.
          (d) On each Increase Date, each Eligible Assignee that accepts an
offer to participate in a requested Commitment Increase in accordance with
Section 2.18(c) (each such Eligible Assignee, an “Assuming Lender”) shall become
a Lender party to this Agreement as of such Increase Date and the Revolving
Credit Commitment of each Increasing Lender for such requested Commitment
Increase shall be so increased by such amount (or by the amount allocated to
such Lender pursuant to the last sentence of Section 2.18(b)) as of such
Increase Date; provided, however, that the Agent shall have received on or
before such Increase Date the following, each dated such date:
     (i) (A) certified copies of resolutions of the Board of Directors of the
Company or the Executive Committee of such Board approving the Commitment
Increase and the corresponding modifications to this Agreement and (B) an
opinion of counsel for the Company (which may be in-house counsel), in
substantially the form of Exhibit D hereto;
     (ii) an assumption agreement from each Assuming Lender, if any, in form and
substance satisfactory to the Company and the Agent (each an “Assumption
Agreement”), duly executed by such Eligible Assignee, the Agent and the Company;
and
     (iii) confirmation from each Increasing Lender of the increase in the
amount of its Revolving Credit Commitment in a writing satisfactory to the
Company and the Agent.
On each Increase Date, upon fulfillment of the conditions set forth in the
immediately preceding sentence of this Section 2.18(d), the Agent shall notify
the Lenders (including, without limitation, each Assuming Lender) and the
Company, on or before 1:00 P.M. (New York City time), by telecopier, of the
occurrence of the Commitment Increase to be effected on such Increase Date and
shall record in the Register the relevant information with respect to each
Increasing Lender and each Assuming Lender on such date. Each Increasing Lender
and each Assuming Lender shall, before 2:00 P.M. (New York City time) on the
Increase Date, make available for the account of its Applicable Lending Office
to the Agent at the Agent’s Account, in same day funds, in the case of such
Assuming Lender, an amount equal to such Assuming Lender’s ratable portion of
the Revolving Credit Borrowings then outstanding (calculated based on its
Revolving Credit Commitment as a percentage of the aggregate Revolving Credit
Commitments outstanding after giving effect to the relevant Commitment Increase)
and, in the case of such Increasing Lender, an amount equal to the excess of
(i) such Increasing Lender’s ratable portion of the Revolving Credit Borrowings
then outstanding (calculated based on its Revolving Credit Commitment as a
percentage of the aggregate Revolving Credit Commitments outstanding after
giving effect to the relevant Commitment Increase) over (ii) such Increasing
Lender’s ratable portion of the Revolving Credit Borrowings then outstanding
(calculated based on its Revolving Credit Commitment (without giving effect to
the relevant Commitment Increase) as a percentage of the aggregate Revolving
Credit Commitments (without giving effect to the relevant Commitment Increase).
After the Agent’s receipt of such funds from each such Increasing Lender and
each such Assuming Lender, the Agent will promptly thereafter cause to be
distributed like funds to the other Lenders for the account of their respective
Applicable Lending Offices in an amount to each other Lender such that the
aggregate amount of the outstanding Revolving Credit Advances owing to each
Lender after giving effect to such distribution equals such Lender’s ratable
portion of the Revolving Credit Borrowings then outstanding (calculated based on
its Revolving Credit Commitment as a percentage of the aggregate Revolving
Credit Commitments outstanding after giving effect to the relevant Commitment
Increase).
          Section 2.19. Defaulting Lenders. (a) If any Letters of Credit or
Swing Line Advances are outstanding at the time a Lender becomes a Defaulting
Lender, and the Commitments have not been terminated in accordance with
Section 6.01, then:
Jabil Credit Agreement

27



--------------------------------------------------------------------------------



 



     (i) so long as no Default has occurred and is continuing, all or any part
of the Available Amount of outstanding Letters of Credit and the principal
amount of outstanding Swing Line Advances shall be reallocated among the Lenders
that are not Defaulting Lenders (“non-Defaulting Lenders”) in accordance with
their respective Ratable Shares (disregarding any Defaulting Lender’s Revolving
Credit Commitment) but only to the extent that the sum of (A) the aggregate
principal amount of all Advances made by such non-Defaulting Lenders (in their
capacity as Lenders) and outstanding at such time, plus (B) such non-Defaulting
Lenders’ Ratable Shares (before giving effect to the reallocation contemplated
herein) of the Available Amount of all outstanding Letters of Credit and of
outstanding Swing Line Advances, plus (C) the aggregate principal amount of all
Advances made by each Issuing Bank pursuant to Section 2.03(c) that have not
been ratably funded by such non-Defaulting Lenders and outstanding at such time,
plus (D) such Defaulting Lender’s Ratable Share of the Available Amount of such
Letters of Credit and of outstanding Swing Line Advances, does not exceed the
total of all non-Defaulting Lenders’ Revolving Credit Commitments.
     (ii) if the reallocation described in clause (i) above cannot, or can only
partially, be effected, the applicable Borrower shall within two Business Days
following notice by any Issuing Bank or Swing Line Bank, cash collateralize such
Defaulting Lender’s Ratable Share of the Available Amount of such Letters of
Credit or of the principal amount of Swing Line Advances, as the case may be
(after giving effect to any partial reallocation pursuant to clause (i) above),
by paying cash collateral in such amount to such Issuing Bank or such Swing Line
Bank; provided that, so long as no Default shall be continuing, such cash
collateral shall be released promptly upon the earliest of (A) the reallocation
of the Available Amount of outstanding Letters of Credit or principal amount of
Swing Line Advances, as applicable, among non-Defaulting Lenders in accordance
with clause (i) above, (B) the termination of the Defaulting Lender status of
the applicable Lender or (C) such Issuing Bank’s or Swing Line Bank’s good faith
determination that there exists excess cash collateral (in which case, the
amount equal to such excess cash collateral shall be released);
     (iii) if the Ratable Shares of Letters of Credit of the non-Defaulting
Lenders are reallocated or cash collateralized pursuant to this Section 2.19(a),
then the fees payable to the Lenders pursuant to Section 2.04(b)(i) shall be
adjusted in accordance with such non-Defaulting Lenders’ Ratable Shares of the
Letters of Credit that are not cash collateralized; or
     (iv) if any Defaulting Lender’s Ratable Share of Letters of Credit is
neither cash collateralized nor reallocated pursuant to Section 2.19(a), then,
without prejudice to any rights or remedies of any Issuing Bank or any Lender
hereunder, all letter of credit fees payable under Section 2.04(b)(i) with
respect to such Defaulting Lender’s Ratable Share of Letters of Credit shall be
payable to the applicable Issuing Bank until such Defaulting Lender’s Ratable
Share of Letters of Credit is cash collateralized and/or reallocated.
          (b) So long as any Lender is a Defaulting Lender, no Issuing Bank
shall be required to issue, amend or increase any Letter of Credit, and no Swing
Line Bank shall be required to make any Swing Line Advances, unless it is
satisfied that the related exposure will be 100% covered by the Revolving Credit
Commitments of the non-Defaulting Lenders and/or cash collateral will be
provided by the Borrowers in accordance with Section 2.19(a), and participating
interests in any such newly issued or increased Letter of Credit or newly made
Swing Line Advances shall be allocated among non-Defaulting Lenders in a manner
consistent with Section 2.19(a)(i) (and Defaulting Lenders shall not participate
therein).
          (c) No Commitment of any Lender shall be increased or otherwise
affected, and, except as otherwise expressly provided in this Section 2.19,
performance by any Borrower of its obligations shall not be excused or otherwise
modified as a result of the operation of this Section 2.19. The rights and
remedies against a Defaulting Lender under this Section 2.19 are in addition to
any other rights and remedies which any Borrower, the Agent, any Issuing Bank or
any Lender may have against such Defaulting Lender.
          (d) If each Borrower, the Agent, each Issuing Bank and each Swing Line
Bank agree in writing in their reasonable determination that a Defaulting Lender
should no longer be deemed to be a Defaulting Lender, the Agent will so notify
the parties hereto, whereupon as of the effective date specified in such notice
and subject to any conditions set forth therein (which may include arrangements
with respect to any cash collateral), that Lender will, to the extent
applicable, purchase that portion of outstanding Advances of the other Lenders
or take
Jabil Credit Agreement

28



--------------------------------------------------------------------------------



 



such other actions as the Agent may determine to be necessary to cause the
Advances and funded and unfunded participations in Letters of Credit to be held
on a pro rata basis by the Lenders in accordance with their Ratable Share
(without giving effect to Section 2.19(a)), whereupon such Lender will cease to
be a Defaulting Lender; provided that no adjustments will be made retroactively
with respect to fees accrued or payments made by or on behalf of the Borrowers
while that Lender was a Defaulting Lender; and provided, further, that except to
the extent otherwise expressly agreed by the affected parties, no change
hereunder from Defaulting Lender to Lender will constitute a waiver or release
of any claim of any party hereunder arising from such Lender’s having been a
Defaulting Lender.
          (e) Notwithstanding anything to the contrary contained in this
Agreement, any payment of principal, interest, facility fees, Letter of Credit
commissions or other amounts received by the Agent for the account of any
Defaulting Lender under this Agreement (whether voluntary or mandatory, at
maturity, pursuant to Article VI or otherwise) shall be applied at such time or
times as may be determined by the Agent as follows: first, to the payment of any
amounts owing by such Defaulting Lender to the Agent hereunder; second, to the
payment on a pro rata basis of any amounts owing by such Defaulting Lender to
any Issuing Bank or Swing Line Bank hereunder; third, if so determined by the
Agent or requested by any Issuing Bank or any Swing Line Bank, to be held as
cash collateral for future funding obligations of such Defaulting Lender in
respect of any participation in any Letter of Credit or any Swing Line Advance;
fourth, as the Borrowers may request (so long as no Default exists), to the
funding of any Advance in respect of which that Defaulting Lender has failed to
fund its portion thereof as required by this Agreement, as determined by the
Agent; fifth, if so determined by the Agent and the Borrowers, to be held in the
L/C Cash Deposit Account and released in order to satisfy obligations of such
Defaulting Lender to fund Advances under this Agreement; sixth, to the payment
of any amounts owing to the Lenders or the Issuing Banks as a result of any
judgment of a court of competent jurisdiction obtained by any Lender or Issuing
Bank against such Defaulting Lender as a result of such Defaulting Lender’s
breach of its obligations under this Agreement; seventh, so long as no Default
exists, to the payment of any amounts owing to any Borrower as a result of any
judgment of a court of competent jurisdiction obtained by such Borrower against
such Defaulting Lender as a result of such Defaulting Lender’s breach of its
obligations under this Agreement; and eighth, to such Defaulting Lender or as
otherwise directed by a court of competent jurisdiction; provided that if
(x) such payment is a payment of the principal amount of any Advance in respect
of which such Defaulting Lender has not fully funded its appropriate share, and
(y) such Advances were made or the related Letters of Credit were issued at a
time when the applicable conditions set forth in Article III were satisfied or
waived, such payment shall be applied solely to pay the Advances of all
Non-Defaulting Lenders on a pro rata basis prior to being applied to the payment
of any Advances of such Defaulting Lender and provided further that any amounts
held as cash collateral for funding obligations of a Defaulting Lender shall be
returned to such Defaulting Lender upon the termination of this Agreement and
the satisfaction of such Defaulting Lender’s obligations hereunder. Any
payments, prepayments or other amounts paid or payable to a Defaulting Lender
that are applied (or held) to pay amounts owed by a Defaulting Lender or to post
cash collateral pursuant to this Section 2.19 shall be deemed paid to and
redirected by such Defaulting Lender, and each Lender irrevocably consents
hereto.
ARTICLE III
CONDITIONS TO EFFECTIVENESS AND LENDING
          SECTION 3.01. Conditions Precedent to Effectiveness of Section 2.01.
Section 2.01 of this Agreement shall become effective on and as of the first
date (the “Effective Date”) on which the following conditions precedent have
been satisfied:
     (a) Except as publicly disclosed prior to November 8, 2010, there shall
have occurred no Material Adverse Change since August 31, 2010.
     (b) There shall exist no action, suit, investigation, litigation or
proceeding affecting the Company or any of its Subsidiaries pending or
threatened before any court, governmental agency or arbitrator that (i) could be
reasonably likely to have a Material Adverse Effect other than the matters
described on Schedule 3.01(b) hereto (the “Disclosed Litigation”) or
(ii) purports to affect the legality, validity or enforceability of this
Agreement or any Note or the consummation of the transactions contemplated
hereby, and there shall have been no material adverse change in the status, or
financial effect on the Company or any of its Subsidiaries, of the Disclosed
Litigation from that described on Schedule 3.01(b) hereto.
Jabil Credit Agreement

29



--------------------------------------------------------------------------------



 



     (c) Nothing shall have come to the attention of the Lenders during the
course of their due diligence investigation to lead them to believe that the
Information Memorandum was or has become misleading, incorrect or incomplete in
any material respect; without limiting the generality of the foregoing, the
Lenders shall have been given such access to the management, records, books of
account, contracts and properties of the Company and its Subsidiaries as they
shall have requested.
     (d) All governmental and third party consents and approvals necessary in
connection with the transactions contemplated hereby shall have been obtained
(without the imposition of any conditions that are not acceptable to the
Lenders) and shall remain in effect, and no law or regulation shall be
applicable in the reasonable judgment of the Lenders that restrains, prevents or
imposes materially adverse conditions upon the transactions contemplated hereby.
     (e) The Company shall have notified each Lender and the Agent in writing as
to the proposed Effective Date.
     (f) The Company shall have paid all accrued fees and expenses of the Agent
and the Lenders associated with this Agreement (including the accrued fees and
expenses of counsel to the Agent).
     (g) On the Effective Date, the following statements shall be true and the
Agent shall have received for the account of each Lender a certificate signed by
a duly authorized officer of the Company, dated the Effective Date, stating
that:
     (i) The representations and warranties contained in Section 4.01 are
correct on and as of the Effective Date, and
     (ii) No event has occurred and is continuing that constitutes a Default.
     (h) The Agent shall have received on or before the Effective Date the
following, each dated the Effective Date, in form and substance satisfactory to
the Agent and (except for the Notes) in sufficient copies for each Lender:
     (i) The Notes to the order of the Lenders to the extent requested by any
Lender pursuant to Section 2.16.
     (ii) Certified copies of the resolutions of the Board of Directors of the
Company approving this Agreement and the Notes, and of all documents evidencing
other necessary corporate action and governmental approvals, if any, with
respect to this Agreement and the Notes.
     (iii) A certificate of the Secretary or an Assistant Secretary of the
Company certifying the names and true signatures of the officers of the Company
authorized to sign this Agreement and the Notes and the other documents to be
delivered hereunder.
     (iv) Favorable opinions of Holland & Knight LLP, counsel for the Company,
and the general counsel of the Company, substantially in the form of Exhibits
D-1 and D-2 hereto, respectively, and as to such other matters as any Lender
through the Agent may reasonably request.
     (v) A favorable opinion of Shearman & Sterling LLP, counsel for the Agent,
in form and substance satisfactory to the Agent.
          SECTION 3.02. Initial Advance to Each Designated Subsidiary. The
obligation of each Lender to make an initial Advance to each Designated
Subsidiary is subject to the receipt by the Agent on or before the date of that
is ten Business Days prior to such initial Advance of each of the following, in
form and substance reasonably satisfactory to the Agent and dated such date, and
(except for the Notes) in sufficient copies for each Lender:
Jabil Credit Agreement

30



--------------------------------------------------------------------------------



 



     (a) The Notes of such Designated Subsidiary to the order of the Lenders to
the extent requested by any Lender pursuant to Section 2.16.
     (b) Certified copies of the resolutions of the Board of Directors of such
Designated Subsidiary (with a certified English translation if the original
thereof is not in English) approving this Agreement and the Notes to be
delivered by it, and of all documents evidencing other necessary corporate
action and governmental approvals, if any, with respect to this Agreement.
     (c) A certificate of a proper officer of such Designated Subsidiary
certifying the names and true signatures of the officers of such Designated
Subsidiary authorized to sign its Designation Agreement and the Notes to be
delivered by it and the other documents to be delivered by it hereunder.
     (d) A certificate signed by a duly authorized officer of the Company,
certifying that such Designated Subsidiary has obtained all governmental and
third party authorizations, consents, approvals (including exchange control
approvals) and licenses required under applicable laws and regulations necessary
for such Designated Subsidiary to execute and deliver its Designation Agreement
and the Notes to be delivered by it and to perform its obligations hereunder and
thereunder.
     (e) A Designation Agreement duly executed by such Designated Subsidiary and
the Company.
     (f) Favorable opinions of counsel (which may be in-house counsel) to such
Designated Subsidiary substantially in the form of Exhibit D hereto, and as to
such other matters as any Lender through the Agent may request.
     (g) Such other approvals, opinions or documents as any Lender, through the
Agent may reasonably request including, without limitation, such information as
may be required for the Agent or such Lender to carry out and be satisfied it
has complied with the results of all necessary “know your customer” or other
similar checks under all applicable laws and regulations.
          SECTION 3.03. Conditions Precedent to Each Borrowing, Issuance and
Commitment Increase. The obligation of each Lender and each Swing Line Bank to
make an Advance (other than (x) a Swing Line Advance made by a Lender pursuant
to Section 2.02(b) or (y) an Advance made by any Issuing Bank or any Lender
pursuant to Section 2.03(c)) on the occasion of each Borrowing, the obligation
of each Issuing Bank to issue a Letter of Credit and each Commitment Increase
shall be subject to the conditions precedent that the Effective Date shall have
occurred and on the date of such Borrowing, such Issuance or the applicable
Increase Date (as the case may be) (a) the following statements shall be true
(and each of the giving of the applicable Notice of Revolving Credit Borrowing,
Notice of Swing Line Borrowing, Notice of Issuance or request for Commitment
Increase and the acceptance by any Borrower of the proceeds of such Borrowing,
such Issuance or such Increase Date shall constitute a representation and
warranty by such Borrower that on the date of such Borrowing, such Issuance or
such Increase Date such statements are true):
     (i) the representations and warranties contained in Section 4.01 (except
the representations set forth in the last sentence of subsection (e) thereof and
in Section (f)(i) thereof) are correct on and as of such date, before and after
giving effect to such Borrowing, such Issuance or such Commitment Increase and
to the application of the proceeds therefrom, as though made on and as of such
date, and additionally, if such Borrowing or Issuance shall have been requested
by a Designated Subsidiary, the representations and warranties of such
Designated Subsidiary contained in its Designation Agreement are correct on and
as of the date of such Borrowing or such Issuance, before and after giving
effect to such Borrowing, such Issuance or such Commitment Increase and to the
application of the proceeds therefrom, as though made on and as of such date,
and
     (ii) no event has occurred and is continuing, or would result from such
Borrowing, such Issuance or such Commitment Increase or from the application of
the proceeds therefrom, that constitutes a Default;
Jabil Credit Agreement

31



--------------------------------------------------------------------------------



 



and (b) the Agent shall have received such other approvals, opinions or
documents that relate to the matters set forth in clause (a) above as the
Required Lenders through the Agent may reasonably request.
          SECTION 3.04. Determinations Under Section 3.01. For purposes of
determining compliance with the conditions specified in Section 3.01, each
Lender shall be deemed to have consented to, approved or accepted or to be
satisfied with each document or other matter required thereunder to be consented
to or approved by or acceptable or satisfactory to the Lenders unless an officer
of the Agent responsible for the transactions contemplated by this Agreement
shall have received notice from such Lender prior to the date that the Company,
by notice to the Lenders, designates as the proposed Effective Date or the date
of the initial Advance to the applicable Designated Subsidiary, as the case may
be, specifying its objection thereto. The Agent shall promptly notify the
Lenders of the occurrence of the Effective Date and each date of initial Advance
to a Designated Subsidiary, as applicable.
ARTICLE IV
REPRESENTATIONS AND WARRANTIES
          SECTION 4.01. Representations and Warranties of the Company. The
Company represents and warrants as follows:
     (a) The Company is a corporation duly organized, validly existing and in
good standing under the laws of the State of Delaware.
     (b) The execution, delivery and performance by the Company of this
Agreement and the other Loan Documents to be delivered by it, and the
consummation of the transactions contemplated hereby, are within the Company’s
corporate powers, have been duly authorized by all necessary corporate action,
and do not contravene (i) the Company’s charter or by-laws or (ii) any material
law or any material contractual restriction binding on or affecting the Company.
     (c) No authorization or approval or other action by, and no notice to or
filing with, any governmental authority or regulatory body or any other third
party is required for the due execution, delivery and performance by the Company
of this Agreement or the other Loan Documents to be delivered by it.
     (d) This Agreement has been, and each of the other Loan Documents to be
delivered by it when delivered hereunder will have been, duly executed and
delivered by the Company. This Agreement is, and each of the Notes when
delivered hereunder will be, the legal, valid and binding obligation of each
Borrower party thereto enforceable against such Borrower in accordance with
their respective terms, except as enforceability may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium or similar laws affecting the
enforcement of creditors’ rights generally and by general equitable principles
(whether enforcement is sought by proceedings in equity or law).
     (e) The Consolidated balance sheet of the Company and its Subsidiaries as
at August 31, 2010, and the related Consolidated statements of income and cash
flows of the Company and its Subsidiaries for the fiscal year then ended,
accompanied by an opinion of KPMG LLP, independent public accountants, copies of
which have been furnished to each Lender, fairly present the Consolidated
financial condition of the Company and its Subsidiaries as at such date and the
Consolidated results of the operations of the Company and its Subsidiaries for
the period ended on such date, all in accordance with GAAP consistently applied.
Except as publicly disclosed prior to November 8, 2010, since August 31, 2010,
there has been no Material Adverse Change.
     (f) There is no pending or, to the Company’s knowledge, overtly threatened
action, suit, investigation, litigation or administrative or judicial
proceeding, including, without limitation, any Environmental Action, affecting
the Company or any of its Subsidiaries before any court, governmental agency or
arbitrator that (i) could be reasonably likely to have a Material Adverse Effect
(other than the Disclosed Litigation), and there has been no material adverse
change in the status, or financial effect on the Company or any of its
Subsidiaries, of the Disclosed Litigation from that described on
Schedule 3.01(b)
Jabil Credit Agreement

32



--------------------------------------------------------------------------------



 



hereto or (ii) purports to affect the legality, validity or enforceability of
this Agreement or any Note or the consummation of the transactions contemplated
hereby.
     (g) No Borrower is engaged in the business of extending credit for the
purpose of purchasing or carrying margin stock (within the meaning of
Regulation U issued by the Board of Governors of the Federal Reserve System),
and no proceeds of any Advance will be used to purchase or carry any margin
stock or to extend credit to others for the purpose of purchasing or carrying
any margin stock.
     (h) No Borrower is an “investment company”, or a company “controlled” by an
“investment company”, within the meaning of the Investment Company Act of 1940,
as amended.
     (i) Neither the Information Memorandum nor any other information, exhibit
or report furnished by or on behalf of the Company or any other Borrower to the
Agent or any Lender in connection with the negotiation and syndication of this
Agreement or pursuant to the terms of this Agreement contained any untrue
statement of a material fact or omitted to state a material fact necessary to
make the statements made therein not misleading.
ARTICLE V
COVENANTS OF THE COMPANY
          SECTION 5.01. Affirmative Covenants. So long as any Advance shall
remain unpaid, and Letter of Credit is outstanding or any Lender shall have any
Commitment hereunder, the Company will:
     (a) Compliance with Laws, Etc. Comply, and cause each of its Subsidiaries
to comply with all applicable laws, rules, regulations and orders, such
compliance to include, without limitation, compliance with ERISA, Environmental
Laws and the Patriot Act, except to the extent such failure to comply could
reasonably be expected to have a Material Adverse Effect.
     (b) Payment of Taxes, Etc. Pay and discharge, and cause each of its
Subsidiaries to pay and discharge, before the same shall become delinquent,
(i) all taxes, assessments and governmental charges or levies imposed upon it or
upon its property and (ii) all lawful claims that, if unpaid, might by law
become a Lien upon its property; provided, however, that neither the Company nor
any of its Subsidiaries shall be required to pay or discharge any such tax,
assessment, charge or claim that is being contested in good faith and by proper
proceedings and as to which appropriate reserves are being maintained, unless
and until any Lien resulting therefrom attaches to its property and becomes
enforceable against its other creditors.
     (c) Maintenance of Insurance. Maintain, and cause each of its Subsidiaries
to maintain, insurance with responsible and reputable insurance companies or
associations in such amounts and covering such risks as is usually carried by
companies engaged in similar businesses and owning similar properties in the
same general areas in which the Company or such Subsidiary operates; provided,
however, that the Company and its Subsidiaries may self-insure to the extent
consistent with prudent business practice for companies engaged in similar
businesses and owning similar properties in the same general areas in which the
Company or such Subsidiary operates.
     (d) Preservation of Corporate Existence, Etc. Preserve and maintain, and
cause each of its Subsidiaries to preserve and maintain, its corporate
existence, rights (charter and statutory) and franchises; provided, however,
that the Company and its Subsidiaries may (i) consummate any merger or
consolidation or other transaction permitted under Section 5.02(b),(ii) sell,
transfer, or otherwise dispose of, any Subsidiary of the Company if permitted
under Section 5.02(e), (iii) dissolve or terminate the existence of any
Subsidiary of the Company possessing immaterial assets or liabilities or no
continuing business purpose, or (iv) dissolve or terminate the existence of any
Subsidiary if in the Company’s determination (w) the preservation thereof is no
longer desirable in the conduct of the business of the Company and (x) the loss
thereof is not materially disadvantageous to the Company or the Lenders, and
provided further that neither the Company nor any of its Subsidiaries shall be
required to preserve any right or franchise if in the
Jabil Credit Agreement

33



--------------------------------------------------------------------------------



 



Company’s determination (y) the preservation thereof is no longer desirable in
the conduct of the business of the Company or such Subsidiary, as the case may
be and (z) the loss thereof is not materially disadvantageous to the Company,
such Subsidiary or the Lenders.
     (e) Visitation Rights. At any reasonable time during normal business hours
and from time to time upon reasonable notice, permit the Agent or any of the
Lenders or any agents or representatives thereof, to examine and make copies of
and abstracts from the records and books of account of, and visit the properties
of, the Company and any of its Subsidiaries, and to discuss the affairs,
finances and accounts of the Company and any of its Subsidiaries with any of
their officers or directors and with their independent certified public
accountants, subject to applicable regulations of the Federal government
relating to classified information and reasonable security and safety
regulations of the Company.
     (f) Keeping of Books. Keep, and cause each of its Subsidiaries to keep,
proper books of record and account, in which full and correct entries shall be
made of all financial transactions and the assets and business of the Company
and each such Subsidiary materially in accordance with, and to the extent
required by, GAAP.
     (g) Maintenance of Properties, Etc. Maintain and preserve, and cause each
of its Subsidiaries to maintain and preserve, all of its properties that are
material to the conduct of its business in good working order and condition,
ordinary wear and tear excepted, in accordance with customary and prudent
business practices for similar businesses.
     (h) Transactions with Affiliates. Conduct, and cause each of its
Subsidiaries to conduct, all transactions otherwise permitted under this
Agreement with any of their Affiliates (other than the Company and its
wholly-owned Subsidiaries) on terms that are fair and reasonable and no less
favorable to the Company or such Subsidiary than it would obtain in a comparable
arm’s-length transaction with a Person not an Affiliate.
     (i) Reporting Requirements. Furnish to the Agent, who shall furnish to the
Lenders:
     (i) as soon as available and in any event within 45 days after the end of
each of the first three quarters of each fiscal year of the Company, the
Consolidated balance sheet of the Company and its Subsidiaries as of the end of
such quarter and Consolidated statements of income and cash flows of the Company
and its Subsidiaries for the period commencing at the end of the previous fiscal
year and ending with the end of such quarter, duly certified (subject to
year-end audit adjustments) by the chief financial officer or other authorized
financial officer of the Company as having been prepared in accordance with GAAP
and certificates of the chief financial officer or other authorized financial
officer of the Company as to compliance with the terms of this Agreement and
setting forth in reasonable detail the calculations necessary to demonstrate
compliance with Section 5.03, provided that in the event of any change in GAAP
used in the preparation of such financial statements, the Company shall also
provide, if necessary for the determination of compliance with Section 5.03, a
statement of reconciliation conforming such financial statements to Initial
GAAP;
     (ii) as soon as available and in any event within 90 days after the end of
each fiscal year of the Company, a copy of the annual audit report for such year
for the Company and its Subsidiaries, containing the Consolidated balance sheet
of the Company and its Subsidiaries as of the end of such fiscal year and
Consolidated statements of income and cash flows of the Company and its
Subsidiaries for such fiscal year, in each case accompanied by an opinion
acceptable in scope to the Required Lenders by Ernst & Young LLP or other
independent public accountants acceptable to the Required Lenders and
certificates of the chief financial officer or other authorized financial
officer of the Company as to compliance with the terms of this Agreement and
setting forth in reasonable detail the calculations necessary to demonstrate
compliance with Section 5.03, provided that in the event of any change in GAAP
used in the preparation of such financial statements, the Company shall also
provide, if necessary for the determination of
Jabil Credit Agreement

34



--------------------------------------------------------------------------------



 



compliance with Section 5.03, a statement of reconciliation conforming such
financial statements to Initial GAAP;
     (iii) as soon as possible and in any event within seven days after the
occurrence of each Default continuing on the date of such statement, a statement
of the chief financial officer or other authorized financial officer of the
Company setting forth details of such Default and the action that the Company
has taken and proposes to take with respect thereto;
     (iv) promptly after the sending or filing thereof, copies of all reports
that the Company sends to any of its securityholders, and copies of all reports
and registration statements that the Company or any Subsidiary files with the
Securities and Exchange Commission or any national securities exchange;
     (v) promptly after the commencement thereof, notice of all actions and
proceedings before any court, governmental agency or arbitrator affecting the
Company or any of its Subsidiaries of the type described in Section 4.01(f); and
     (vi) such other information respecting the Company or any of its
Subsidiaries as any Lender through the Agent may from time to time reasonably
request.
     Financial reports required to be delivered pursuant to clauses (i),
(ii) and (iv) above shall be deemed to have been delivered on the date on which
such report is posted on the Company’s website at www.jabil.com, and such
posting shall be deemed to satisfy the financial reporting requirements of
clauses (i), (ii) and (iv) above, it being understood that the Company shall
provide all other reports and certificates required to be delivered under this
Section 5.01(i) in the manner set forth in Section 9.02.
          SECTION 5.02. Negative Covenants. So long as any Advance shall remain
unpaid, and Letter of Credit is outstanding or any Lender shall have any
Commitment hereunder, the Company will not:
     (a) Liens, Etc. Create or suffer to exist, or permit any of its
Subsidiaries to create or suffer to exist, any Lien on or with respect to any of
its properties, whether now owned or hereafter acquired, or assign, or permit
any of its Subsidiaries to assign, any right to receive income, other than:
     (i) Permitted Liens,
     (ii) purchase money Liens upon or in any real property or equipment
acquired or held by the Company or any Subsidiary in the ordinary course of
business to secure the purchase price of such property or equipment or to secure
Debt incurred solely for the purpose of financing the acquisition of such
property or equipment, or Liens existing on such property or equipment at the
time of its acquisition (other than any such Liens created in contemplation of
such acquisition that were not incurred to finance the acquisition of such
property) or extensions, renewals or replacements of any of the foregoing for
the same or a lesser amount, provided, however, that no such Lien shall extend
to or cover any properties of any character other than the real property or
equipment being acquired (and any accessions or additions thereto, and proceeds
thereof), and no such extension, renewal or replacement shall extend to or cover
any properties not theretofore subject to the Lien being extended, renewed or
replaced, provided further that the aggregate principal amount of the
indebtedness secured by the Liens referred to in this clause (ii) shall not
exceed the amount specified therefor in Section 5.02(d)(iii) at any time
outstanding,
     (iii) the Liens existing on the Effective Date and described on Schedule
5.02(a) hereto,
     (iv) Liens on property of a Person existing at the time such Person is
merged into or consolidated with the Company or any Subsidiary of the Company or
becomes a Subsidiary of the Company; provided that such Liens were not created
in contemplation of such merger, consolidation or acquisition and do not extend
to any assets other than those of the Person so
Jabil Credit Agreement

35



--------------------------------------------------------------------------------



 



merged into or consolidated with the Company or such Subsidiary or acquired by
the Company or such Subsidiary,
     (v) assignments of the right to receive income or Liens that arise in
connection with receivables securitization programs, in an aggregate principal
amount not to exceed the amount specified therefor in Section 5.02(d)(vi) at any
time outstanding (for purposes of this clause (v), the “principal amount” of a
receivables securitization program shall mean the Invested Amount),
     (vi) Liens securing Debt of Subsidiaries of the Company organized under the
laws of any country other than the United States of America or a State thereof,
which Debt is permitted under Section 5.02(d),
     (vii) Liens securing contingent obligations in respect of acceptances,
letters of credit, bank guarantees, surety bonds or similar extensions of
credit,
     (viii) other Liens securing Debt in an aggregate principal amount not to
exceed the amount specified therefor in Section 5.02(d)(iv) at any time
outstanding,
     (ix) Liens that are within the general parameters customary in the industry
and incurred in the ordinary course of business securing obligations under Hedge
Agreements designed solely to protect the Company or any of its Subsidiaries
from fluctuations in interest rates, currencies or the price of commodities,
     (x) Liens arising in connection with obligations permitted under Section
5.02(d)(ix), provided that such Liens shall not extend beyond the amounts on
deposit in such deposit accounts,
     (xi) Liens, if any, arising in connection with a factoring program
described in Section 5.02(e)(iii),
     (xii) Liens on inventory valued at not more than $125,000,000 at any time
in favor of customers that have paid a deposit on the inventory so encumbered,
     (xiii) assignments of the right to receive income and/or accounts
receivable in connection with the sales of accounts receivable, including
pursuant to factoring programs, whether or not the Company or any of its
Subsidiaries remain as servicer,
     (xiv) Liens on cash as contemplated by Section 2.19 or 6.02
     (xv) Liens, if any, in respect of leases that have been, or should be, in
accordance with GAAP in effect on the date hereof, recorded as capital leases;
and
     (xvi) the replacement, extension or renewal of any Lien permitted by clause
(iii) or (iv) above upon or in the property theretofore subject thereto or the
replacement, extension or renewal (without increase in the amount or change in
any direct or contingent obligor) of the Debt secured thereby.
     (b) Mergers, Etc. Merge or consolidate with or into any Person, or permit
any of its Subsidiaries to do so, except (i) that any Subsidiary of the Company
may merge, consolidate, amalgamate, or combine with or into any other Subsidiary
of the Company, (ii) any Subsidiary of the Company may merge, consolidate,
amalgamate, or combine with or into the Company and (iii) any Subsidiary of the
Company and the Company may merge, consolidate, amalgamate, or combine with or
into any other Person if, as a result of one or a series of transactions, the
surviving or resulting entity is or becomes a Subsidiary or, if the Company is a
party to such transaction, the surviving entity is the Company, provided, in
each case, that no Default shall have occurred and be continuing at the time of
such proposed transaction or would result therefrom.
Jabil Credit Agreement

36



--------------------------------------------------------------------------------



 



     (c) Accounting Changes. Make or permit, or permit any of its Subsidiaries
to make or permit, any change in accounting policies or reporting practices,
except as required or permitted by GAAP.
     (d) Subsidiary Debt. Permit any of its Subsidiaries to create or suffer to
exist, any Debt other than:
     (i) Debt owed to the Company or to a wholly owned Subsidiary of the Company
or under this Agreement or the Notes,
     (ii) Debt existing on the Effective Date and described on Schedule 5.02(d)
hereto (the “Existing Debt”), and any Debt extending the maturity of, or
refunding or refinancing, in whole or in part, the Existing Debt, provided that
the principal amount of such Existing Debt shall not be increased above the
principal amount thereof outstanding immediately prior to such extension,
refunding or refinancing, and the direct and contingent obligors therefor shall
not be changed, as a result of or in connection with such extension, refunding
or refinancing,
     (iii) Debt secured by Liens permitted by Section 5.02(a)(ii) aggregating
for the Company and all of the Company’s Subsidiaries not more than $25,000,000
at any one time outstanding,
     (iv) Debt that, in aggregate with (but without duplication of) all Debt
secured by Liens permitted by Section 5.02(a)(viii), does not exceed
$100,000,000 at any one time outstanding,
     (v) Debt incurred or assumed or acquired by Subsidiaries of the Company
organized under the laws of any country other than the United States of America
or a State thereof aggregating for all such Subsidiaries of not more than
$350,000,000 at any one time outstanding,
     (vi) Debt, if any, arising in connection with receivables securitization
programs in an aggregate principal amount not to exceed $750,000,000 at any time
outstanding (for purposes of this clause (v), the “principal amount” of a
receivables securitization program shall mean the Invested Amount),
     (vii) obligations of any Subsidiary of the Company organized under the laws
of any country other than the United States of America or a State thereof under
any Hedge Agreements entered into in the ordinary course of business to protect
the Company and its Subsidiaries against fluctuations in interest or exchange
rates,
     (viii) contingent obligations in respect of acceptances, letters of credit,
bank guarantees, surety bonds or similar extensions of credit,
     (ix) obligations which in aggregate do not exceed $100,000,000 arising in
connection with the administration and operation of deposit accounts of the
Company and any of its Subsidiaries organized under the laws of any country
other than the United States of America or a State thereof in connection with
cross-border or intracountry, multiple currency cash pooling arrangements,
including overdraft facilities,
     (x) Debt of a Person at the time such Person is merged into or consolidated
with any Subsidiary of the Company or becomes a Subsidiary of the Company;
provided that such Debt was not created in contemplation of such merger,
consolidation or acquisition, and any Debt extending the maturity of, or
refunding or refinancing, in whole or in part, such Debt, provided further that
the principal amount of such Debt shall not be increased above the principal
amount thereof outstanding immediately prior to such extension, refunding or
refinancing, and the direct and contingent obligors therefor shall not be
changed (other than as a result of merger or consolidation), as a result of or
in connection with such extension, refunding or refinancing,
Jabil Credit Agreement

37



--------------------------------------------------------------------------------



 



     (xi) Debt, if any, arising in connection with the sales of accounts
receivable, including pursuant to factoring programs, whether or not the Company
or any of its Subsidiaries remain as servicer; and
     (xii) endorsement of negotiable instruments for deposit or collection or
similar transactions in the ordinary course of business.
     (e) Sales, Etc. of Assets. Sell, lease, transfer or otherwise dispose of,
or permit any of its Subsidiaries to sell, lease, transfer or otherwise dispose
of, any assets, or grant any option or other right to any other Person to
purchase, lease or otherwise acquire any assets of the Company or any of its
Subsidiaries, except (i) sales of inventory in the ordinary course of its
business or sales or other dispositions of scrap, surplus, outdated, superseded,
replaced or obsolete material or equipment, (ii) sales or dispositions of assets
in connection with a receivables securitization program to the extent authorized
by Section 5.02(d)(vi), (iii) assignments of the right to receive income and/or
accounts receivable in connection with the sales of accounts receivable,
including pursuant to factoring programs, whether or not the Company or any of
its Subsidiaries remain as servicer, (iv) in or in connection with a transaction
authorized by Section 5.02(b), (v) sales or dispositions between or among the
Company and its wholly-owned Subsidiaries, (vi) sales of property in connection
with a sale and leaseback transaction provided that the net present value of the
aggregate rental obligations under such leases or contracts (discounted at the
implied interest rate of such lease or contract) does not exceed 10% of the
Consolidated total assets of the Company and its Subsidiaries measured as of
August 31, 2010 and (vii) sales or other dispositions of assets in an amount not
to exceed, after the date hereof, an amount equal to 15% of Consolidated total
assets of the Company and its Subsidiaries, measured as of August 31, 2010.
     (f) Change in Nature of Business. Make, or permit any of its Subsidiaries
to make, any material change in the nature of its business from the business as
carried on by the Company and its Subsidiaries at the date hereof.
     (g) Payment Restrictions Affecting Subsidiaries. Directly or indirectly,
enter into or suffer to exist, or permit any of its Subsidiaries to enter into
or suffer to exist, any agreement or arrangement limiting the ability of any of
its Subsidiaries to declare or pay dividends or other distributions in respect
of its capital stock (whether through a covenant restricting dividends, a
financial covenant or otherwise), except (i) this Agreement, (ii) any agreement
or instrument evidencing Existing Debt and (iii) any agreement in effect at the
time such Subsidiary becomes a Subsidiary of the Company, so long as such
agreement was not entered into solely in contemplation of such Person becoming a
Subsidiary of the Company.
          SECTION 5.03. Financial Covenants. So long as any Advance shall remain
unpaid, and Letter of Credit is outstanding or any Lender shall have any
Commitment hereunder, the Company will:
     (a) Debt to EBITDA Ratio. Maintain, as of the end of each fiscal quarter, a
ratio of (i) Debt, excluding Debt in respect of Hedge Agreements, as of such
date to (ii) Consolidated EBITDA of the Company and its Consolidated
Subsidiaries for the period of four fiscal quarters most recently ended, of not
greater than 3.5 to 1.0.
     (b) Interest Coverage Ratio. Maintain, as of the end of each fiscal
quarter, a ratio of (i) Consolidated EBITDA of the Company and its Consolidated
Subsidiaries for the period of four fiscal quarters then ended to (ii) interest
payable on, and amortization of debt discount in respect of, all Debt and loss
on sale of accounts receivable pursuant to any receivables securitization
program of the Company or any of its Subsidiaries (collectively, “Interest
Expense”) during such period by the Company and its Consolidated Subsidiaries,
of not less than 3.0 to 1.0; provided, that for purposes of calculating Interest
Expense for the Company and its Subsidiaries for any period, the Interest
Expense of any Person (or assets or division of such Person) acquired by the
Company or any of its Subsidiaries during such period shall be included on a pro
forma basis for such period (assuming the consummation of such acquisition
occurred on the first day of such period).
Jabil Credit Agreement

38



--------------------------------------------------------------------------------



 



ARTICLE VI
EVENTS OF DEFAULT
          SECTION 6.01. Events of Default. If any of the following events
(“Events of Default”) shall occur and be continuing:
     (a) The Company or any other Borrower shall fail to pay any principal of
any Advance when the same becomes due and payable; or the Company or any other
Borrower shall fail to pay any interest on any Advance or make any other payment
of fees or other amounts payable under this Agreement or any Note within three
Business Days after the same becomes due and payable; or
     (b) Any representation or warranty made by any Borrower herein or by any
Borrower (or any of its officers) in connection with this Agreement or by any
Designated Subsidiary in the Designation Agreement pursuant to which such
Designated Subsidiary became a Borrower hereunder shall prove to have been
incorrect in any material respect when made; or
     (c) (i) The Company shall fail to perform or observe any term, covenant or
agreement contained in Section 5.01(d), (e), (h) or (i), 5.02 or 5.03, or
(ii) the Company shall fail to perform or observe any other term, covenant or
agreement contained in this Agreement on its part to be performed or observed if
such failure shall remain unremedied for 30 days after written notice thereof
shall have been given to the Company by the Agent or any Lender; or
     (d) The Company or any of its Subsidiaries shall fail to pay any principal
of or premium or interest on any Debt that is outstanding in a principal or, in
the case of Hedge Agreements, net amount of at least $50,000,000 in the
aggregate (but excluding Debt outstanding hereunder) of the Company or such
Subsidiary (as the case may be), when the same becomes due and payable (whether
by scheduled maturity, required prepayment, acceleration, demand or otherwise),
and such failure shall continue after the applicable grace period, if any,
specified in the agreement or instrument relating to such Debt; or any other
event shall occur or condition shall exist under any agreement or instrument
relating to any such Debt and shall continue after the applicable grace period,
if any, specified in such agreement or instrument, if the effect of such event
or condition is to accelerate, or to permit the acceleration of, the maturity of
such Debt; or any such Debt shall be declared to be due and payable, or required
to be prepaid or redeemed (other than by a regularly scheduled required
prepayment or redemption), required to be purchased or defeased (other than cash
collateralization of letter of credit obligations), or an offer to prepay,
redeem, purchase or defease such Debt shall be required to be made, in each case
prior to the stated maturity thereof; or
     (e) The Company or any of its Subsidiaries shall generally not pay its
debts as such debts become due, or shall admit in writing its inability to pay
its debts generally, or shall make a general assignment for the benefit of
creditors; or any proceeding shall be instituted by or against the Company or
any of its Subsidiaries seeking to adjudicate it a bankrupt or insolvent, or
seeking liquidation, winding up, reorganization, arrangement, adjustment,
protection, relief, or composition of it or its debts under any law relating to
bankruptcy, insolvency or reorganization or relief of debtors, or seeking the
entry of an order for relief or the appointment of a receiver, trustee,
custodian or other similar official for it or for any substantial part of its
property and, in the case of any such proceeding instituted against it (but not
instituted by it), either such proceeding shall remain undismissed or unstayed
for a period of 60 days, or any of the actions sought in such proceeding
(including, without limitation, the entry of an order for relief against, or the
appointment of a receiver, trustee, custodian or other similar official for, it
or for any substantial part of its property) shall occur; or the Company or any
of its Subsidiaries shall take any corporate action to authorize any of the
actions set forth above in this subsection (e); or
     (f) Judgments or orders for the payment of money in excess of $50,000,000
in the aggregate shall be rendered against the Company or any of its
Subsidiaries and either (i) enforcement proceedings shall have been commenced by
any creditor upon such judgment or order or (ii) there shall be any period of
Jabil Credit Agreement

39



--------------------------------------------------------------------------------



 



30 consecutive days during which a stay of enforcement of such judgment or
order, by reason of a pending appeal or otherwise, shall not be in effect; or
     (g) (i) Any Person or two or more Persons acting in concert (other than the
Morean Group) shall have acquired beneficial ownership (within the meaning of
Rule 13d-3 of the Securities and Exchange Commission under the Securities
Exchange Act of 1934), directly or indirectly, of Voting Stock of the Company
(or other securities convertible into such Voting Stock) representing 30% or
more of the combined voting power of all Voting Stock of the Company; or
(ii) during any period of up to 12 consecutive months, commencing before or
after the date of this Agreement, individuals who at the beginning of such
12-month period were directors of the Company shall cease for any reason (other
than due to death or disability) to constitute a majority of the board of
directors of the Company (except to the extent that individuals who at the
beginning of such 12-month period were replaced by individuals (x) elected by a
majority of the remaining members of the board of directors of the Company or
(y) nominated for election by a majority of the remaining members of the board
of directors of the Company and thereafter elected as directors by the
shareholders of the Company ); or
     (h) The Company or any of its ERISA Affiliates shall incur, or shall be
reasonably likely to incur liability in excess of $50,000,000 in the aggregate
as a result of one or more of the following: (i) the occurrence of any ERISA
Event; (ii) the partial or complete withdrawal of the Company or any of its
ERISA Affiliates from a Multiemployer Plan; or (iii) the reorganization or
termination of a Multiemployer Plan;
     (i) so long as any Subsidiary of the Company is a Designated Subsidiary,
Section 7.01 shall for any reason cease to be valid and binding on or
enforceable against the Company, or the Company shall so state in writing;
then, and in any such event, the Agent (i) shall at the request, or may with the
consent, of the Required Lenders, by notice to the Borrowers, declare the
obligation of each Lender to make Advances (other than Advances to be made by a
Lender pursuant to Section 2.02(b) and Advances by an Issuing Bank or a Lender
pursuant to Section 2.03(c)) and of the Issuing Banks to issue Letters of Credit
to be terminated, whereupon the same shall forthwith terminate, and (ii) shall
at the request, or may with the consent, of the Required Lenders, by notice to
the Borrowers, declare the Advances, all interest thereon and all other amounts
payable under this Agreement to be forthwith due and payable, whereupon the
Advances, all such interest and all such amounts shall become and be forthwith
due and payable, without presentment, demand, protest or further notice of any
kind, all of which are hereby expressly waived by each Borrower; provided,
however, that in the event of an actual or deemed entry of an order for relief
with respect to the Company or any other Borrower under the any Bankruptcy Law,
(A) the obligation of each Lender to make Advances (other than Advances to be
made by a Lender pursuant to Section 2.02(b) and Advances by an Issuing Bank or
a Lender pursuant to Section 2.03(c)) and of the Issuing Banks to issue Letters
of Credit shall automatically be terminated and (B) the Advances, all such
interest and all such amounts shall automatically become and be due and payable,
without presentment, demand, protest or any notice of any kind, all of which are
hereby expressly waived by each Borrower.
          SECTION 6.02. Actions in Respect of the Letters of Credit upon
Default. If any Event of Default shall have occurred and be continuing, the
Agent may with the consent, or shall at the request, of the Required Lenders,
irrespective of whether it is taking any of the actions described in
Section 6.01 or otherwise, make demand upon the Borrowers to, and forthwith upon
such demand the Borrowers will, (a) pay to the Agent on behalf of the Lenders in
same day funds at the Agent’s office designated in such demand, for deposit in
the L/C Cash Deposit Account, an amount equal to the aggregate Available Amount
of all Letters of Credit then outstanding or (b) make such other arrangements in
respect of the outstanding Letters of Credit as shall be acceptable to the
Required Lenders and not more disadvantageous to the Borrowers than clause (a);
provided, however, that in the event of an actual or deemed entry of an order
for relief with respect to any Borrower under any Bankruptcy Law, an amount
equal to the aggregate Available Amount of all outstanding Letters of Credit
shall be immediately due and payable to the Agent for the account of the Lenders
without notice to or demand upon the Borrowers, which are expressly waived by
each Borrower, to be held in the L/C Cash Deposit Account. If at any time an
Event of Default is continuing the Agent determines that any funds held in the
L/C Cash Deposit Account are subject to any right or claim of any Person other
than the Agent and the Lenders or that the total amount of such funds is less
than the aggregate Available Amount of all Letters of Credit, the Borrowers
will, forthwith upon demand by the Agent, pay
Jabil Credit Agreement

40



--------------------------------------------------------------------------------



 



to the Agent, as additional funds to be deposited and held in the L/C Cash
Deposit Account, an amount equal to the excess of (a) such aggregate Available
Amount over (b) the total amount of funds, if any, then held in the L/C Cash
Deposit Account that the Agent determines to be free and clear of any such right
and claim. Upon the drawing of any Letter of Credit, to the extent funds are on
deposit in the L/C Cash Deposit Account, such funds shall be applied to
reimburse the Issuing Banks to the extent permitted by applicable law. After all
such Letters of Credit shall have expired or been fully drawn upon and all other
obligations of the Borrowers hereunder and under the Notes shall have been paid
in full, the balance, if any, in such L/C Cash Deposit Account shall be returned
to the Borrowers.
ARTICLE VII
GUARANTY
          SECTION 7.01. Unconditional Guaranty. The Company hereby absolutely,
unconditionally and irrevocably guarantees the punctual payment when due,
whether at scheduled maturity or on any date of a required prepayment or by
acceleration, demand or otherwise, of all obligations of each other Borrower now
or hereafter existing under or in respect of this Agreement and the Notes
(including, without limitation, any extensions, modifications, substitutions,
amendments or renewals of any or all of the foregoing obligations), whether
direct or indirect, absolute or contingent, and whether for principal, interest,
premiums, fees, indemnities, contract causes of action, costs, expenses or
otherwise (such obligations being the “Guaranteed Obligations”), and agrees to
pay any and all expenses (including, without limitation, reasonable fees and
expenses of counsel) incurred by the Agent or any Lender in enforcing any rights
under this Agreement. Without limiting the generality of the foregoing, the
Company’s liability shall extend to all amounts that constitute part of the
Guaranteed Obligations and would be owed by such Borrower to the Agent or any
Lender under or in respect of this Agreement and the Notes but for the fact that
they are unenforceable or not allowable due to the existence of a bankruptcy,
reorganization or similar proceeding involving such Borrower.
          SECTION 7.02. Guaranty Absolute. (a) The Company guarantees that the
Guaranteed Obligations will be paid strictly in accordance with the terms of
this Agreement and the Notes, regardless of any law, regulation or order now or
hereafter in effect in any jurisdiction affecting any of such terms or the
rights of the Agent or any Lender with respect thereto. The obligations of the
Company under or in respect of this Guaranty are independent of the Guaranteed
Obligations or any other obligations of any other Borrower under or in respect
of this Agreement and the Notes, and a separate action or actions may be brought
and prosecuted against the Company to enforce this Guaranty, irrespective of
whether any action is brought against any Borrower or whether any Borrower is
joined in any such action or actions. The liability of the Company under this
Guaranty shall be irrevocable, absolute and unconditional irrespective of, and
the Company hereby irrevocably waives any defenses it may now have or hereafter
acquire in any way relating to, any or all of the following:
     (a) any lack of validity or enforceability of this Agreement, any Note or
any agreement or instrument relating thereto;
     (b) any change in the time, manner or place of payment of, or in any other
term of, all or any of the Guaranteed Obligations or any other obligations of
any Borrower under or in respect of this Agreement and the Notes, or any other
amendment or waiver of or any consent to departure from this Agreement or any
Note, including, without limitation, any increase in the Guaranteed Obligations
resulting from the extension of additional credit to any Borrower or any of its
Subsidiaries or otherwise;
     (c) any taking, exchange, release or non-perfection of any collateral, or
any taking, release or amendment or waiver of, or consent to departure from, any
other guaranty, for all or any of the Guaranteed Obligations;
     (d) any manner of application of any collateral, or proceeds thereof, to
all or any of the Guaranteed Obligations, or any manner of sale or other
disposition of any collateral for all or any of the Guaranteed Obligations or
any other obligations of any Borrower under this Agreement and the Notes or any
other assets of any Borrower or any of its Subsidiaries;
     (e) any change, restructuring or termination of the corporate structure or
existence of any Borrower or any of its Subsidiaries;
Jabil Credit Agreement

41



--------------------------------------------------------------------------------



 



     (f) any failure of the Agent or any Lender to disclose to the Company any
information relating to the business, condition (financial or otherwise),
operations, performance, properties or prospects of any Borrower now or
hereafter known to the Agent or such Lender (the Company waiving any duty on the
part of the Agent and the Lenders to disclose such information);
     (g) the failure of any other Person to execute or deliver this Guaranty or
any other guaranty or agreement or the release or reduction of liability of the
Company or other guarantor or surety with respect to the Guaranteed Obligations;
or
     (h) any other circumstance (including, without limitation, any statute of
limitations) or any existence of or reliance on any representation by the Agent
or any Lender that might otherwise constitute a defense available to, or a
discharge of, any Borrower or any other guarantor or surety.
This Guaranty shall continue to be effective or be reinstated, as the case may
be, if at any time any payment of any of the Guaranteed Obligations is rescinded
or must otherwise be returned by the Agent or any Lender or any other Person
upon the insolvency, bankruptcy or reorganization of any Borrower or otherwise,
all as though such payment had not been made.
          SECTION 7.03. Waivers and Acknowledgments. (a) The Company hereby
unconditionally and irrevocably waives promptness, diligence, notice of
acceptance, presentment, demand for performance, notice of nonperformance,
default, acceleration, protest or dishonor and any other notice with respect to
any of the Guaranteed Obligations and this Guaranty and any requirement that the
Agent or any Lender protect, secure, perfect or insure any Lien or any property
subject thereto or exhaust any right or take any action against any Borrower or
any other Person or any collateral.
     (b) The Company hereby unconditionally and irrevocably waives any right to
revoke this Guaranty and acknowledges that this Guaranty is continuing in nature
and applies to all Guaranteed Obligations, whether existing now or in the
future.
     (c) The Company hereby unconditionally and irrevocably waives (i) any
defense arising by reason of any claim or defense based upon an election of
remedies by the Agent or any Lender that in any manner impairs, reduces,
releases or otherwise adversely affects the subrogation, reimbursement,
exoneration, contribution or indemnification rights of the Company or other
rights of the Company to proceed against any Borrower, any other guarantor or
any other Person or any collateral and (ii) any defense based on any right of
set-off or counterclaim against or in respect of the obligations of the Company
hereunder.
     (d) The Company hereby unconditionally and irrevocably waives any duty on
the part of the Agent or any Lender to disclose to the Company any matter, fact
or thing relating to the business, condition (financial or otherwise),
operations, performance, properties or prospects of any Borrower or any of its
Subsidiaries now or hereafter known by the Agent or such Lender.
     (e) The Company acknowledges that it will receive substantial direct and
indirect benefits from the financing arrangements contemplated by this Agreement
and the Notes and that the waivers set forth in Section 7.02 and this
Section 7.03 are knowingly made in contemplation of such benefits.
          SECTION 7.04. Subrogation. The Company hereby unconditionally and
irrevocably agrees not to exercise any rights that it may now have or hereafter
acquire against any Borrower or any other insider guarantor that arise from the
existence, payment, performance or enforcement of the Company’s obligations
under or in respect of this Guaranty, including, without limitation, any right
of subrogation, reimbursement, exoneration, contribution or indemnification and
any right to participate in any claim or remedy of the Agent or any Lender
against any Borrower or any other insider guarantor or any collateral, whether
or not such claim, remedy or right arises in equity or under contract, statute
or common law, including, without limitation, the right to take or receive from
any Borrower or any other insider guarantor, directly or indirectly, in cash or
other property or by set-off or in any other manner, payment or security on
account of such claim, remedy or right, unless and until all of the Guaranteed
Obligations and all other amounts payable under this Guaranty shall have been
paid in full in cash, all Letters of Credit shall have expired or been
terminated and the Commitments shall have expired or been terminated. If any
amount shall be paid to the Company in violation of the immediately preceding
sentence at any time prior to
Jabil Credit Agreement

42



--------------------------------------------------------------------------------



 



the latest of (a) the payment in full in cash of the Guaranteed Obligations and
all other amounts payable under this Guaranty, (b) the Termination Date and
(c) the latest date of expiration or termination of all Letters of Credit, such
amount shall be received and held in trust for the benefit of the Agent and the
Lenders, shall be segregated from other property and funds of the Company and
shall forthwith be paid or delivered to the Agent in the same form as so
received (with any necessary endorsement or assignment) to be credited and
applied to the Guaranteed Obligations and all other amounts payable under this
Guaranty, whether matured or unmatured, in accordance with the terms of this
Agreement and the Notes, or to be held as collateral for any Guaranteed
Obligations or other amounts payable under this Guaranty thereafter arising. If
(i) the Company shall make payment to the Agent or any Lender of all or any part
of the Guaranteed Obligations, (ii) all of the Guaranteed Obligations and all
other amounts payable under this Guaranty shall have been paid in full in cash,
(iii) the Termination Date shall have occurred and (iv) all Letters of Credit
shall have expired or been terminated, the Agent and the Lenders will, at the
Company’s request and expense, execute and deliver to the Company appropriate
documents, without recourse and without representation or warranty, necessary to
evidence the transfer by subrogation to the Company of an interest in the
Guaranteed Obligations resulting from such payment made by the Company pursuant
to this Guaranty.
          SECTION 7.05. Continuing Guaranty; Assignments. This Guaranty is a
continuing guaranty and shall (a) remain in full force and effect until the
latest of (i) the payment in full in cash of the Guaranteed Obligations and all
other amounts payable under this Guaranty, (ii) the Termination Date and
(iii) the latest date of expiration or termination of all Letters of Credit,
(b) be binding upon the Company, its successors and assigns and (c) inure to the
benefit of and be enforceable by the Agent and the Lenders and their successors,
transferees and assigns. Without limiting the generality of clause (c) of the
immediately preceding sentence, the Agent or any Lender may assign or otherwise
transfer all or any portion of its rights and obligations under this Agreement
(including, without limitation, all or any portion of its Commitments, the
Advances owing to it and the Note or Notes held by it) to any other Person, and
such other Person shall thereupon become vested with all the benefits in respect
thereof granted to the Agent or such Lender herein or otherwise, in each case as
and to the extent provided in Section 9.07.
ARTICLE VIII
THE AGENT
          SECTION 8.01. Authorization and Authority. Each Lender hereby
irrevocably appoints Citibank, N.A. to act on its behalf as the Agent hereunder
and authorizes the Agent to take such actions on its behalf and to exercise such
powers as are delegated to the Agent by the terms hereof or thereof, together
with such actions and powers as are reasonably incidental thereto. The
provisions of this Article are solely for the benefit of the Agent and the
Lenders, and none of the Borrowers shall have rights as a third party
beneficiary of any of such provisions.
          SECTION 8.02. Agent Individually. (a) The Person serving as the Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the Agent and
the term “Lender” or “Lenders” shall, unless otherwise expressly indicated or
unless the context otherwise requires, include the Person serving as the Agent
hereunder in its individual capacity. Such Person and its Affiliates may accept
deposits from, lend money to, act as the financial advisor or in any other
advisory capacity for and generally engage in any kind of business with the
Borrowers or any Subsidiary or other Affiliate thereof as if such Person were
not the Agent hereunder and without any duty to account therefor to the Lenders.
          (b) Each Lender understands that the Person serving as Agent, acting
in its individual capacity, and its Affiliates (collectively, the “Agent’s
Group”) are engaged in a wide range of financial services and businesses
(including investment management, financing, securities trading, corporate and
investment banking and research) (such services and businesses are collectively
referred to in this Section 8.02 as “Activities”) and may engage in the
Activities with or on behalf of one or more of the Borrowers or their respective
Affiliates. Furthermore, the Agent’s Group may, in undertaking the Activities,
engage in trading in financial products or undertake other investment businesses
for its own account or on behalf of others (including the Borrowers and their
Affiliates and including holding, for its own account or on behalf of others,
equity, debt and similar positions in a Borrower or its Affiliates), including
trading in or holding long, short or derivative positions in securities, loans
or other financial products of one or more of the Borrowers or their Affiliates.
Each Lender understands and agrees that in engaging in the Activities, the
Agent’s Group may receive or otherwise obtain information concerning the
Borrowers or their Affiliates (including information concerning the ability of
the Borrowers to perform their
Jabil Credit Agreement

43



--------------------------------------------------------------------------------



 



respective obligations hereunder) which information may not be available to any
of the Lenders that are not members of the Agent’s Group. None of the Agent nor
any member of the Agent’s Group shall have any duty to disclose to any Lender or
use on behalf of the Lenders, and shall not be liable for the failure to so
disclose or use, any information whatsoever about or derived from the Activities
or otherwise (including any information concerning the business, prospects,
operations, property, financial and other condition or creditworthiness of any
Borrower or any Affiliate thereof) or to account for any revenue or profits
obtained in connection with the Activities, except that the Agent shall deliver
or otherwise make available to each Lender such documents as are expressly
required by this Agreement to be transmitted by the Agent to the Lenders.
          (c) Each Lender further understands that there may be situations where
members of the Agent’s Group or their respective customers (including the
Borrowers and their Affiliates) either now have or may in the future have
interests or take actions that may conflict with the interests of any one or
more of the Lenders (including the interests of the Lenders hereunder). Each
Lender agrees that no member of the Agent’s Group is or shall be required to
restrict its activities as a result of the Person serving as Agent being a
member of the Agent’s Group, and that each member of the Agent’s Group may
undertake any Activities without further consultation with or notification to
any Lender. None of (i) this Agreement, (ii) the receipt by the Agent’s Group of
information (including Company Information) concerning the Borrowers or their
Affiliates (including information concerning the ability of the Borrowers to
perform their respective obligations hereunder) nor (iii) any other matter shall
give rise to any fiduciary, equitable or contractual duties (including without
limitation any duty of trust or confidence) owing by the Agent or any member of
the Agent’s Group to any Lender including any such duty that would prevent or
restrict the Agent’s Group from acting on behalf of customers (including the
Borrowers or their Affiliates) or for its own account.
          SECTION 8.03. Duties of Agent; Exculpatory Provisions. (a) The Agent’s
duties hereunder are solely ministerial and administrative in nature and the
Agent shall not have any duties or obligations except those expressly set forth
herein. Without limiting the generality of the foregoing, the Agent shall not
have any duty to take any discretionary action or exercise any discretionary
powers, but shall be required to act or refrain from acting (and shall be fully
protected in so acting or refraining from acting) upon the written direction of
the Required Lenders (or such other number or percentage of the Lenders as shall
be expressly provided for herein), provided that the Agent shall not be required
to take any action that, in its opinion or the opinion of its counsel, may
expose the Agent or any of its Affiliates to liability or that is contrary to
this Agreement or applicable law.
          (b) The Agent shall not be liable for any action taken or not taken by
it (i) with the consent or at the request of the Required Lenders (or such other
number or percentage of the Lenders as shall be necessary, or as the Agent shall
believe in good faith shall be necessary, under the circumstances as provided in
Sections 9.01 or 6.01) or (ii) in the absence of its own gross negligence or
willful misconduct. The Agent shall be deemed not to have knowledge of any
Default or the event or events that give or may give rise to any Default unless
and until the Company or any Lender shall have given notice to the Agent
describing such Default and such event or events.
          (c) Neither the Agent nor any member of the Agent’s Group shall be
responsible for or have any duty to ascertain or inquire into (i) any statement,
warranty, representation or other information made or supplied in or in
connection with this Agreement or the Information Memorandum, (ii) the contents
of any certificate, report or other document delivered hereunder or thereunder
or in connection herewith or therewith or the adequacy, accuracy and/or
completeness of the information contained therein, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement or any other
agreement, instrument or document or the perfection or priority of any Lien or
security interest created or purported to be created hereby or (v) the
satisfaction of any condition set forth in Article III or elsewhere herein,
other than (but subject to the foregoing clause (ii)) to confirm receipt of
items expressly required to be delivered to the Agent.
          (d) Nothing in this Agreement shall require the Agent or any of its
Related Parties to carry out any “know your customer” or other checks in
relation to any person on behalf of any Lender and each Lender confirms to the
Agent that it is solely responsible for any such checks it is required to carry
out and that it may not rely on any statement in relation to such checks made by
the Agent or any of its Related Parties.
          SECTION 8.04. Reliance by Agent. The Agent shall be entitled to rely
upon, and shall not incur any liability for relying upon, any notice, request,
certificate, consent, statement, instrument, document or other writing
(including any electronic message, Internet or intranet website posting or other
distribution) believed by it to
Jabil Credit Agreement

44



--------------------------------------------------------------------------------



 



be genuine and to have been signed, sent or otherwise authenticated by the
proper Person. The Agent also may rely upon any statement made to it orally or
by telephone and believed by it to have been made by the proper Person, and
shall not incur any liability for relying thereon. In determining compliance
with any condition hereunder to the making of an Advance, or the issuance of a
Letter of Credit, that by its terms must be fulfilled to the satisfaction of a
Lender, the Agent may presume that such condition is satisfactory to such Lender
unless an officer of the Agent responsible for the transactions contemplated
hereby shall have received notice to the contrary from such Lender prior to the
making of such Advance or the issuance of such Letter of Credit, and in the case
of a Borrowing, such Lender shall not have made available to the Agent such
Lender’s ratable portion of such Borrowing. The Agent may consult with legal
counsel (who may be counsel for the Borrowers), independent accountants and
other experts selected by it, and shall not be liable for any action taken or
not taken by it in accordance with the advice of any such counsel, accountants
or experts.
          SECTION 8.05. Delegation of Duties. The Agent may perform any and all
of its duties and exercise its rights and powers hereunder by or through any one
or more sub-agents appointed by the Agent. The Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. Each such sub-agent and the Related
Parties of the Agent and each such sub-agent shall be entitled to the benefits
of all provisions of this Article VIII and Section 9.04 (as though such
sub-agents were the “Agent” hereunder) as if set forth in full herein with
respect thereto.
          SECTION 8.06. Resignation of Agent. (a) The Agent may at any time give
notice of its resignation to the Lenders and the Company. Upon receipt of any
such notice of resignation, the Required Lenders shall have the right, with the
consent of the Company (so long as no Event of Default has occurred and is
continuing, and such consent not to be unreasonably withheld or delayed), to
appoint a successor, which shall be a bank having a combined capital and surplus
of at least $500,000,000 and with an office in New York, New York, or an
Affiliate of any such bank with an office in New York, New York (or such other
jurisdiction as is acceptable to the Company and the Required Lenders). If no
such successor shall have been so appointed by the Required Lenders and shall
have accepted such appointment within 30 days after the retiring Agent gives
notice of its resignation (such 30-day period, the “Lender Appointment Period”),
then the retiring Agent may on behalf of the Lenders, with the consent of the
Company (so long as no Event of Default has occurred and is continuing, and such
consent not to be unreasonably withheld or delayed), appoint a successor Agent
meeting the qualifications set forth above. In addition and without any
obligation on the part of the retiring Agent to appoint, on behalf of the
Lenders, a successor Agent, the retiring Agent may at any time upon or after the
end of the Lender Appointment Period notify the Company and the Lenders that no
qualifying Person has accepted appointment as successor Agent and the effective
date of such retiring Agent’s resignation. Upon the resignation effective date
established in such notice and regardless of whether a successor Agent has been
appointed and accepted such appointment, the retiring Agent’s resignation shall
nonetheless become effective and (i) the retiring Agent shall be discharged from
its duties and obligations as Agent hereunder and (ii) all payments,
communications and determinations provided to be made by, to or through the
Agent shall instead be made by or to each Lender directly, until such time as
the Required Lenders appoint a successor Agent as provided for above in this
paragraph. Upon the acceptance of a successor’s appointment as Agent hereunder,
such successor shall succeed to and become vested with all of the rights,
powers, privileges and duties as Agent of the retiring (or retired) Agent, and
the retiring Agent shall be discharged from all of its duties and obligations as
Agent hereunder (if not already discharged therefrom as provided above in this
paragraph). The fees payable by the Company to a successor Agent shall be the
same as those payable to its predecessor unless otherwise agreed between the
Company and such successor. After the retiring Agent’s resignation hereunder,
the provisions of this Article and Section 9.04 shall continue in effect for the
benefit of such retiring Agent, its sub-agents and their respective Related
Parties in respect of any actions taken or omitted to be taken by any of them
while the retiring Agent was acting as Agent.
          (b) Any resignation pursuant to this Section by a Person acting as
Agent shall, unless such Person shall notify the Borrowers and the Lenders
otherwise, also act to relieve such Person and its Affiliates of any obligation
to advance or issue new, or extend existing, Swing Line Advances or Letters of
Credit where such advance, issuance or extension is to occur on or after the
effective date of such resignation. Upon the acceptance of a successor’s
appointment as Agent hereunder, (i) such successor shall succeed to and become
vested with all of the rights, powers, privileges and duties of the retiring
Issuing Bank and Swing Line Bank, (ii) the retiring Issuing Bank and Swing Line
Bank shall be discharged from all of their respective duties and obligations
hereunder, (iii) the successor Swing Line Bank shall enter into an Assignment
and Acceptance and acquire from the retiring Swing Line Bank each outstanding
Swing Line Advance of such retiring Swing Line Bank for a purchase price equal
to par plus accrued interest and (iv) the successor Issuing Bank shall issue
letters of credit in substitution for the Letters of
Jabil Credit Agreement

45



--------------------------------------------------------------------------------



 



Credit, if any, outstanding at the time of such succession or make other
arrangement satisfactory to the retiring Issuing Bank to effectively assume the
obligations of the retiring Issuing Bank with respect to such Letters of Credit.
          SECTION 8.07. Non-Reliance on Agent and Other Lenders. (a) Each Lender
confirms to the Agent, each other Lender and each of their respective Related
Parties that it (i) possesses (individually or through its Related Parties) such
knowledge and experience in financial and business matters that it is capable,
without reliance on the Agent, any other Lender or any of their respective
Related Parties, of evaluating the merits and risks (including tax, legal,
regulatory, credit, accounting and other financial matters) of (x) entering into
this Agreement, (y) making Advances and other extensions of credit hereunder and
(z) in taking or not taking actions hereunder, (ii) is financially able to bear
such risks and (iii) has determined that entering into this Agreement and making
Advances and other extensions of credit hereunder is suitable and appropriate
for it.
          (b) Each Lender acknowledges that (i) it is solely responsible for
making its own independent appraisal and investigation of all risks arising
under or in connection with this Agreement, (ii) that it has, independently and
without reliance upon the Agent, any other Lender or any of their respective
Related Parties, made its own appraisal and investigation of all risks
associated with, and its own credit analysis and decision to enter into, this
Agreement based on such documents and information, as it has deemed appropriate
and (iii) it will, independently and without reliance upon the Agent, any other
Lender or any of their respective Related Parties, continue to be solely
responsible for making its own appraisal and investigation of all risks arising
under or in connection with, and its own credit analysis and decision to take or
not take action under, this Agreement based on such documents and information as
it shall from time to time deem appropriate, which may include, in each case:
     (i) the financial condition, status and capitalization of the Company and
each other Borrower;
     (ii) the legality, validity, effectiveness, adequacy or enforceability of
this Agreement and any other agreement, arrangement or document entered into,
made or executed in anticipation of, under or in connection herewith;
     (iii) determining compliance or non-compliance with any condition hereunder
to the making of an Advance, or the issuance of a Letter of Credit and the form
and substance of all evidence delivered in connection with establishing the
satisfaction of each such condition;
     (iv) the adequacy, accuracy and/or completeness of the Information
Memorandum and any other information delivered by the Agent, any other Lender or
by any of their respective Related Parties under or in connection with this
Agreement, the transactions contemplated hereby or any other agreement,
arrangement or document entered into, made or executed in anticipation of, under
or in connection with this Agreement.
          SECTION 8.08. Indemnification. (a) Each Lender severally agrees to
indemnify the Agent (to the extent not reimbursed by the Company) from and
against such Lender’s pro rata share (determined as provided below) of any and
all liabilities, obligations, losses, damages, actions, judgments, suits, costs,
expenses or disbursements of any kind or nature whatsoever that may be imposed
on, incurred by, or asserted against the Agent (in its capacity as such) in any
way relating to or arising out of this Agreement or any action taken or omitted
by the Agent (in its capacity as such) under this Agreement (collectively, the
“Indemnified Costs”), provided that no Lender shall be liable for any portion of
the Indemnified Costs resulting from the Agent’s gross negligence or willful
misconduct. Without limitation of the foregoing, each Lender agrees to reimburse
the Agent promptly upon demand for its pro rata Share of any out-of-pocket
expenses (including reasonable counsel fees) incurred by the Agent (in its
capacity as such) in connection with the preparation, execution, delivery,
administration, modification, amendment or enforcement (whether through
negotiations, legal proceedings or otherwise) of, or legal advice in respect of
rights or responsibilities under, this Agreement, to the extent that the Agent
is not reimbursed for such expenses by the Company. In the case of any
investigation, litigation or proceeding giving rise to any Indemnified Costs,
this Section 7.05(a) applies whether any such investigation, litigation or
proceeding is brought by the Agent, any Lender or a third party. For purposes of
this Section 8.08(a), the Lenders’ respective pro rata shares of any amount
shall be determined, at any time, according to the sum of (i) the aggregate
principal amount of the Advances outstanding at such time and owing to the
respective Lenders, (ii) their respective pro rata shares of the aggregate
Available Amount of all Letters of Credit outstanding at such time and
(iii) their respective Unused Revolving Credit Commitments at such time.
Jabil Credit Agreement

46



--------------------------------------------------------------------------------



 



          (b) Each Lender severally agrees to indemnify the Issuing Banks (to
the extent not promptly reimbursed by the Company) from and against such
Lender’s Ratable Share of any and all liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements of any
kind or nature whatsoever that may be imposed on, incurred by, or asserted
against any such Issuing Bank (in its capacity as such) in any way relating to
or arising out of the Loan Documents or any action taken or omitted by such
Issuing Bank (in its capacity as such) hereunder or in connection herewith;
provided, however, that no Lender shall be liable for any portion of such
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements resulting from such Issuing Bank’s gross
negligence or willful misconduct. Without limitation of the foregoing, each
Lender agrees to reimburse any such Issuing Bank promptly upon demand for its
Ratable Share of any costs and expenses (including, without limitation,
reasonable fees and expenses of counsel) payable by the Company under
Section 9.04, to the extent that such Issuing Bank is not promptly reimbursed
for such costs and expenses by the Company.
          (c) The failure of any Lender to reimburse the Agent or any Issuing
Bank promptly upon demand for its Ratable Share of any amount required to be
paid by the Lenders to the Agent as provided herein shall not relieve any other
Lender of its obligation hereunder to reimburse the Agent or any Issuing Bank
for its Ratable Share of such amount, but no Lender shall be responsible for the
failure of any other Lender to reimburse the Agent or any Issuing Bank for such
other Lender’s applicable share of such amount. Without prejudice to the
survival of any other agreement of any Lender hereunder, the agreement and
obligations of each Lender contained in this Section 8.08 shall survive the
payment in full of principal, interest and all other amounts payable hereunder
and under the Notes. Each of the Agent and each Issuing Bank agrees to return to
the Lenders their respective applicable shares of any amounts paid under this
Section 8.08 that are subsequently reimbursed by the Company.
          SECTION 8.09. Other Agents. Each Lender hereby acknowledges that
neither the documentation agent nor any other Lender designated as any “Agent”
on the signature pages hereof has any liability hereunder other than in its
capacity as a Lender.
ARTICLE IX
MISCELLANEOUS
          SECTION 9.01. Amendments, Etc. No amendment or waiver of any provision
of this Agreement or the Notes, nor consent to any departure by any Borrower
therefrom, shall in any event be effective unless the same shall be in writing
and signed by the Required Lenders, and then such waiver or consent shall be
effective only in the specific instance and for the specific purpose for which
given; provided, however, that (a) no amendment, waiver or consent shall, unless
in writing and signed by all the Lenders, do any of the following: (i) waive any
of the conditions specified in Section 3.01, (ii) change the percentage of the
Commitments or of the aggregate unpaid principal amount of the Advances, or the
number of Lenders, that shall be required for the Lenders or any of them to take
any action hereunder or (iii) amend this Section 9.01 and (b) no amendment,
waiver or consent shall, unless in writing and signed by each Lender affected
hereby, do any of the following: (i) increase the Commitments of the Lenders
other than in accordance with Section 2.18, (ii) reduce the principal of, or
rate of interest on, the Advances or any fees or other amounts payable
hereunder, (iii) postpone any date fixed for any payment of principal of, or
interest on, the Advances or any fees or other amounts payable hereunder, (iv)
release the Company from any of its obligations under Article VII, or (v) extend
the expiration date of any Letter of Credit to a date later than the final
Termination Date; and provided further that (x) no amendment, waiver or consent
shall, unless in writing and signed by the Agent in addition to the Lenders
required above to take such action, affect the rights or duties of the Agent
under this Agreement or any Note; (y) no amendment, waiver or consent shall,
unless in writing and signed by each Swing Line Bank, in addition to the Lenders
required above to take such action, affect the rights or obligations of the
Swing Line Banks under this Agreement; and (z) no amendment, waiver or consent
shall, unless in writing and signed by the Issuing Banks in addition to the
Lenders required above to take such action, adversely affect the rights or
obligations of the Issuing Banks in their capacities as such under this
Agreement. Notwithstanding anything to the contrary herein, no Defaulting Lender
shall have any right to approve or disapprove any amendment, waiver or consent
hereunder (and any amendment, waiver or consent which by its terms requires the
consent of all Lenders or each affected Lender may be effected with the consent
of the applicable Lenders other than Defaulting Lenders), except that (x) the
Commitment of any Defaulting Lender may not be increased or extended without the
consent of such Lender and (y) any waiver, amendment or modification requiring
the consent of all Lenders or each affected Lender that by its terms affects any
Defaulting Lender more adversely than other affected Lenders shall require the
consent of such Defaulting Lender.
Jabil Credit Agreement

47



--------------------------------------------------------------------------------



 



          SECTION 9.02. Notices, Etc. (a) All notices and other communications
provided for hereunder shall be either (x) in writing (including telecopier
communication) and mailed, telecopied or delivered or (y) as and to the extent
set forth in Section 9.02(b) and in the proviso to this Section 9.02(a), if to
the Company or any other Borrower, at the Company’s address at 10560 Dr. Martin
Luther King, Jr. Street North, St. Petersburg, Florida 33716, Attention:
Treasurer, with a copy to the same address, Attention: General Counsel; if to
any Initial Lender, at its Domestic Lending Office specified opposite its name
on Schedule I hereto; if to any other Lender, at its Domestic Lending Office
specified in the Assumption Agreement or the Assignment and Acceptance pursuant
to which it became a Lender; and if to the Agent, at its address at 1615 Brett
Road, Building #3, New Castle, Delaware 19720, Attention: Bank Loan Syndications
Department; or, as to the Company or the Agent, at such other address as shall
be designated by such party in a written notice to the other parties and, as to
each other party, at such other address as shall be designated by such party in
a written notice to the Company and the Agent, provided that materials required
to be delivered pursuant to Section 5.01(i)(i), (ii) or (iv) shall be delivered
to the Agent as specified in Section 9.02(b) or as otherwise specified to any
Borrower by the Agent. All such notices and communications shall, when mailed,
telecopied or e-mailed, be effective when deposited in the mails, telecopied
(when confirmation is received) or confirmed by e-mail, respectively, except
that notices and communications to the Agent pursuant to Article II, III or VIII
shall not be effective until received by the Agent, provided that notices of any
kind shall not be deemed received unless delivered during the recipient’s normal
business hours. Delivery by telecopier or e-mail of an executed counterpart of
any amendment or waiver of any provision of this Agreement or the Notes or of
any Exhibit hereto to be executed and delivered hereunder shall be effective as
delivery of a manually executed counterpart thereof.
          (b) So long as Citibank or any of its Affiliates is the Agent,
materials required to be delivered pursuant to Section 5.01(i)(i), (ii) and
(iv) shall be delivered to the Agent in an electronic medium in a format
acceptable to the Agent and the Lenders by e-mail at
oploanswebadmin@citigroup.com. The Company agrees that the Agent may make such
materials, as well as any other written information, documents, instruments and
other material relating to the Company, any of its Subsidiaries or any other
materials or matters relating to this Agreement, the Notes or any of the
transactions contemplated hereby (collectively, the “Communications”) available
to the Lenders by posting such notices on Intralinks or a substantially similar
electronic system (the “Platform”). The Company acknowledges that (i) the
distribution of material through an electronic medium is not necessarily secure
and that there are confidentiality and other risks associated with such
distribution, (ii) the Platform is provided “as is” and “as available” and
(iii) neither the Agent nor any of its Affiliates warrants the accuracy,
adequacy or completeness of the Communications or the Platform and each
expressly disclaims liability for errors or omissions in the Communications or
the Platform. No warranty of any kind, express, implied or statutory, including,
without limitation, any warranty of merchantability, fitness for a particular
purpose, non-infringement of third party rights or freedom from viruses or other
code defects, is made by the Agent or any of its Affiliates in connection with
the Platform.
          (c) Each Lender agrees that notice to it (as provided in the next
sentence) (a “Notice”) specifying that any Communications have been posted to
the Platform shall constitute effective delivery of such information, documents
or other materials to such Lender for purposes of this Agreement; provided that
(i) if requested by any Lender the Agent shall deliver a copy of the
Communications to such Lender by email or telecopier and (ii) if such Notice is
received other than during such Lender’s normal business hours, it shall be
deemed delivered on the next succeeding Business Day. Each Lender agrees (i) to
notify the Agent in writing of such Lender’s e-mail address to which a Notice
may be sent by electronic transmission (including by electronic communication)
on or before the date such Lender becomes a party to this Agreement (and from
time to time thereafter to ensure that the Agent has on record an effective
e-mail address for such Lender) and (ii) that any Notice may be sent to such
e-mail address.
          SECTION 9.03. No Waiver; Remedies. No failure on the part of any
Lender or the Agent to exercise, and no delay in exercising, any right hereunder
or under any Note shall operate as a waiver thereof; nor shall any single or
partial exercise of any such right preclude any other or further exercise
thereof or the exercise of any other right. The remedies herein provided are
cumulative and not exclusive of any remedies provided by law.
          SECTION 9.04. Costs and Expenses. (a) The Company agrees to pay on
demand all reasonable costs and expenses of the Agent in connection with the
preparation, execution, delivery, administration, modification and amendment of
this Agreement, the Notes and the other documents to be delivered hereunder,
including, without limitation, (A) all computer, duplication, appraisal,
consultant, and audit expenses and (B) the reasonable fees and expenses of
counsel for the Agent with respect thereto and with respect to advising the
Agent as
Jabil Credit Agreement

48



--------------------------------------------------------------------------------



 



to its rights and responsibilities under this Agreement. The Company further
agrees to pay on demand all costs and expenses of the Agent and the Lenders, if
any (including, without limitation, reasonable counsel fees and expenses), in
connection with the enforcement (whether through negotiations, legal proceedings
or otherwise) of this Agreement, the Notes and the other documents to be
delivered hereunder, including, without limitation, reasonable fees and expenses
of counsel for the Agent and each Lender in connection with the enforcement of
rights under this Section 9.04(a).
          (b) The Company agrees to indemnify and hold harmless the Agent and
each Lender and each of their Affiliates and their officers, directors,
employees, agents and advisors (each, an “Indemnified Party”) from and against
any and all claims, damages, losses, liabilities and expenses (including,
without limitation, reasonable fees and expenses of counsel) incurred by or
asserted or awarded against any Indemnified Party, in each case arising out of
or in connection with or by reason of (including, without limitation, in
connection with any investigation, litigation or proceeding or preparation of a
defense in connection therewith) (i) the Notes, this Agreement, any of the
transactions contemplated herein or the actual or proposed use of the proceeds
of the Advances or Letters of Credit or (ii) the actual or alleged presence of
Hazardous Materials on any property of the Company or any of its Subsidiaries or
any Environmental Action relating in any way to the Company or any of its
Subsidiaries, except, with respect to any Indemnified Party, to the extent such
claim, damage, loss, liability or expense is determined in a final and
non-appealable judgment by a court of competent jurisdiction to have resulted
from such Indemnified Party’s gross negligence or willful misconduct. In the
case of an investigation, litigation or other proceeding to which the indemnity
in this Section 9.04(b) applies, such indemnity shall be effective whether or
not such investigation, litigation or proceeding is brought by the Company, its
directors, equityholders or creditors or an Indemnified Party or any other
Person, whether or not any Indemnified Party is otherwise a party thereto and
whether or not the transactions contemplated hereby are consummated. The Company
also agrees not to assert any claim for special, indirect, consequential or
punitive damages against the Agent, any Lender, any of their Affiliates, or any
of their respective directors, officers, employees, attorneys and agents, on any
theory of liability, arising out of or otherwise relating to the Notes, this
Agreement, any of the transactions contemplated herein or the actual or proposed
use of the proceeds of the Advances.
          (c) If any payment of principal of, or Conversion of, any Eurocurrency
Rate Advance is made by any Borrower to or for the account of a Lender (i) other
than on the last day of the Interest Period for such Advance, as a result of a
payment or Conversion pursuant to Section 2.08, 2.10 or 2.12, acceleration of
the maturity of the Notes pursuant to Section 6.01 or for any other reason, or
by an Eligible Assignee to a Lender other than on the last day of the Interest
Period for such Advance upon an assignment of rights and obligations under this
Agreement pursuant to Section 9.07 as a result of a demand by the Company
pursuant to Section 9.07(a) or (ii) as a result of a payment or Conversion
pursuant to Section 2.08, 2.10 or 2.12, such Borrower shall, upon demand by such
Lender (with a copy of such demand to the Agent), pay to the Agent for the
account of such Lender any amounts required to compensate such Lender for any
additional losses, costs or expenses that it may reasonably incur as a result of
such payment or Conversion, including, without limitation, any loss (including
loss of anticipated profits), cost or expense incurred by reason of the
liquidation or reemployment of deposits or other funds acquired by any Lender to
fund or maintain such Advance. If the amount of the Committed Currency purchased
by any Lender in the case of a Conversion or exchange of Advances in the case of
Section 2.08 or 2.12 exceeds the sum required to satisfy such Lender’s liability
in respect of such Advances, such Lender agrees to remit to the applicable
Borrower such excess.
          (d) Without prejudice to the survival of any other agreement of the
Borrowers hereunder, the agreements and obligations of the Borrowers contained
in Sections 2.11, 2.14 and 9.04 shall survive the payment in full of principal,
interest and all other amounts payable hereunder and under the Notes.
          SECTION 9.05. Right of Set-off. Upon (i) the occurrence and during the
continuance of any Event of Default and (ii) the making of the request or the
granting of the consent specified by Section 6.01 to authorize the Agent to
declare the Advances due and payable pursuant to the provisions of Section 6.01,
each Lender and each of its Affiliates is hereby authorized at any time and from
time to time, to the fullest extent permitted by law, to set off and apply any
and all deposits (general or special, time or demand, provisional or final) at
any time held and other indebtedness at any time owing by such Lender or such
Affiliate to or for the credit or the account of the Company or any Borrower
against any and all of the obligations of the Company or any Borrower now or
hereafter existing under this Agreement and the Note held by such Lender,
whether or not such Lender shall have made any demand under this Agreement or
such Note and although such obligations may be unmatured. Each Lender agrees
promptly to notify the Company or the applicable Borrower after any such set-off
and application,
Jabil Credit Agreement

49



--------------------------------------------------------------------------------



 



provided that the failure to give such notice shall not affect the validity of
such set-off and application. The rights of each Lender and its Affiliates under
this Section are in addition to other rights and remedies (including, without
limitation, other rights of set-off) that such Lender and its Affiliates may
have.
          SECTION 9.06. Binding Effect. This Agreement shall become effective
(other than Section 2.01, which shall only become effective upon satisfaction of
the conditions precedent set forth in Section 3.01) when it shall have been
executed by the Company and the Agent and when the Agent shall have been
notified by each Initial Lender that such Initial Lender has executed it and
thereafter shall be binding upon and inure to the benefit of the Company, the
Agent and each Lender and their respective successors and assigns, except that
neither the Company nor any other Borrower shall have the right to assign its
rights hereunder or any interest herein without the prior written consent of all
of the Lenders.
          SECTION 9.07. Assignments and Participations. (a) Each Lender may with
the consent of each Issuing Bank and each Swing Line Bank (which consent shall
not be unreasonably withheld or delayed) assign to one or more Persons all or a
portion of its rights and obligations under this Agreement (including, without
limitation, all or a portion of its Revolving Credit Commitment, its Swing Line
Commitment, its Unissued Letter of Credit Commitment, the Advances owing to it,
its participations in Letters of Credit and the Note or Notes held by it);
provided, however, that (i) each such assignment shall be of a constant, and not
a varying, percentage of all rights and obligations under this Agreement,
(ii) except in the case of an assignment to a Person that, immediately prior to
such assignment, was a Lender or an assignment of all of a Lender’s rights and
obligations under this Agreement, the amount of (x) the Revolving Credit
Commitment of the assigning Lender being assigned pursuant to each such
assignment (determined as of the date of the Assignment and Acceptance with
respect to such assignment) shall be $10,000,000 or an integral multiple of
$1,000,000 in excess thereof and (y) the Swing Line Commitment or Letter of
Credit Commitment of the assigning Lender being assigned pursuant to each such
assignment (determined as of the date of the Assignment and Acceptance with
respect to such assignment) shall be $5,000,000 or an integral multiple of
$1,000,000 in excess thereof, in each case, unless the Company and the Agent
otherwise agree, (iii) each such assignment shall be to an Eligible Assignee;
and (iv) the parties to each such assignment shall execute and deliver to the
Agent, for its acceptance and recording in the Register, an Assignment and
Acceptance, together with any Note subject to such assignment and a processing
and recordation fee of $3,500 payable by the parties to each such assignment,
provided, however, that in the case of each assignment made as a result of a
demand by the Company, such recordation fee shall be payable by the Company
except that no such recordation fee shall be payable in the case of an
assignment made at the request of the Company to an Eligible Assignee that is an
existing Lender and provided further that no such assignment shall be made to a
Defaulting Lender. Upon such execution, delivery, acceptance and recording, from
and after the effective date specified in each Assignment and Acceptance,
(x) the assignee thereunder shall be a party hereto with respect to the interest
assigned and, to the extent that rights and obligations hereunder have been
assigned to it pursuant to such Assignment and Acceptance, have the rights and
obligations of a Lender hereunder, in addition to any rights and obligations
theretofore held by it as a Lender, and (y) the Lender assignor thereunder
shall, to the extent that rights and obligations hereunder have been assigned by
it pursuant to such Assignment and Acceptance, relinquish its rights (other than
its rights under Sections 2.11, 2.14 and 9.04 to the extent any claim thereunder
relates to an event arising prior to such assignment) and be released from its
obligations (other than its obligations under Section 8.08 to the extent any
claim thereunder relates to an event arising prior to such assignment) under
this Agreement (and, in the case of an Assignment and Acceptance covering all or
the remaining portion of an assigning Lender’s rights and obligations under this
Agreement, such Lender shall cease to be a party hereto).
          (b) By executing and delivering an Assignment and Acceptance, the
Lender assignor thereunder and the assignee thereunder confirm to and agree with
each other and the other parties hereto as follows: (i) other than as provided
in such Assignment and Acceptance, such assigning Lender makes no representation
or warranty and assumes no responsibility with respect to any statements,
warranties or representations made in or in connection with this Agreement or
the execution, legality, validity, enforceability, genuineness, sufficiency or
value of, or the perfection or priority of any lien or security interest created
or purported to be created under or in connection with, this Agreement or any
other instrument or document furnished pursuant hereto; (ii) such assigning
Lender makes no representation or warranty and assumes no responsibility with
respect to the financial condition of the Company or any other Borrower or the
performance or observance by the Company or any other Borrower of any of its
obligations under this Agreement or any other instrument or document furnished
pursuant hereto; (iii) such assignee confirms that, to the extent it has so
requested, it has received a copy of this Agreement, together with copies of the
financial statements referred to in Section 4.01 and such other documents and
information as it has deemed appropriate to make its own credit analysis and
decision to enter into such Assignment and Acceptance; (iv) such assignee will,
independently and without reliance upon the Agent, such assigning Lender or any
other
Jabil Credit Agreement

50



--------------------------------------------------------------------------------



 



Lender and based on such documents and information as it shall deem appropriate
at the time, continue to make its own credit decisions in taking or not taking
action under this Agreement; (v) such assignee confirms that it is an Eligible
Assignee; (vi) such assignee appoints and authorizes the Agent to take such
action as agent on its behalf and to exercise such powers and discretion under
this Agreement as are delegated to the Agent by the terms hereof, together with
such powers and discretion as are reasonably incidental thereto; and (vii) such
assignee agrees that it will perform in accordance with their terms all of the
obligations that by the terms of this Agreement are required to be performed by
it as a Lender.
          (c) Upon its receipt of an Assignment and Acceptance executed by an
assigning Lender and an assignee representing that it is an Eligible Assignee,
together with any Note or Notes subject to such assignment, the Agent shall, if
such Assignment and Acceptance has been completed and is in substantially the
form of Exhibit C hereto, (i) accept such Assignment and Acceptance, (ii) record
the information contained therein in the Register and (iii) give prompt notice
thereof to the Company.
          (d) The Agent shall maintain at its address referred to in
Section 9.02 a copy of each Assumption Agreement and each Assignment and
Acceptance delivered to and accepted by it and a register for the recordation of
the names and addresses of the Lenders and the Commitment of, and principal
amount of the Advances owing to, each Lender from time to time (the “Register”).
The entries in the Register shall be conclusive and binding for all purposes,
absent manifest error, and the Company and the other Borrowers, the Agent and
the Lenders may treat each Person whose name is recorded in the Register as a
Lender hereunder for all purposes of this Agreement. In addition, the Agent
shall maintain on the Register information regarding the designation and
revocation of designation of any Lender as a Defaulting Lender. The Register
shall be available for inspection by the Company or any Lender at any reasonable
time and from time to time upon reasonable prior notice.
          (e) Each Lender may sell participations to one or more banks or other
entities (other than the Company or any of its Affiliates) in or to all or a
portion of its rights and obligations under this Agreement (including, without
limitation, all or a portion of its Commitment, the Advances owing to it and any
Note or Notes held by it); provided, however, that (i) such Lender’s obligations
under this Agreement (including, without limitation, its Commitment to the
Borrowers hereunder) shall remain unchanged, (ii) such Lender shall remain
solely responsible to the other parties hereto for the performance of such
obligations, (iii) such Lender shall remain the holder of any such Note for all
purposes of this Agreement, (iv) the Company , the other Borrowers, the Agent
and the other Lenders shall continue to deal solely and directly with such
Lender in connection with such Lender’s rights and obligations under this
Agreement and (v) no participant under any such participation shall have any
right to approve any amendment or waiver of any provision of this Agreement or
any Note, or any consent to any departure by the Company or any other Borrower
therefrom, except to the extent that such amendment, waiver or consent would
reduce the principal of, or interest on, the Notes or any fees or other amounts
payable hereunder, in each case to the extent subject to such participation, or
postpone any date fixed for any payment of principal of, or interest on, the
Notes or any fees or other amounts payable hereunder, in each case to the extent
subject to such participation.
          (f) Any Lender may, in connection with any assignment or participation
or proposed assignment or participation pursuant to this Section 9.07, disclose
to the assignee or participant or proposed assignee or participant, any
information relating to the Company furnished to such Lender by or on behalf of
the Company; provided that, prior to any such disclosure, the assignee or
participant or proposed assignee or participant shall agree to preserve the
confidentiality of any Company Information relating to the Company received by
it from such Lender in accordance with Section 9.08 hereof.
          (g) Notwithstanding any other provision set forth in this Agreement,
any Lender may at any time create a security interest in all or any portion of
its rights under this Agreement to secure obligations of such Lender (including,
without limitation, any pledge or assignment to secure obligations to a Federal
Reserve Bank in accordance with Regulation A of the Board of Governors of the
Federal Reserve System and this Section shall not apply to any such pledge or
assignment of a security interest; provided that, no such pledge or assignment
of a security interest shall release a Lender from any of its obligations
hereunder or substitute any such pledgee or assignee for such Lender party
hereto interest.
          (h) Resignation as Issuing Bank or Swing Line Bank after Assignment.
Notwithstanding anything to the contrary contained herein, if at any time any
Issuing Bank or Swing Line Bank assigns all of its Revolving Credit Commitments
and Advances pursuant to Section 9.07(a), such Person may, (i) upon 30 days’
Jabil Credit Agreement

51



--------------------------------------------------------------------------------



 



notice to the Borrower and the Lenders, resign as Issuing Bank and/or (ii) upon
30 days’ notice to the Borrower, resign as Swing Line Bank. In the event of any
such resignation as Issuing Bank or Swing Line Bank, the Borrower shall be
entitled to appoint from among the Lenders a successor Issuing Bank or Swing
Line Bank hereunder; provided, however, that no failure by the Borrower to
appoint any such successor shall affect the resignation of such Person as
Issuing Bank or Swing Line Bank, as the case may be. If such Person resigns as
Issuing Bank, it shall retain all the rights, powers, privileges and duties of
an Issuing Bank hereunder with respect to all Letters of Credit outstanding as
of the effective date of its resignation as Issuing Bank and all unreimbursed
Letter of Credit drawings with respect thereto. If such Person resigns as a
Swing Line Bank, it shall retain all the rights of a Swing Line Bank provided
for hereunder with respect to Swing Line Advances made by it and outstanding as
of the effective date of such resignation. Upon the appointment of a successor
Issuing Bank and/or Swing Line Bank, (a) such successor shall succeed to and
become vested with all of the rights, powers, privileges and duties of the
retiring Issuing Bank or Swing Line Bank, as the case may be, and (b) the
successor Issuing Bank shall issue letters of credit in substitution for the
Letters of Credit, if any, outstanding at the time of such succession or make
other arrangements satisfactory to such Person to effectively assume the
obligations of such Person with respect to such Letters of Credit.
          SECTION 9.08. Confidentiality. Neither the Agent nor any Lender may
disclose to any Person any Company Information (as defined below), except that
each of the Agent and each of the Lenders may disclose Company Information
(a) to its and its Affiliates’ respective managers, administrators, trustees,
partners, employees, officers, directors, agents and advisors (it being
understood that the Persons to whom such disclosure is made will be informed of
the confidential nature of such Company Information and such person shall have
agreed to keep such Company Information confidential on substantially the same
terms as provided herein), (b) to the extent requested by any regulatory
authority purporting to have jurisdiction over it (including any self-regulatory
authority, such as the National Association of Insurance Commissioners), (c) to
the extent required by applicable laws or regulations or by any subpoena or
similar legal process or requested by any self-regulatory authority, provided
that, to the extent practicable, the Company is given prompt written notice of
such requirement or request prior to such disclosure and assistance in obtaining
an order protecting such information from public disclosure, (d) to any other
party to this Agreement, (e) in connection with the exercise of any remedies
hereunder or any suit, action or proceeding relating to this Agreement or the
enforcement of rights hereunder, (f) subject to an agreement containing
provisions no less restrictive than those of this Section 9.08, to (i) any
assignee of or participant in, or any prospective assignee of or participant in,
any of its rights or obligations under this Agreement, (ii) any actual or
prospective party (or its managers, administrators, trustees, partners,
directors, officers, employees, agents, advisors and other representatives) to
any swap, derivative or other transaction under which payments are to be made by
reference to the Company and its obligations, this Agreement or payments
hereunder, (iii) any rating agency, or (iv) the CUSIP Service Bureau or any
similar organization, (g) to the extent such Company Information (A) is or
becomes generally available to the public on a non-confidential basis other than
as a result of a breach of this Section 9.08 by the Agent or such Lender, or (B)
is or becomes available to the Agent or such Lender on a nonconfidential basis
from a source other than the Company and not, to the knowledge of the Agent or
such Lender, in breach of such third party’s obligations of confidentiality and
(h) with the consent of the Company.
          For purposes of this Section, “Company Information” means all
confidential, proprietary or non-public information received from the Company or
any of its Subsidiaries relating to the Company or any of its Subsidiaries or
any of their respective businesses, other than any such information that is
available to the Agent, any Lender or any Issuing Bank on a nonconfidential
basis prior to disclosure by the Company or any of its Subsidiaries. Any Person
required to maintain the confidentiality of Company Information as provided in
this Section shall be considered to have complied with its obligation to do so
if such Person has exercised the same degree of care to maintain the
confidentiality of such Company Information as such Person would accord to its
own confidential information.
          SECTION 9.09. Designated Subsidiaries. (a) Designation. The Company
may at any time, and from time to time, upon not less than 15 Business Days’
notice, notify the Agent that the Company intends to designate a Subsidiary as a
“Designated Subsidiary” for purposes of this Agreement. On or after the date
that is 15 Business Days after such notice, upon delivery to the Agent and each
Lender of a Designation Letter duly executed by the Company and the respective
Subsidiary and substantially in the form of Exhibit D hereto, such Subsidiary
shall thereupon become a “Designated Subsidiary” for purposes of this Agreement
and, as such, shall have all of the rights and obligations of a Borrower
hereunder. The Agent shall promptly notify each Lender of the Company’s notice
of such pending designation by the Company and the identity of the respective
Subsidiary. Following the giving of any notice pursuant to this Section 9.09(a),
if the designation of such Designated Subsidiary obligates the Agent or any
Lender to comply with “know your customer” or similar identification procedures
in circumstances
Jabil Credit Agreement

52



--------------------------------------------------------------------------------



 



where the necessary information is not already available to it, the Company
shall, promptly upon the request of the Agent or any Lender, supply such
documentation and other evidence as is reasonably requested by the Agent or any
Lender in order for the Agent or such Lender to carry out and be satisfied it
has complied with the results of all necessary “know your customer” or other
similar checks under all applicable laws and regulations.
          If the Company shall designate as a Designated Subsidiary hereunder
any Subsidiary not organized under the laws of the United States or any State
thereof, any Lender may, with notice to the Agent and the Company, fulfill its
Commitment by causing an Affiliate of such Lender to act as the Lender in
respect of such Designated Subsidiary (and such Lender shall, to the extent of
Advances made to and participations in Letters of Credit issued for the account
of such Designated Subsidiary, be deemed for all purposes hereof to have pro
tanto assigned such Advances and participations to such Affiliate in compliance
with the provisions of Section 9.07).
          As soon as practicable after receiving notice from the Company or the
Agent of the Company’s intent to designate a Subsidiary as a Designated
Borrower, and in any event no later than five Business Days after the delivery
of such notice, for a Designated Subsidiary that is organized under the laws of
a jurisdiction other than of the United States or a political subdivision
thereof, any Lender that may not legally lend to, establish credit for the
account of and/or do any business whatsoever with such Designated Subsidiary
directly or through an Affiliate of such Lender as provided in the immediately
preceding paragraph (a “Protesting Lender”) shall so notify the Company and the
Agent in writing. With respect to each Protesting Lender, the Company shall,
effective on or before the date that such Designated Subsidiary shall have the
right to borrow hereunder, either (A) notify the Agent and such Protesting
Lender that the Commitments of such Protesting Lender shall be terminated;
provided that such Protesting Lender shall have received payment of an amount
equal to the outstanding principal of its Revolving Credit Advances and/or
Letter of Credit reimbursement obligations, accrued interest thereon, accrued
fees and all other amounts payable to it hereunder, from the assignee (to the
extent of such outstanding principal and accrued interest and fees) or the
Company or the relevant Designated Subsidiary (in the case of all other amounts)
or (B) cancel its request to designate such Subsidiary as a “Designated
Subsidiary” hereunder.
          (b) Termination. Upon the indefeasible payment and performance in full
of all of the indebtedness, liabilities and obligations under this Agreement of
any Designated Subsidiary then, so long as at the time no Notice of Revolving
Credit Borrowing, Notice of Swing Line Borrowing or Notice of Issuance in
respect of such Designated Subsidiary is outstanding, such Subsidiary’s status
as a “Designated Subsidiary” shall terminate upon notice to such effect from the
Agent to the Lenders (which notice the Agent shall give promptly, and only upon
its receipt of a request therefor from the Company). Thereafter, the Lenders
shall be under no further obligation to make any Advance hereunder to such
Designated Subsidiary.
          SECTION 9.10. Governing Law. This Agreement and the Notes shall be
governed by, and construed in accordance with, the laws of the State of New
York.
          SECTION 9.11. Execution in Counterparts. This Agreement may be
executed in any number of counterparts and by different parties hereto in
separate counterparts, each of which when so executed shall be deemed to be an
original and all of which taken together shall constitute one and the same
agreement. Delivery of an executed counterpart of a signature page to this
Agreement by telecopier shall be effective as delivery of a manually executed
counterpart of this Agreement.
          SECTION 9.12. Judgment. (a) If for the purposes of obtaining judgment
in any court it is necessary to convert a sum due hereunder in Dollars into
another currency, the parties hereto agree, to the fullest extent that they may
effectively do so, that the rate of exchange used shall be that at which in
accordance with normal banking procedures the Agent could purchase Dollars with
such other currency at Citibank’s principal office in London at 11:00 A.M.
(London time) on the Business Day preceding that on which final judgment is
given.
          (b) If for the purposes of obtaining judgment in any court it is
necessary to convert a sum due hereunder in a Committed Currency into Dollars,
the parties agree to the fullest extent that they may effectively do so, that
the rate of exchange used shall be that at which in accordance with normal
banking procedures the Agent could purchase such Committed Currency with Dollars
at Citibank’s principal office in London at 11:00 A.M. (London time) on the
Business Day preceding that on which final judgment is given.
          (c) The obligation of any Borrower in respect of any sum due from it
in any currency (the “Primary Currency”) to any Lender or the Agent hereunder
shall, notwithstanding any judgment in any other
Jabil Credit Agreement

53



--------------------------------------------------------------------------------



 



currency, be discharged only to the extent that on the Business Day following
receipt by such Lender or the Agent (as the case may be), of any sum adjudged to
be so due in such other currency, such Lender or the Agent (as the case may be)
may in accordance with normal banking procedures purchase the applicable Primary
Currency with such other currency; if the amount of the applicable Primary
Currency so purchased is less than such sum due to such Lender or the Agent (as
the case may be) in the applicable Primary Currency, each Borrower agrees, as a
separate obligation and notwithstanding any such judgment, to indemnify such
Lender or the Agent (as the case may be) against such loss, and if the amount of
the applicable Primary Currency so purchased exceeds such sum due to any Lender
or the Agent (as the case may be) in the applicable Primary Currency, such
Lender or the Agent (as the case may be) agrees to remit to such Borrower such
excess.
          SECTION 9.13. Jurisdiction, Etc. (a) Each of the parties hereto hereby
irrevocably and unconditionally submits, for itself and its property, to the
exclusive jurisdiction of any New York State court or federal court of the
United States of America sitting in New York City, and any appellate court from
any thereof, in any action or proceeding arising out of or relating to this
Agreement or the Notes, or for recognition or enforcement of any judgment, and
each of the parties hereto hereby irrevocably and unconditionally agrees that
all claims in respect of any such action or proceeding may be heard and
determined in any such New York State court or, to the extent permitted by law,
in such federal court. Each Designated Subsidiary hereby agrees that service of
process in any such action or proceeding brought in any such New York State
court or in such federal court may be made upon the Company and each Designated
Subsidiary hereby irrevocably appoints the Company its authorized agent to
accept such service of process, and agrees that the failure of the Company to
give any notice of any such service shall not impair or affect the validity of
such service or of any judgment rendered in any action or proceeding based
thereon. The Company and each Designated Subsidiary hereby further irrevocably
consent to the service of process in any action or proceeding in such courts by
the mailing thereof by any parties hereto by registered or certified mail,
postage prepaid, to the Company at its address specified pursuant to
Section 9.02. Each of the parties hereto agrees that a final judgment in any
such action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.
Nothing in this Agreement shall affect any right that any party may otherwise
have to bring any action or proceeding relating to the enforcement of any
judgment relating to this Agreement or the Notes in the courts of any
jurisdiction. To the extent that each Designated Subsidiary has or hereafter may
acquire any immunity from jurisdiction of any court or from any legal process
(whether through service or notice, attachment prior to judgment, attachment in
aid of execution, execution or otherwise) with respect to itself or its
property, each Designated Subsidiary hereby irrevocably waives such immunity in
respect of its obligations under this Agreement.
          (b) Each of the parties hereto irrevocably and unconditionally waives,
to the fullest extent it may legally and effectively do so, any objection that
it may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to this Agreement or the Notes in any New
York State or federal court. Each of the parties hereto hereby irrevocably
waives, to the fullest extent permitted by law, the defense of an inconvenient
forum to the maintenance of such action or proceeding in any such court.
          SECTION 9.14. Substitution of Currency. If a change in any Committed
Currency occurs pursuant to any applicable law, rule or regulation of any
governmental, monetary or multi-national authority, this Agreement (including,
without limitation, the definition of Eurocurrency Rate) will be deemed amended
to the extent determined by the Agent (acting reasonably and in consultation
with the Company) to be necessary to reflect the change in currency and to put
the Lenders and the Borrowers in the same position, so far as possible, that
they would have been in if no change in such Committed Currency had occurred.
          SECTION 9.15. No Liability of the Issuing Banks. The Borrowers assume
all risks of the acts or omissions of any beneficiary or transferee of any
Letter of Credit with respect to its use of such Letter of Credit. Neither an
Issuing Bank nor any of its officers or directors shall be liable or responsible
for: (a) the use that may be made of any Letter of Credit or any acts or
omissions of any beneficiary or transferee in connection therewith; (b) the
validity, sufficiency or genuineness of documents, or of any endorsement
thereon, even if such documents should prove to be in any or all respects
invalid, insufficient, fraudulent or forged; or (c) any other circumstances
whatsoever in making or failing to make payment under any Letter of Credit,
except that the applicable Borrower shall have a claim against such Issuing
Bank, and such Issuing Bank shall be liable to such Borrower, to the extent of
any direct, but not consequential, damages suffered by such Borrower that such
Borrower proves were caused by such Issuing Bank’s willful misconduct or gross
negligence when determining whether drafts and other documents presented under a
Letter of Credit comply with the terms thereof. In furtherance and not in
limitation of the foregoing, such Issuing Bank may accept documents that appear
on their face to be in order, without responsibility
Jabil Credit Agreement

54



--------------------------------------------------------------------------------



 



for further investigation, regardless of any notice or information to the
contrary; provided that nothing herein shall be deemed to excuse such Issuing
Bank if it acts with gross negligence or willful misconduct in accepting such
documents.
          SECTION 9.16. Patriot Act Notice. Each Lender and the Agent (for
itself and not on behalf of any Lender) hereby notifies each Borrower that
pursuant to the requirements of the Patriot Act, it is required to obtain,
verify and record information that identifies each Borrower, which information
includes the name and address of each Borrower and other information that will
allow such Lender or the Agent, as applicable, to identify each Borrower in
accordance with the Patriot Act. Each Borrower shall provide such information
and take such actions as are reasonably requested by the Agent or any Lenders in
order to assist the Agent and the Lenders in maintaining compliance with the
Patriot Act.
          SECTION 9.17. Power of Attorney. Each Designated Subsidiary of the
Company, pursuant to the terms of its Designation Agreement has authorized and
appointed the Company as its attorney-in-fact to execute and deliver (a) any
amendment, waiver or consent in accordance with Section 9.01 on behalf of and in
the name of such Subsidiary and (b) any notice or other communication hereunder,
on behalf of and in the name of such Subsidiary.
          SECTION 9.18. Replacement of Lenders. If (a) any Lender requests
compensation under Section 2.11 or 2.14, (b) any Borrower is required to pay any
additional amount to any Lender or any governmental authority for the account of
any Lender pursuant to Section 2.14, (c) any Lender asserts illegality pursuant
to Section 2.12, (d) any Lender is a Defaulting Lender or (e) any Lender has not
agreed to any amendment, waiver or consent for which (x) the consent of all of
the Lenders is required and (y) Lenders owed or holding at least 85% of the sum
of all outstanding Revolving Credit Advances plus the aggregate Unused Revolving
Credit Commitments have agreed to such amendment, waiver or consent, then the
Company may, at its sole expense and effort, upon notice to such Lender and the
Agent, require such Lender to assign and delegate, without recourse (in
accordance with and subject to the restrictions contained in, and consents
required by, Section 9.07), all of its interests, rights and obligations under
this Agreement to an assignee that shall assume such obligations (which assignee
may be another Lender, if a Lender accepts such assignment), provided that
(i) each such assignment shall be arranged by the Company after consultation
with the Agent and shall be either an assignment of all of the rights and
obligations of the assigning Lender under this Agreement or an assignment of a
portion of such rights and obligations made concurrently with another such
assignment or other such assignments that together cover all of the rights and
obligations of the assigning Lender under this Agreement, (ii) no Lender shall
be obligated to make any such assignment unless and until such Lender shall have
received one or more payments from either the Borrowers or one or more Eligible
Assignees in an aggregate amount equal to the aggregate outstanding principal
amount of the Advances owing to such Lender, together with accrued interest
thereon to the date of payment of such principal amount and all other amounts
payable to such Lender under this Agreement and (iii) no Default shall have
occurred and be continuing. A Lender shall not be required to make any such
assignment or delegation if, prior thereto, as a result of a waiver by such
Lender or otherwise, the circumstances entitling the Company to require such
assignment and delegation cease to apply.
Jabil Credit Agreement

55



--------------------------------------------------------------------------------



 



          SECTION 9.19. Waiver of Jury Trial. Each of the Company, the other
Borrowers, the Agent and the Lenders hereby irrevocably waives all right to
trial by jury in any action, proceeding or counterclaim (whether based on
contract, tort or otherwise) arising out of or relating to this Agreement or the
Notes or the actions of the Agent or any Lender in the negotiation,
administration, performance or enforcement thereof.
          IN WITNESS WHEREOF, the parties hereto have caused this Agreement to
be executed by their respective officers thereunto duly authorized, as of the
date first above written.

            JABIL CIRCUIT, INC.
      By:   /s/ Sergio A. Cadavid         Name:   Sergio A. Cadavid       
Title:   Treasurer        CITIBANK, N.A., as Agent
      By:   /s/ Susan Olsen         Name:   Susan Olsen        Title:   Vice
President     

Initial Lenders

            CITIBANK, N.A.
      By:   /s/ Susan Olsen         Name:   Susan Olsen        Title:   Vice
President        JPMORGAN CHASE BANK, N.A.
      By:   /s/ John A. Horst         Name:   John A. Horst        Title:  
Credit Executive        THE ROYAL BANK OF SCOTLAND PLC
      By:   /s/ Matthew Pennachio         Name:   Matthew Pennachio       
Title:   Vice President        BANK OF AMERICA, N.A.
      By:   /s/ Kevin McMahon         Name:   Kevin McMahon        Title:  
Senior Vice President     

Jabil Credit Agreement

56



--------------------------------------------------------------------------------



 



            THE BANK OF NOVA SCOTIA
      By:   /s/ Teresa Wu         Name:   Teresa Wu        Title:   Director   
    BNP PARIBAS
      By:   /s/ Mathew Harvey         Name:   Mathew Harvey        Title:  
Managing Director              By:   /s/ Yudesh Sohan         Name:   Yudesh
Sohan        Title:   Vice President        HSBC BANK USA, NATIONAL ASSOCIATION
      By:   /s/ Lawrence Li         Name:   Lawrence Li        Title:   Vice
President        MIZUHO CORPORATE BANK, LTD.
      By:   /s/ Bertram H. Tang         Name:   Bertram H. Tang        Title:  
Authorized Signatory        SUMITOMO MITSUI BANKING CORPORATION
      By:   /s/ Yasuhiko Imai         Name:   Yasuhiko Imai        Title:  
Group Head        AUSTRALIA AND NEW ZEALAND BANKING
GROUP LIMITED
      By:   /s/ Robert Grillo         Name:   Robert Grillo        Title:  
Director        COMPASS BANK
      By:   /s/ Jeffrey A. Neikirk         Name:   Jeffrey A. Neikirk       
Title:   Managing Director     

Jabil Credit Agreement

57



--------------------------------------------------------------------------------



 



            COMERICA BANK
      By:   /s/ Gerald R. Finney Jr.         Name:   Gerald R. Finney Jr.       
Title:   Vice President        BANK OF CHINA, NEW YORK BRANCH
      By:   /s/ Richard Bradspies         Name:   Richard Bradspies       
Title:   Deputy General Manager        U.S. BANK NATIONAL ASSOCIATION
      By:   /s/ Kenneth R. Fieler         Name:   Kenneth R. Fieler       
Title:   Assistant Vice President     

Jabil Credit Agreement

58



--------------------------------------------------------------------------------



 



SCHEDULE I
JABIL CIRCUIT, INC.
AMENDED AND RESTATED FIVE YEAR CREDIT AGREEMENT
APPLICABLE LENDING OFFICES

                                      Revolving Credit     Swing Line     Letter
of Credit           Name of Initial Lender   Commitment     Commitment    
Commitment     Domestic Lending Office   Eurocurrency Lending Office
Australia And New Zealand Banking
  $ 40,000,000                     277 Park Avenue, 31st Floor   277 Park
Avenue, 31st Floor
Group Limited
                          New York, NY 10172   New York, NY 10172
 
                          Attn: Tessie Amante   Attn: Tessie Amante
 
                          T: 212-801-9744   T: 212-801-9744
 
                          F: 212-536-9265   F: 212-536-9265
Bank of America, N.A.
  $ 120,000,000     $ 25,000,000     $ 18,750,000     2001 Clayton Rd.   2001
Clayton Rd.
 
                          Building B   Building B
 
                          Concord, CA 94519   Concord, CA 94519
 
                          Attn: Sue Pfohl   Attn: Sue Pfohl
 
                          T: 925-675-8783   T: 925-675-8783
 
                          F: 888-969-9267   F: 888-969-9267
Bank of China, New York Branch
  $ 25,000,000                     410 Madison Avenue   410 Madison Avenue
 
                          New York, NY 10017   New York, NY 10017
 
                          Attn: Wenzhen Zhang   Attn: Wenzhen Zhang
 
                          T: 212-935-3101 ext. 359   T: 212-935-3101 ext. 359
 
                          F: 212-371-4185   F: 212-371-4185
The Bank of Nova Scotia
  $ 70,000,000                     711 Louisiana Street   711 Louisiana Street
 
                          Suite 1400   Suite 1400
 
                          Houston, TX 77002   Houston, TX 77002
 
                          Attn: Nazmul Arefin   Attn: Nazmul Arefin
 
                          T: 212-225-5705   T: 212-225-5705
 
                          F: 212-225-5709   F: 212-225-5709
BNP Paribas
  $ 70,000,000                     One Front Street, 23rd Flr.   One Front
Street, 23rd Flr.
 
                          San Francisco, CA 94111   San Francisco, CA 94111
 
                          Attn: Dina Wilson /   Attn: Dina Wilson /
 
                          Elisabeth de la Chevrotiere   Elisabeth de la
Chevrotiere
 
                          T: 201-850-6807 /   T: 201-850-6807 /
 
                          T: 514-285-6100 ext. 5526   T: 514-285-6100 ext. 5526
 
                          F: 201-850-4059   F: 201-850-4059

1



--------------------------------------------------------------------------------



 



                                      Revolving Credit     Swing Line     Letter
of Credit           Name of Initial Lender   Commitment     Commitment    
Commitment     Domestic Lending Office   Eurocurrency Lending Office
Citibank, N.A.
  $ 120,000,000     $ 25,000,000     $ 18,750,000     1615 Brett Road, Building
#3   1615 Brett Road, Building #3
 
                          New Castle, DE 19720   New Castle, DE 19720
 
                          Attn: Bank Loan Syndications   Attn: Bank Loan
Syndications
 
                          T: 302-894-6197   T: 302-894-6197
 
                          F: 212-994-0961   F: 212-994-0961
Comerica Bank
  $ 40,000,000                     1717 Main Street, 4th Floor   1717 Main
Street, 4th Floor
 
                          Dallas, TX 75201   Dallas, TX 75201
 
                          Attn: Emily Purvis   Attn: Emily Purvis
 
                          T: 214-462-4358   T: 214-462-4358
 
                          F: 214-462-4240   F: 214-462-4240
Compass Bank
  $ 40,000,000                     24 Greenway Plaza #1403   24 Greenway Plaza
#1403
 
                          Houston, TX 77046   Houston, TX 77046
 
                          Attn: Keri Seadler   Attn: Keri Seadler
 
                          T: 713-968-8234   T: 713-968-8234
 
                          F: 205-524-0385   F: 205-524-0385
HSBC Bank USA, National
  $ 70,000,000                     452 Fifth Avenue   452 Fifth Avenue
Association
                          New York, NY 10018   New York, NY 10018
 
                          Attn: Santosh Pimpdae   Attn: Santosh Pimpdae
 
                          T: 716-841-1673   T: 716-841-1673
 
                          F: 917-229-0975   F: 917-229-0975
JPMorgan Chase Bank, N.A.
  $ 120,000,000     $ 25,000,000     $ 18,750,000     10 South Dearborn, 7th
Floor   10 South Dearborn, 7th Floor
 
                          Chicago, IL 60603   Chicago, IL 60603
 
                          Attn: Non-Agented Servicing Team   Attn: Non-Agented
Servicing Team
 
                          T: 312-385-7072   T: 312-385-7072
 
                          F: 312-256-2608   F: 312-256-2608
Mizuho Corporate Bank, Ltd.
  $ 70,000,000                     1251 Avenue of the Americas   1251 Avenue of
the Americas
 
                          New York, NY 10020   New York, NY 10020
 
                          Attn: Mark Heberer   Attn: Mark Heberer
 
                          T: 201-626-9105   T: 201-626-9105
 
                          F: 201-626-9941   F: 201-626-9941
The Royal Bank of Scotland plc
  $ 120,000,000     $ 25,000,000     $ 18,750,000     600 Washington Boulevard  
600 Washington Boulevard
 
                          Stamford, CT 06901   Stamford, CT 06901
 
                          Attn: Nagarajan Seshadri   Attn: Nagarajan Seshadri
 
                          T: 203-897-4431   T: 203-897-4431
 
                          F: 203-873-5019   F: 203-873-5019

 



--------------------------------------------------------------------------------



 



                                      Revolving Credit     Swing Line     Letter
of Credit           Name of Initial Lender   Commitment     Commitment    
Commitment     Domestic Lending Office   Eurocurrency Lending Office
Sumitomo Mitsui Banking Corporation,
  $ 70,000,000                     277 Park Avenue   277 Park Avenue
New York
                          New York, NY 10172   New York, NY 10172
 
                          Attn: Robert Gruss   Attn: Robert Gruss
 
                          T: 212-224-4390   T: 212-224-4390
 
                          F: 212-224-5197   F: 212-224-5197
U.S. Bank National Association
  $ 25,000,000                     800 Nicollet Mall   800 Nicollet Mall
 
                          Minneapolis, MN 55402   Minneapolis, MN 55402
 
                          Attn: Barbara Campbell   Attn: Barbara Campbell
 
                          T: 920-237-7951   T: 920-237-7951
 
                          F: 920-237-7993   F: 920-237-7993
Total:
  $ 1,000,000,000     $ 100,000,000     $ 75,000,000          

 



--------------------------------------------------------------------------------



 



Schedule 2.01(b)
Existing Letters of Credit
None

 



--------------------------------------------------------------------------------



 



SCHEDULE 3.01(b)
JABIL CIRCUIT, INC.
AMENDED AND RESTATED FIVE YEAR CREDIT AGREEMENT
DISCLOSED LITIGATION
LITIGATION
The Borrower and its Subsidiaries are parties to various lawsuits and other
actions or proceedings in the ordinary course of business. The Borrower does not
believe that an adverse outcome of any action, suit, investigation, litigation,
or proceeding affecting the Borrower or any of its Subsidiaries, pending or
overtly threatened in writing, will have a Material Adverse Effect.

 



--------------------------------------------------------------------------------



 



SCHEDULE 5.02(a)
JABIL CIRCUIT, INC.
AMENDED AND RESTATED FIVE YEAR CREDIT AGREEMENT
EXISTING LIENS
EXISTING LIENS
Liens on equipment in favor of lessors under synthetic leases for aircraft.
Liens to secure a bank guarantee of promissory notes in Ukraine given to Customs
of $19,335,000.
Utility deposits for world wide operations less than $1,000,000.

 



--------------------------------------------------------------------------------



 



SCHEDULE 5.02(d)
JABIL CIRCUIT, INC.
AMENDED AND RESTATED FIVE YEAR CREDIT AGREEMENT
EXISTING DEBT
EXISTING INDEBTEDNESS

         
As of August 31, 2010
         
Subsidiary Notes Payable, long-term debt and long-term lease obligations:
         
(in thousands)
       
Dutch Overdraft Facility
  $ 3,067  
JGS Incline Capital Lease
  $ 8  
Promissory Notes in favor of Ukraine Customs
  $ 19,335  
Singapore Loan
  $ 70,000  
Vienna Loan
  $ 2,380  
Vietnam Loan
  $ 3,750  
Sub Total
  $ 98,540  
 
       
Contingent obligations
  $ 44,456  
 
       
Total Subsidiary Indebtedness
  $ 142,996  

 



--------------------------------------------------------------------------------



 



EXHIBIT A — FORM OF
NOTE

     
U.S.$_______________
  Dated: _______________, 20__

     FOR VALUE RECEIVED, the undersigned, [NAME OF BORROWER], a __________
corporation (the “Borrower”), HEREBY PROMISES TO PAY to the order of
_________________________ (the “Lender”) for the account of its Applicable
Lending Office on the Termination Date (each as defined in the Credit Agreement
referred to below) the principal sum of U.S.$[amount of the Lender’s Revolving
Credit Commitment in figures] or, if less, the aggregate principal amount of the
Revolving Credit Advances made by the Lender to the Borrower pursuant to the
Amended and Restated Five Year Credit Agreement dated as of December 7, 2010
among the Borrower, [Jabil Circuit, Inc.,] the Lender and certain other lenders
parties thereto, and Citibank, N.A. as Agent for the Lender and such other
lenders (as amended or modified from time to time, the “Credit Agreement”; the
terms defined therein being used herein as therein defined) outstanding on the
Termination Date.
     The Borrower promises to pay interest on the unpaid principal amount of
each Revolving Credit Advance from the date of such Revolving Credit Advance
until such principal amount is paid in full, at such interest rates, and payable
at such times, as are specified in the Credit Agreement.
     Both principal and interest in respect of each Revolving Credit Advance
(i) in Dollars are payable in lawful money of the United States of America to
the Agent at its account maintained at 388 Greenwich Street, New York, New York
10013, in same day funds and (ii) in any Committed Currency are payable in such
currency at the applicable Payment Office in same day funds. Each Revolving
Credit Advance owing to the Lender by the Borrower pursuant to the Credit
Agreement, and all payments made on account of principal thereof, shall be
recorded by the Lender and, prior to any transfer hereof, endorsed on the grid
attached hereto which is part of this Promissory Note.
     This Promissory Note is one of the Notes referred to in, and is entitled to
the benefits of, the Credit Agreement. The Credit Agreement, among other things,
(i) provides for the making of Revolving Credit Advances by the Lender to the
Borrower from time to time in an aggregate amount not to exceed at any time
outstanding the Dollar amount first above mentioned, the indebtedness of the
Borrower resulting from each such Revolving Credit Advance being evidenced by
this Promissory Note, (ii) contains provisions for determining the Dollar
Equivalent of Revolving Credit Advances denominated in Committed Currencies and
(iii) contains provisions for acceleration of the maturity hereof upon the
happening of certain stated events and also for prepayments on account of
principal hereof prior to the maturity hereof upon the terms and conditions
therein specified.

            [NAME OF BORROWER]
      By           Title:           

 



--------------------------------------------------------------------------------



 



         

ADVANCES AND PAYMENTS OF PRINCIPAL

                          Amount of             Amount of   Principal Paid  
Unpaid Principal   Notation Date   Advance   or Prepaid   Balance   Made By    
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
               

 



--------------------------------------------------------------------------------



 



EXHIBIT B — FORM OF NOTICE OF
REVOLVING CREDIT BORROWING
Citibank, N.A., as Agent
for the Lenders parties
to the Credit Agreement
referred to below
1615 Brett Road, Building #3
New Castle, Delaware 19720
[Date]
          Attention: Bank Loan Syndications Department
Ladies and Gentlemen:
          The undersigned, [NAME OF BORROWER], refers to the Amended and
Restated Five Year Credit Agreement, dated as of December 7, 2010 (as amended or
modified from time to time, the “Credit Agreement”, the terms defined therein
being used herein as therein defined), among the undersigned, certain Lenders
parties thereto and Citibank, N.A., as Agent for said Lenders, and hereby gives
you notice, irrevocably, pursuant to Section 2.02 of the Credit Agreement that
the undersigned hereby requests a Borrowing under the Credit Agreement, and in
that connection sets forth below the information relating to such Borrowing (the
“Proposed Borrowing”) as required by Section 2.02(a) of the Credit Agreement:
     (i) The Business Day of the Proposed Borrowing is _______________, 20_.
     (ii) The Type of Advances comprising the Proposed Borrowing is [Base Rate
Advances] [Eurocurrency Rate Advances].
     (iii) The aggregate amount of the Proposed Borrowing is
$_______________][for a Revolving Credit Borrowing in a Committed Currency, list
currency and amount of Revolving Credit Borrowing].
     [(iv) The initial Interest Period for each Eurocurrency Rate Advance made
as part of the Proposed Borrowing is _____ month[s].]
          The undersigned hereby certifies that the following statements are
true on the date hereof, and will be true on the date of the Proposed Borrowing:
     (A) the representations and warranties contained in Section 4.01 of the
Credit Agreement (except the representations set forth in the last sentence of
subsection (e) thereof and in Section (f)(i) thereof) and, in the case of any
Revolving Credit Borrowing made to a Designated Subsidiary, in the Designation
Agreement for such Designated Subsidiary, are correct, before and after giving
effect to the Proposed Borrowing and to the application of the proceeds
therefrom, as though made on and as of such date; and

 



--------------------------------------------------------------------------------



 



     (B) no event has occurred and is continuing, or would result from such
Proposed Borrowing or from the application of the proceeds therefrom, that
constitutes a Default.

            Very truly yours,


[NAME OF BORROWER]
      By           Title:   

2



--------------------------------------------------------------------------------



 



         

EXHIBIT C — FORM OF
ASSIGNMENT AND ACCEPTANCE
          Reference is made to the Amended and Restated Five Year Credit
Agreement dated as of December 7, 2010 (as amended or modified from time to
time, the “Credit Agreement”) among Jabil Circuit, Inc., a Delaware corporation
(the “Company”), the Lenders (as defined in the Credit Agreement) and Citibank,
N.A., as agent for the Lenders (the “Agent”). Terms defined in the Credit
Agreement are used herein with the same meaning.
          The “Assignor” and the “Assignee” referred to on Schedule I hereto
agree as follows:
          1. The Assignor hereby sells and assigns to the Assignee, and the
Assignee hereby purchases and assumes from the Assignor, an interest in and to
the Assignor’s rights and obligations under the [Credit Agreement as of the date
hereof] [the Letter of Credit Facility under the Credit Agreement] equal to the
percentage interest specified on Schedule 1 hereto of [all outstanding rights
and obligations under the Credit Agreement together with Swing Line Advances and
participations in Letters of Credit held by the Assignor on the date hereof]
[such Assignor’s Swing Line Commitment]. After giving effect to such sale and
assignment, the Assignee’s [Revolving Credit Commitment and the amount of the
Advances owing to the Assignee] [Swing Line Commitment] will be as set forth on
Schedule 1 hereto.
          2. The Assignor (i) represents and warrants that it is the legal and
beneficial owner of the interest being assigned by it hereunder and that such
interest is free and clear of any adverse claim known to it or created by it;
(ii) makes no representation or warranty and assumes no responsibility with
respect to any statements, warranties or representations made in or in
connection with the Credit Agreement or the execution, legality, validity,
enforceability, genuineness, sufficiency or value of, or the perfection or
priority of any lien or security interest created or purported to be created
under or in connection with, the Credit Agreement or any other instrument or
document furnished pursuant thereto; (iii) makes no representation or warranty
and assumes no responsibility with respect to the financial condition of the
Company or any other Borrower or the performance or observance by the Company or
any other Borrower of any of its obligations under the Credit Agreement or any
other instrument or document furnished pursuant thereto; and (iv) attaches the
Note, if any, held by the Assignor [and requests that the Agent exchange such
Note for a new Note payable to the order of [the Assignee in an amount equal to
the Revolving Credit Commitment assumed by the Assignee pursuant hereto or new
Notes payable to the order of the Assignee in an amount equal to the Revolving
Credit Commitment assumed by the Assignee pursuant hereto and] the Assignor in
an amount equal to the Revolving Credit Commitment retained by the Assignor, if
any, under the Credit Agreement[, respectively,] as specified on Schedule 1
hereto].
          3. The Assignee (i) confirms that, to the extent it has so requested,
it has received a copy of the Credit Agreement, together with copies of the
financial statements referred to in Section 4.01 thereof and such other
documents and information as it has deemed appropriate to make its own credit
analysis and decision to enter into this Assignment and Acceptance; (ii) agrees
that it will, independently and without reliance upon the Agent, the Assignor or
any other Lender and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under the Credit Agreement; (iii) confirms that it is an
Eligible Assignee; (iv) appoints and authorizes the Agent to take such action as
agent on its behalf and to exercise such powers and discretion under the Credit
Agreement as are delegated to the Agent by the terms thereof, together with such
powers and discretion as are reasonably incidental thereto; (v) agrees that it
will perform in accordance with their terms all of the obligations that by the
terms of the Credit Agreement are required to be performed by it as a Lender;
and (vi) attaches any U.S. Internal Revenue Service forms required under
Section 2.14 of the Credit Agreement.
          4. Following the execution of this Assignment and Acceptance, it will
be delivered to the Agent for acceptance and recording by the Agent. The
effective date for this Assignment and Acceptance (the “Effective Date”) shall
be the date of acceptance hereof by the Agent, unless otherwise specified on
Schedule 1 hereto.

 



--------------------------------------------------------------------------------



 



          5. Upon such acceptance and recording by the Agent, as of the
Effective Date, (i) the Assignee shall be a party to the Credit Agreement and,
to the extent provided in this Assignment and Acceptance, have the rights and
obligations of a Lender thereunder and (ii) the Assignor shall, to the extent
provided in this Assignment and Acceptance, relinquish its rights and be
released from its obligations under the Credit Agreement.
          6. Upon such acceptance and recording by the Agent, from and after the
Effective Date, the Agent shall make all payments under the Credit Agreement and
the Notes in respect of the interest assigned hereby (including, without
limitation, all payments of principal, interest and facility fees with respect
thereto) to the Assignee. The Assignor and Assignee shall make all appropriate
adjustments in payments under the Credit Agreement and the Notes for periods
prior to the Effective Date directly between themselves.
          7. This Assignment and Acceptance shall be governed by, and construed
in accordance with, the laws of the State of New York.
          8. This Assignment and Acceptance may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which when so executed shall be deemed to be an original and all of which taken
together shall constitute one and the same agreement. Delivery of an executed
counterpart of Schedule 1 to this Assignment and Acceptance by telecopier shall
be effective as delivery of a manually executed counterpart of this Assignment
and Acceptance.
          IN WITNESS WHEREOF, the Assignor and the Assignee have caused
Schedule 1 to this Assignment and Acceptance to be executed by their duly
authorized representatives as of the date specified thereon.

2



--------------------------------------------------------------------------------



 



Schedule 1
to
Assignment and Acceptance

                 
Revolving Credit Facility
               
 
               
Percentage interest assigned:
            %  
 
             
 
               
Assignee’s Revolving Credit Commitment:
  $            
 
             
 
               
Aggregate outstanding principal amount of Revolving Credit Advances assigned:
  $            
 
             
 
               
Principal amount of Note payable to Assignee:
  $            
 
             
 
               
Principal amount of Note payable to Assignor:
  $            
 
             
 
               
Swing Line Facility
               
 
               
Percentage interest assigned:
            %  
 
             
 
               
Assignee’s Swing Line Commitment:
  $            
 
             
 
               
Letter of Credit Facility
               
 
               
Percentage interest assigned:
            %  
 
           
 
               
Assignee’s Letter of Credit Commitment:
  $            
 
           
 
               
Effective Date*:                     , 20 __
               

            [NAME OF ASSIGNOR], as Assignor
      By           Title:                Dated:                     , 20 __     
      [NAME OF ASSIGNEE], as Assignee
      By           Title:                Dated:                     , 20 __
   

 

*   This date should be no earlier than five Business Days after the delivery of
this Assignment and Acceptance to the Agent.

3



--------------------------------------------------------------------------------



 



     
 
  Domestic Lending Office:
 
  [Address]
 
   
 
          Eurocurrency Lending Office:
 
  [Address]

4



--------------------------------------------------------------------------------



 



          Accepted [and Approved]** this
__________ day of _______________, 20__

CITIBANK, N.A., as Agent
    By         Title:              [Approved this __________ day
of _______________, 20__

JABIL CIRCUIT, INC.
    By     ]*   Title:              [Approved this __________ day
of _______________, 20__

[ISSUING BANK].
    By     ]*   Title:              [Approved this __________ day
of _______________, 20__

[SWING LINE BANK].
    By     ]*   Title:             

 

**   Required if the Assignee is an Eligible Assignee solely by reason of clause
(iii) or (iv) of the definition of “Eligible Assignee”.   *   Required if the
Assignee is an Eligible Assignee solely by reason of clause (iii) or (iv) of the
definition of “Eligible Assignee”.   *   Required if the Assignee is an Eligible
Assignee solely by reason of clause (iii) or (iv) of the definition of “Eligible
Assignee”.   *   Required if the Assignee is an Eligible Assignee solely by
reason of clause (iii) or (iv) of the definition of “Eligible Assignee”.

5



--------------------------------------------------------------------------------



 



EXHIBIT D — FORM OF
OPINION OF COUNSEL
FOR THE BORROWER

 



--------------------------------------------------------------------------------



 



EXHIBIT E — FORM OF
DESIGNATION AGREEMENT
[DATE]
To each of the Lenders
parties to the Credit Agreement
(as defined below) and to Citibank, N.A.,
as Agent for such Lenders
Ladies and Gentlemen:
          Reference is made to the Amended and Restated Five Year Credit
Agreement dated as of December 7, 2010 (as amended or modified from time to
time, the “Credit Agreement”) among Jabil Circuit, Inc., a Delaware corporation
(the “Company”), the Lenders (as defined in the Credit Agreement) and Citibank,
N.A., as agent for the Lenders (the “Agent”). Terms defined in the Credit
Agreement are used herein with the same meaning.
          Please be advised that the Company hereby designates its undersigned
Subsidiary, ____________ (“Designated Subsidiary”), as a “Designated Subsidiary”
under and for all purposes of the Credit Agreement.
          The Designated Subsidiary, in consideration of each Lender’s agreement
to extend credit to it under and on the terms and conditions set forth in the
Credit Agreement, does hereby assume each of the obligations imposed upon a
“Designated Subsidiary” and a “Borrower” under the Credit Agreement and agrees
to be bound by the terms and conditions of the Credit Agreement. In furtherance
of the foregoing, the Designated Subsidiary hereby represents and warrants to
each Lender as follows:
     (a) The Designated Subsidiary is a corporation duly organized, validly
existing and in good standing under the laws of _________.
     (b) The execution, delivery and performance by the Designated Subsidiary of
this Designation Agreement, the Credit Agreement and the Notes to be delivered
by it are within the Designated Subsidiary’s corporate or other powers, have
been duly authorized by all necessary corporate or other action and do not
contravene (i) the Designated Subsidiary’s charter or by-laws or (ii) law or any
contractual restriction binding on or affecting the Designated Subsidiary. The
Designation Agreement and the Notes delivered by it have been duly executed and
delivered on behalf of the Designated Subsidiary.
     (c) No authorization or approval or other action by, and no notice to or
filing with, any governmental authority or regulatory body or any third party is
required for the due execution, delivery and performance by the Designated
Subsidiary of this Designation Agreement, the Credit Agreement or the Notes to
be delivered by it.
     (d) This Designation Agreement is, and the Notes to be delivered by the
Designated Subsidiary when delivered will be, legal, valid and binding
obligations of the Designated Subsidiary enforceable against the Designated
Subsidiary in accordance with their respective terms, except as enforceability
may be limited by applicable bankruptcy, insolvency, reorganization, moratorium
or similar laws affecting the enforcement of creditors’ rights generally and by
general equitable principles (whether enforcement is sought by proceedings in
equity or law).
     (e) There is no pending or threatened action, suit, investigation or
proceeding, including, without limitation, any Environmental Action, affecting
the Designated Subsidiary or any of its Subsidiaries before any court,
governmental agency or arbitrator that purports to affect the legality, validity

 



--------------------------------------------------------------------------------



 



or enforceability of this Designation Agreement, the Credit Agreement or any
Note of the Designated Subsidiary.
          The Designated Subsidiary hereby authorizes and appoints the Company
as its attorney-in-fact to execute and deliver (a) any amendment, waiver or
consent in accordance with Section 9.01 of the Credit Agreement on behalf of and
in the name of such Subsidiary and (b) any notice or other communication
hereunder, on behalf of and in the name of such Subsidiary. If requested by the
Agent, the Designated Subsidiary shall deliver to the Agent a power of attorney
enforceable under applicable law and any additional information to the Agent as
necessary to make such power of attorney the legal, valid and binding obligation
of such Subsidiary
          The Designated Subsidiary hereby agrees that service of process in any
action or proceeding brought in any New York State court or in federal court may
be made upon the Company at its offices at ___________, Attention: __________
(the “Process Agent”) and the Designated Subsidiary hereby irrevocably appoints
the Process Agent to give any notice of any such service of process, and agrees
that the failure of the Process Agent to give any notice of any such service
shall not impair or affect the validity of such service or of any judgment
rendered in any action or proceeding based thereon.
          The Company hereby accepts such appointment as Process Agent and
agrees with you that (i) the Company will maintain an office in Florida through
the Termination Date and will give the Agent prompt notice of any change of
address of the Company, (ii) the Company will perform its duties as Process
Agent to receive on behalf of the Designated Subsidiary and its property service
of copies of the summons and complaint and any other process which may be served
in any action or proceeding in any New York State or federal court sitting in
New York City arising out of or relating to the Credit Agreement and (iii) the
Company will forward forthwith to the Designated Subsidiary at its address at
___________________ or, if different, its then current address, copies of any
summons, complaint and other process which the Company received in connection
with its appointment as Process Agent.
          This Designation Agreement shall be governed by, and construed in
accordance with, the laws of the State of New York.

            Very truly yours,

JABIL CIRCUIT, INC.
      By           Name:           Title:           [THE DESIGNATED SUBSIDIARY]
      By           Name:           Title:      

2



--------------------------------------------------------------------------------



 



         

EXECUTION COPY
AMENDED AND RESTATED FIVE YEAR CREDIT AGREEMENT
Dated as of December 7, 2010
Among
JABIL CIRCUIT, INC.
as Borrower
and
THE INITIAL LENDERS NAMED HEREIN
as Initial Lenders
and
CITIBANK, N.A.
as Administrative Agent
and
JPMORGAN CHASE BANK, N.A.
as Syndication Agent
and
THE ROYAL BANK OF SCOTLAND PLC,
and
BANK OF AMERICA, N.A.,
as Documentation Agents
 
CITIGROUP GLOBAL MARKETS INC.
J.P. MORGAN SECURITIES LLC
MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED
and
RBS SECURITIES INC.
as Joint Lead Arrangers and Joint Bookrunners

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

         
ARTICLE I
       
 
       
SECTION 1.01. Certain Defined Terms
    1  
SECTION 1.02. Computation of Time Periods
    12  
SECTION 1.03. Accounting Terms
    12  
 
       
ARTICLE II
       
 
       
SECTION 2.01. The Advances and Letters of Credit
    13  
SECTION 2.02. Making the Advances
    13  
SECTION 2.03. Issuance of and Drawings and Reimbursement Under Letters of Credit
    15  
SECTION 2.04. Fees
    17  
SECTION 2.05. Termination or Reduction of the Commitments
    17  
SECTION 2.06. Repayment of Advances and Letter of Credit Drawings
    18  
SECTION 2.07. Interest on Advances
    19  
SECTION 2.08. Interest Rate Determination
    19  
SECTION 2.09. Optional Conversion of Advances
    20  
SECTION 2.10. Prepayments of Advances
    21  
SECTION 2.11. Increased Costs
    21  
SECTION 2.12. Illegality
    22  
SECTION 2.13. Payments and Computations
    22  
SECTION 2.14. Taxes
    23  
SECTION 2.15. Sharing of Payments, Etc.
    25  
SECTION 2.16. Evidence of Debt
    26  
SECTION 2.17. Use of Proceeds
    26  
SECTION 2.18. Increase in the Aggregate Revolving Credit Commitments
    26  

 



--------------------------------------------------------------------------------



 



         
SECTION 2.19. Defaulting Lenders
    27  
 
       
ARTICLE III
       
 
       
SECTION 3.01. Conditions Precedent to Effectiveness of Section 2.01
    29  
SECTION 3.02. Initial Advance to Each Designated Subsidiary
    30  
SECTION 3.03. Conditions Precedent to Each Borrowing, Issuance and Commitment
Increase
    31  
SECTION 3.04. Determinations Under Section 3.01
    32  
 
       
ARTICLE IV
       
 
       
SECTION 4.01. Representations and Warranties of the Company
    32  
 
       
ARTICLE V
       
 
       
SECTION 5.01. Affirmative Covenants
    33  
SECTION 5.02. Negative Covenants
    35  
SECTION 5.03. Financial Covenants
    38  
 
       
ARTICLE VI
       
 
       
SECTION 6.01. Events of Default
    39  
SECTION 6.02. Actions in Respect of the Letters of Credit upon Default
    40  
 
       
ARTICLE VII
       
 
       
SECTION 7.01. Unconditional Guaranty
    41  
SECTION 7.02. Guaranty Absolute
    41  
SECTION 7.03. Waivers and Acknowledgments
    42  
SECTION 7.04. Subrogation
    42  
SECTION 7.05. Continuing Guaranty; Assignments
    43  
 
       
ARTICLE VIII
       
 
       
SECTION 8.01. Authorization and Authority
    43  
SECTION 8.02. Agent Individually
    43  

ii



--------------------------------------------------------------------------------



 



         
SECTION 8.03. Duties of Agent; Exculpatory Provisions
    44  
SECTION 8.04. Reliance by Agent
    44  
SECTION 8.05. Delegation of Duties
    45  
SECTION 8.06. Resignation of Agent
    45  
SECTION 8.07. Non-Reliance on Agent and Other Lenders
    46  
SECTION 8.08. Indemnification
    46  
SECTION 8.09. Other Agents.
    47  
 
       
ARTICLE IX
       
 
       
SECTION 9.01. Amendments, Etc.
    47  
SECTION 9.02. Notices, Etc.
    48  
SECTION 9.03. No Waiver; Remedies
    48  
SECTION 9.04. Costs and Expenses
    48  
SECTION 9.05. Right of Set-off
    49  
SECTION 9.06. Binding Effect
    50  
SECTION 9.07. Assignments and Participations
    50  
SECTION 9.08. Confidentiality
    52  
SECTION 9.09. Designated Subsidiaries
    52  
SECTION 9.10. Governing Law
    53  
SECTION 9.11. Execution in Counterparts
    53  
SECTION 9.12. Judgment
    53  
SECTION 9.13. Jurisdiction, Etc.
    54  
SECTION 9.14. Substitution of Currency
    54  
SECTION 9.15. No Liability of the Issuing Banks
    54  
SECTION 9.16. Patriot Act Notice
    55  
SECTION 9.17. Power of Attorney
    55  

iii



--------------------------------------------------------------------------------



 



         
SECTION 9.18. Replacement of Lenders
    55  
SECTION 9.19. Waiver of Jury Trial
    56  
 
       
Schedules
         
Schedule I — List of Applicable Lending Offices
       
Schedule 2.01(b) — Existing Letters of Credit
       
Schedule 3.01(b) — Disclosed Litigation
       
Schedule 5.02(a) — Existing Liens
       
Schedule 5.02(d) — Existing Debt
       
 
       
Exhibits
         
Exhibit A       —       Form of Note
       
Exhibit B       —       Form of Notice of Revolving Credit Borrowing
       
Exhibit C       —       Form of Assignment and Acceptance
       
Exhibit D       —       Form of Opinion of Counsel for the Borrower
       
Exhibit E       —       Form of Designation Agreement
       

iv